Exhibit A
                       ACE Group
                       ACE American Insurance Company                                  Excess Commercial
                       436 Walnut Street
                       P. 0. Box 1000                                                General Liability Policy
       ace group       Philadelphia, PA 19106-3703
                                                                                               Declarations
                       (a stock insurance company)

                                                                                          POLICY IDENTIFICATION
                                                                                        ~            I G27017381
NAME INSURED                                                       PRODUCER
                                                                   CODE: 174016             COMM: Nil
Target Corporation                                                  AON Risk Services Central Inc
1000 Nicollet Mall                                                  200 E Randolph Street
~nneapolis,         MN 55403                                        Chicago, IL 60601




POLICY IS: Renewal                                      OF   XSL G26438305
NAMED INSURED IS: Corporation                                                other

BUSINESS OF INSURED:             Department Stores

POLICY PERIOD:             FROM 02/01/2013         TO   02/01/2014
                           12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE


                         PREMIUM COMPUTATION AND PAYMENT CONDITIONS

AUDIT PERIOD:             Annual, unless otherwise stated:     D Semi-Annual D Quarterly D

TOTAL ADVANCE PREMIUM (including surcharges):
Refer to Surcharge Schedule for surcharge amounts. No surcharge applies in Puerto Rico.




COUNTERSIGNED:------------- BY:
                                                                                     (Authorized Representative)




XS-6U88e (06/1 0)
j DECLARATIONS- EXCESS GENERAL LIABILITY POLICY- Page 2                              ~           I G27017381
                                                                                        POLICY IDENTIFICATION


                                             LIMITS OF INSURANCE
In return for the payment of premium indicated on Page 1 of the Declarations, we agree with you to provide insurance at
the limits shown, subject to all of the terms and conditions of this policy.

GENERAL AGGREGATE LIMIT                                                    $ 50,000,000

PRODUCTS/COMPLETED OPERATIONS AGGREGATE LIMIT                              $ 9,000,000

EACH OCCURRENCE LIMIT                                                      $ 4,500,000

PERSONAL AND ADVERTISING INJURY LIMIT                                      $ 4,500,000

DAMAGE TO PREMISES RENTED TO YOU LIMIT                                     $ 4,5oo,ooo



                                                 RETAINED LIMIT

EACH OCCURRENCE                                                            $ 500 ,ooo

PERSONAL AND ADVERTISING INJURY                                            $ 500,000




XS-6U88e (06/1 0)
                               FORMS AND ENDORSEMENTS (Page 1 of 4)

FORMS AND ENDORSEMENTS ATTACHED TO THIS POLICY AT INCEPTION:


                                     SCHEDULE OF COVERAGE

                    ALL20887        ACE Producer Compensation Practices & Policies
                    ILP0010104      U.S. Treasury Department's Office of Foreign Assets Control
                    XS6U91d         Excess Commercial General Liability Policy
                    ALL4X07         An Important Notice To Our Alaska Policyholders
                    ALL2Y31b        Arkansas Notice to Policyholders
                    ALL22368        Colorado Fraud Statement
                    ALL5X45         Questions About Your Insurance?
                    ALL30152        Important Information to Idaho Policyholders Regarding Your
                    ALL34772        Illinois Notice to Policyholders Regarding the Religious
                    ALL18653b       Questions About Your Insurance? (IL)
                    ALL2Y81         Indiana Notice To Policyholders
                    ALL6X08a        Notice To Our New Mexico Policyholders
                    ALL23445a       Policyholder Notice Commercial Lines Deregulation New York
                    ALL5W06         Policyholder Notice - Ohio
                    ALL2U78b        Notice To All Oklahoma Policyholders
                    All5S54         Notice To Pennsylvania Property and Casualty Insurance
                    ALL4Y30b        Information and Complaints (TX)
                    ALL11559d       Risk Control Services for Texas Policyholders
                    ALL7X47a        Important Information to Virginia Policyholders Regarding Your
                    ALL5X51a        Wisconsin Notice to Policyholders

                                    SCHEDULE OF FORMS AND ENDORSEMENTS

Endt. No.           Form No.        Description

     1.                             Additional Insured -
     2.                             Additional Insured -
     3.                             Additional Insured -
     4.                             Additional Insured -
     5.             XS6W34          Waiver of Transfer of Rights of Recovery Against Others To Us
     6.             MS113300213     Schedule of Named Insured Endorsement (without joint ventures)
     7.             ALL22421-3      Surcharge Schedule
     8.             MS113310213     Reimbursement of Deductible Endorsement Allocated Loss
     9.             MS113320213     Amended Contract Definition
     10.            MS113330213     Building Contractors Endorsement
     11.            MS113340213     City of Omaha - Retractable of Fixed Awnings
     12.            MS113350213     City of Omaha - Sign, Canopy or Clock Maintenance
     13.            MS113360213     Definition of Bodily Injury
     14.            MS113370213     Definition of Personal and Advertising Injury

This declaration and the coverage form(s) and endorsements, if any, listed above and attached, completes the above
numbered policy.




XS-6U88e (06/1 0)
                                FORMS AND ENDORSEMENTS (Page 2 of 4)

FORMS AND ENDORSEMENTS ATTACHED TO THIS POLICY AT INCEPTION:


Endt. No.           Form No.        Description
    15.             MS113380213     Druggists - Broadened Coverage
    16.             MS113390213     Employee Benefits Liability Coverage
    17.             MS113470213     Employed Lawyers Coverage
    18.             MS113400213     General Policy Amendatory Endorsement
    19.             MS113630213     Liquor Liability Coverage
    20.             MS113410213     Pedicabs
    21.             MS113420213     Pollution Exclusion - Combination Exception Time Element and
    22.             MS113430213     Professional Liability Insurance Endorsement (Errors And
    23.             MS113440213     Pro Rata Defense, Investigation, Settlement, And Legal
    24.             MS113450213     Threat Scare Endorsement
    25.             MS113460213     Underlying Coverage Erodes Retention Endorsement
    26.             LD20283-1       Amendment of Duties in the Event of Occurrence
    27.             LD20036         Incidental Medical Malpractice Liability Coverage
    28.             LD2X62a-1       Unintentional Failure to Disclose
    29.             All23684        Cap on Losses From Certified Acts of Terrorism
    30.             ALL18845a       Difference in Conditions/Difference in Limits
    31.             ALL32677        Kentucky Local Government Premium Tax Schedule
    32.             ALL10617a       Earlier Notice of Cancellation and Non-Renewal Endorsement
    33.             ALL18057-1      Notification of Premium Adjustment
    34.                                           Additional Insured Endorsement
    35.                             Additional Insured -
    36.                             Additional Insured-
    37.                             Additional Insured -
    38.             XS20722a        Alienated Premises Endorsement
    39.             XS6W32a-1       Amendment of Contractual Liability Exclusion for Personal
    40.             XS21221         Care, Custody and Control
    41.             XS29885         Employee Benefits Liability Reimbursement of Deductible
    42.             XS18358         Extended Property Damage
    43.             XS21225         Fellow Employee Coverage
    44.             XS18357a        Fire, Explosion, Smoke and Water Damage Legal Liability
    45.             XS21226a        Knowledge of Occurrence
    46.             XS21227         Nonowned Watercraft Exception
    47.             TRIA11b         Disclosure Pursuant to Terrorism Risk Insurance Act
    48.             ALL21101        Trade or Economic Sanctions Endorsement
    49.             ALL5X26         Alaska Changes - Attorneys Fees
    50.             LD2S50b         Alaska Changes - Cancellation and Nonrenewal
    51.             LD2S52b         Arkansas Changes - Cancellation and Nonrenewal
    52.             LD2S51B         Arizona Changes - Cancellation and Nonrenewal
    53.             LD2S53c         California Changes - Cancellation and Nonrenewal
    54.             LD2S54a         Colorado Changes - Cancellation and Nonrenewal

This declaration and the coverage form(s) and endorsements, if any, listed above and attached, completes the above
numbered policy.




XS-6U88e (06/1 0)
                               FORMS AND ENDORSEMENTS (Page 3 of 4)

FORMS AND ENDORSEMENTS ATTACHED TO THIS POLICY AT INCEPTION:

Endt. No.           Form No.        Description
    55.             LD2S55          Connecticut Changes - Cancellation and Nonrenewal
    56.             LD2S56a         District of Columbia Changes - Cancellation and Nonrenewal
    57.             LD3S08a         Delaware Changes - Cancellation and Nonrenewal
    58.             LD2S57b         Florida Changes - Cancellation and Nonrenewal
    59.             LD2S58c         Georgia Changes - Cancellation and Nonrenewal
    60.             LD2S59a         Hawaii Changes - Cancellation and Nonrenewal
    61.             LD2S63          Iowa Changes - Cancellation and Nonrenewal
    62.             LD2S60C         Idaho Changes - Cancellation and Nonrenewal
    63.             LD2S61a         Illinois Changes - Cancellation and Nonrenewal
    64.             LD2S62a         Indiana Changes - Cancellation and Nonrenewal
    65.             LD2S64a         Kansas Changes - Cancellation and Nonrenewal
    66.             LD2S65a         Kentucky Changes - Cancellation and Nonrenewal
    67.             LD2S66c         Louisiana Changes - Cancellation and Nonrenewal
    68.             LD2S68B         Maryland Changes-Cancellation, Nonrenewal
    69.             LD2S67a         Maine Changes - Cancellation and Nonrenewal
    70.             LD2S69D         ~chigan Changes - Cancellation and Nonrenewal
    71.             LD2S70a         ~nnesota Changes - Cancellation and Nonrenewal
    72.             XS22360         ~nnesota Changes Endorsement
    73.             LD2S72c         ~ssouri Changes - Cancellation and Nonrenewal
    74.             LD2S7la         ~ssissippi Changes - Cancellation and Nonrenewal
    75.             LD2S73E         Montana Amendatory Endorsement
    76.             LD2S78b         North Carolina Changes - Cancellation and Nonrenewal
    77.             LD2S79d         North Dakota Changes - Cancellation and Nonrenewal
    78.             LD2S74a         Nebraska - Cancellation and Nonrenewal
    79.             LD2S75b         New Hampshire Changes - Cancellation and Nonrenewal
    80.             LD2S76          New Jersey Changes - Cancellation and Nonrenewal
    81.             LD10247         New Mexico Changes - Cancellation and Nonrenewal
    82.             LD3S07a         Nevada Changes - Cancellation and Nonrenewal
    83.             ALL25213        New York Changes
    84.             LD2S77c         New York Changes - Cancellation and Nonrenewal
    85.             LD2S80C         Ohio Changes-Cancellation and Nonrenewal
    86.             LD2S81C         Oklahoma Changes - Cancellation and Nonrenewal
    87.             LD2S82a         Oregon Changes - Cancellation and Nonrenewal
    88.             LD2S83a         Pennsylvania Changes - Cancellation and Nonrenewal
    89.             LD2S85b         Rhode Island Changes - Cancellation and Nonrenewal
    90.             LD2S86B         South Carolina Changes-Cancellation, Nonrenewal
    91.             LD2S87B         South Dakota Changes - Cancellation and Nonrenewal
    92.             LD2S88a         Tennessee Changes - Cancellation and Nonrenewal
    93.             LD2S89a         Texas - Cancellation and Nonrenewal Provisions
    94.             LD2S90b         Utah Changes - Cancellation and Nonrenewal

This declaration and the coverage form(s) and endorsements, if any, listed above and attached, completes the above
numbered policy.




XS-6U88e (06/1 0)
                               FORMS AND ENDORSEMENTS (Page 4 of 4)

FORMS AND ENDORSEMENTS ATTACHED TO THIS POLICY AT INCEPTION:

Endt. No.           Form No.        Description
    95.             LD2S92c         Virginia Changes - Cancellation and Nonrenewal
    96.             LD2S93          Washington Changes - Cancellation and Nonrenewal
    97.             LD2S95a         Wisconsin Changes - Cancellation and Nonrenewal
    98.             LD2S94a         West Virginia Changes - Cancellation and Nonrenewal
    99.             LD2S96a         Wyoming Changes - Cancellation and Nonrenewal
    100.            CClKllg         Signatures




This declaration and the coverage form(s) and endorsements, if any, listed above and attached, completes the above
numbered policy.




XS-6U88e (06/1 0)
.-----------------------------------------------------



         POLICY NUMBER: XSL G27017381




                                               ACE Producer Compensation
                                                   Practices & Policies


         ACE believes that policyholders should have access to information about ACE's practices and policies related to
         the payment of compensation to brokers and independent agents. You can obtain that information by accessing
         our website at http://www.aceproducercompensation.com or by calling the following toll-free telephone number:
         1-866-512-2862.




         ALL-20887 (10/06)
POLICY NUMBER: XSL G27017381



                                                                                                  IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
              ASSETS CONTROL ("OFAC")
         ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your pol-
icy. You should read your policy and review your Declarations page for complete information on the coverages you
are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
   • Foreign agents;
   • Front organizations;
   • Terrorists;
   • Terrorist organizations; and
   • Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's
web site- http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            ©ISO Properties, Inc., 2004                                Page 1 of 1
POLICY NUMBER: XSL G27017381




m.       ace group
                                                                                         Excess Commercial
                                                                                       General Liability Policy


Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations, and any
other person or organization qualifying as a Named Insured under this policy. The words "we", "us" and "our" refer to
the company providing this insurance.
The word "insured" means any person or organization qualifying as such under SECTION II -WHO IS AN INSURED.

Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V -
DEFINITIONS.

SECTION I - COVERAGES
COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
1. Insuring Agreement
    a.   We will pay the insured for the "ultimate net loss" in excess of the "retained limit" because of "bodily injury" or
         "property damage" to which this insurance applies. No other obligation or liability to pay sums or perform
         acts or services is covered unless explicitly provided for under DEFENSE, INVESTIGATION, SETTLEMENT,
         LEGAL EXPENSES, AND INTEREST ON JUDGMENTS. But the amount we will pay for the "ultimate net
         loss" because of damages is limited as described in SECTION Ill -LIMITS OF INSURANCE.
    b. This insurance applies to "bodily injury" and "property damage" only if:
         (1) The "bodily injury" or "property damage" is caused by an "occurrence" that takes place in the "coverage
             territory";
         (2) The "bodily injury" or "property damage" occurs during the policy period; and
         (3) Prior to the policy period, no insured listed under Paragraph 1. of Section II -Who Is An Insured and no
             "employee' authorized by you to give or receive notice of an "occurrence" or claim, knew that the "bodily
             injury" or "property damage" had occurred, in whole or in part. If such a listed insured or authorized
             "employee" knew, prior to the policy period, that the "bodily injury" or "property damage" occurred, then
             any continuation, change or resumption of such "bodily injury" or "property damage" during or after the
             policy period will be deemed to have been known prior to the policy period.
    c.   "Bodily injury" or "property damage" which occurs during the policy period and was not, prior to the policy
         period, known to have occurred by any insured listed under Paragraph 1. of Section II- Who Is An Insured
         or any "employee" authorized by you to give or receive notice of an "occurrence" or claim, includes any
         continuation, change or resumption of that "bodily injury' or "property damage" after the end of the policy
         period.
    d. "Bodily injury" or "property damage" will be deemed to have been known to have occurred at the earliest time
         when any insured listed under Paragraph 1. of Section II -Who Is An Insured or any "employee" authorized
         by you to give or receive notice of an "occurrence" or claim:
         (1) Reports all, or any part, of the "bodily injury" or "property damage" to us or any other insurer;
         (2) Receives a written or verbal demand or claim for damages because of the "bodily injury" or "property
             damage"; or




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                               Page 1 of 20
          (3) Becomes aware by any other means that "bodily injury" or "property damage" has occurred or has begun
              to occur.
     e.   Damages because of "bodily injury" include damages claimed by any person or organization for care, loss
          of services or death resulting at any time from the "bodily injury".
2.   Exclusions
     This insurance does not apply to:
     a.   Expected or Intended Injury
          "Bodily injury" or "property damage" expected or intended from the standpoint of the insured. This exclusion
          does not apply to "bodily injury" resulting from the use of reasonable force to protect persons or property.
     b. Contractual Liability
          "Bodily injury" or "property damage" for which the insured is obligated to pay damages by reason of the
           assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:
          (1) That the insured would have in the absence of the contract or agreement; or
           (2) Assumed in a contract or agreement that is an "insured contract" provided the "bodily injury" or "property
               damage" occurs subsequent to the execution of the contract or agreement. Solely for the purposes of
               liability assumed in an "insured contract", reasonable attorney fees and necessary litigation expenses
               incurred by or for a party other than an insured are deemed to be damages because of "bodily injury" or
               "property damage", provided:

              (a) Liability to such party for, or for the cost of, that party's defense has also been assumed in the same
                  "insured contract"; and
              (b) Such attorney fees and litigation expenses are for defense of that party against a civil or alternative
                  dispute resolution proceeding in which damages to which this insurance applies are alleged.
     c. Liquor Liability
          "Bodily injury" or "property damage" for which any insured may be held liable by reason of:
           (1) Causing or contributing to the intoxication of any person;
           (2) The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
               alcohol; or
           (3) Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
               This exclusion applies only if you are in the business of manufacturing, distributing, selling, serving or
               furnishing alcoholic beverages.
     d. Workers Compensation and Similar Laws
          Any obligation of the insured under a workers compensation, disability benefits or unemployment
          compensation law or any similar law.
     e. Employers Liability
          "Bodily injury" to
          (1) An "employee" of the insured arising out of and in the course of:
              (a) Employment by the insured; or




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                             Page 2 of 20
             (b) Performing duties related to the conduct of the insured's business;
         (2) The spouse, child, parent, brother or sister of that "employee" as a consequence of (1) above.
         This exclusion applies:
         (1) Whether the insured may be liable as an employer or in any other capacity; and
         (2) To any obligation to share damages with or repay someone else who must pay damages because of the
             injury.
         This exclusion does not apply to liability assumed by the insured under an "insured contract".
    f.   Pollution
         Any injury, damage, expense, cost, loss, liability or legal obligation arising out of or in any way related to
         "pollution", however caused.

    g. Aircraft, Auto or Watercraft
         "Bodily injury" or "property damage" arising out of the ownership, maintenance, use or entrustment to others
         of any aircraft, "auto" or watercraft owned or operated by or rented or loaned to any insured. Use includes
         operation and "loading or unloading".
         This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the
         supervision, hiring, employment, training or monitoring of others by that insured, if the "occurrence" which
         caused the "bodily injury" or "property damage" involved the ownership, maintenance, use or entrustment to
         others of any aircraft, "auto" or watercraft that is owned or operated by or rented or loaned to any insured.
         This exclusion does not apply to:
         (1) A watercraft while ashore on premises you own or rent;
         (2) A watercraft you do not own that is:
             (a) Less than 51 feet long; and
             (b) Not being used to carry persons or property for a charge;
         (3) Parking an "auto" on, or on the ways next to, premises you own or rent, provided the "auto" is not owned
             by or rented or loaned to you or the insured;
         (4) Liability assumed under any "insured contract" for the ownership, maintenance or use of aircraft or
             watercraft; or
         (5) "Bodily injury" or "property damage" arising out of:
             (a) The operation of machinery or equipment that is attached to, or part of, a land vehicle that would
                 qualify under the definition of "mobile equipment" if it were not subject to a compulsory or financial
                 responsibility law or other motor vehicle insurance law in the state where it is licensed or principally
                 garaged; or
            .(b) The operation of any of the machinery or equipment listed in Paragraph f. (2) or f. (3) of the definition
                 of "mobile equipment".
    h. Mobile Equipment
         "Bodily injury" or "property damage" arising out of:
         (1) The transportation of "mobile equipment" by an "auto" owned or operated by or rented or loaned to any
             insured; or
         (2) The use of "mobile equipment" in, or while in practice for, or while being prepared for, any prearranged
             racing, speed or demolition contest or in any stunting activity.




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                          Page 3 of 20
   i.   War
        "Bodily injury" or "property damage", however caused, arising, directly or indirectly, out of:
        (1) War, including undeclared or civil war;
        (2) Warlike action by a military force, including action in hindering or defending against an actual or
            expected attack, by any government, sovereign or other authority using military personnel or other
            agents; or
        (3) Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering
            or defending against any of these.
   j.   Damage to Property
        "Property damage" to:
        (1) Property you own, rent or occupy, including any costs or expenses incurred by you, or any other person,
            organization or entity, for repair, replacement, enhancement, restoration or maintenance of such
            property for any reason, including prevention of injury to a person or damage to another's property:
        (2) Premises you sell, give away or abandon, if the "property damage" arises out of any part of those
            premises;
        (3) Property loaned to you;
        (4) Personal property in the care, custody or control of the insured;
        (5) That particular part of real property on which you or any contractors or subcontractors working directly or
            indirectly on your behalf are performing operations, if the "property damage" arises out of those
            operations; or
        (6) That particular part of any property that must be restored, repaired or replaced because "your work" was
            incorrectly performed on it.
        Paragraphs (1), (3) and (4) of this exclusion do not apply to "property damage" (other than damage by fire) to
        premises, including the contents of such premises, rented to you for a period of 7 or fewer consecutive days.
        A separate limit of insurance applies to Damage To Premises Rented To You as described in Section Ill -
        LIMITS OF INSURANCE.
        Paragraph (2) of this exclusion does not apply if the premises are "your work" and were never occupied,
        rented or held for rental by you.
        Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability assumed under a sidetrack
        agreement.
        Paragraph (6) of this exclusion does not apply to "property damage" included in the "products-completed
        operations hazard".
   k. Damage to Your Product
        "Property damage" to "your product" arising out of it or any part of it.
   I.   Damage to Your Work
        "Property damage" to "your work" arising out of it or any part of it and included in the "products-completed
        operations hazard".
        This exclusion does not apply if the damaged work or the work out of which the damage arises was
        performed on your behalf by a subcontractor.




                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91d (06/10)                                                                                          Page 4 of 20
    m. Damage to Impaired Property or Property Not Physically Injured
         "Property damage" to "impaired property" or property that has not been physically injured, arising out of:
         (1) A defect, deficiency, inadequacy or dangerous condition in "your product" or "your work"; or
         (2) A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
             accordance with its terms.
         This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
         physical injury to "your product" or "your work" after it has been put to its intended use.
    n. Recall of Products, Work or Impaired Property
         Damages claimed for any loss, cost or expense incurred by you or others for the loss of use, withdrawal,
         recall, inspection, repair, replacement, adjustment, removal or disposal of:
         (1) "Your product";
         (2) "Your work"; or
         (3) "Impaired property";
         if such product, work, or property is withdrawn or recalled from the market or from use by any person or
         organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
    o. Personal And Advertising Injury
         "Bodily Injury" arising out of "personal and advertising injury'.
    p. Asbestos
         Any loss, demand, claim or "suit" arising out of or related in any way to asbestos or asbestos-containing
         materials.
    q. Lead
         Any injury, damage, expense, cost, loss, liability or legal obligation arising out of or allegedly arising out of or
         in any way related to the toxic properties of lead or lead-containing products, materials or substances.
    r.   Employment Related Practices
         "Bodily injury" to:
         (1) A person arising out of any:
             (a) Refusal to employ that person;
             (b) Termination of that person's employment; or
             (c) Employment-related practices, policies, acts or omissions, such as coercion, demotion, evaluation,
                 reassignment, discipline, defamation, harassment, humiliation or discrimination or malicious
                 prosecution directed at the person; or
         (2) The spouse, child, parent, brother or sister of that person as a consequence of "bodily injury" to that
             person at whom any of the employment-related practices described in paragraphs (a), (b) or (c) above is
             directed.
         This exclusion applies:
         (1) Whether the injury-causing event described in Paragraphs (a), (b) or (c) above occurs before
             employment, during employment or after employment of that person;
         (2) Whether the insured may be liable as an employer or in any other capacity; and




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                             Page 5 of 20
        (3) To any obligation to share damages with or repay someone else who must pay damages because of the
            injury.
    s. Nuclear Energy
        "Bodily injury" or "property damage":
        (1) With respect to which an insured under the policy is also an insured under a nuclear energy liability
            policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
            Underwriters, Nuclear Insurance Association of Canada, or any of their successors, or would be an
            insured under any such policy but for its termination upon exhaustion of its limit of liability; or
        (2) Resulting from the "hazardous properties" of "nuclear material" and with respect to which:
            (a) any person or organization is required to maintain financial protection pursuant to the Atomic Energy
                Act of 1954, or any law amendatory thereof; or
            (b) the insured is, or had this policy not been issued would be, entitled to indemnity from the United
                States of America, or any agency thereof, under any agreement entered into by the United States of
                America, or any agency thereof, with any person or organization.
        (3) Resulting from the "hazardous properties" of "nuclear material", if:
            (a) The "nuclear material" (1) is at any "nuclear facility" owned by, operated by or on behalf of, an
                insured, or (2) has been discharged or dispersed therefrom;
            (b) The "nuclear material" is contained in "spent fuel" or "waste" at any time possessed, disposed,
                handled, used, processed, stored, transported or disposed of, by or on behalf of an insured; or
            (c) The "bodily injury" or "property damage" arises out of the furnishing by an insured of services,
                materials, parts or equipment in connection with the planning, construction, maintenance, operation
                or use of any "nuclear facility", but if such facility is located within the United States of America, its
                territories or possessions, this exclusion (3)(c) applies only to "property damage" to such "nuclear
                facility" and any property thereat.
        (4) As used in this exclusion:
            (a) "Hazardous properties" include radioactive, toxic, or explosive properties;
            (b) "Nuclear material" means "source material", "special nuclear material", or "by-product material";
            (c) "Source material", "special nuclear material", and "by-product material" have the meanings given
                them in the Atomic Energy Act of 1954 or in any law amendatory thereof;
            (d) "Spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or
                exposed to radiation in a "nuclear reactor";
            (e) "Waste" means any waste material (1) containing "by-product material" other than the tailings or
                wastes produced by the extraction or concentration of uranium or thorium from any ore processed
                primarily for its "source material" content, and (2) resulting from the operation by any person or
                organization of any "nuclear facility" included under the first two paragraphs of the definition of
                nuclear facility;
            (f) "Nuclear facility" means:
                (1) Any "nuclear reactor";
                (2) Any equipment or device designed or used for (a) separating the isotopes of uranium or
                    plutonium, (b) processing or utilizing "spent fuel", or (c) handling, processing or packaging
                    "waste";




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                          Page 6 of 20
                   (3) Any equipment or device used for the processing, fabricating or alloying of "special nuclear
                       material" if at any time the total amount of such material in the custody of the insured at the
                       premises where such equipment or device is located consists of or contains more than 25 grams
                       of plutonium or uranium 233 or any combination thereof, or more than 250 grams of uranium
                       235;
                   (4) Any structure, basin, excavation, premises, or place prepared or used for the storage or disposal
                       of "waste"; and
                   (5) The site on which any of the foregoing is located, all operations conducted on such site and all
                       premises used for such operations.
               (g) "Nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-
                   supporting chain reaction or to contain a critical mass of fissionable material;
               (h) "Property damage" includes all forms of radioactive contamination of property.
         t. Electronic Data
              Damages arising out of the loss of, loss of use of, damage to, corruption of, inability to access, or inability
              to manipulate electronic data.
              As used in this exclusion, electronic data means information, facts or programs stored as or on, created
              or used on, or transmitted to or from computer software, including systems and applications software,
              hard or floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which
              are used with electronically controlled equipment.
         u. Recording And Distribution Of Material Or Information In Violation Of Law
                   "Bodily injury" or "property damage" arising directly or indirectly out of any action or omission that
                   violates or is alleged to violate:
                   (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to
                       such law;
                   (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
                   (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including
                       the Fair and Accurate Credit Transaction Act (FACTA); or
                   (4) Any federal, state or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act
                       of 2003 or FCRA and their amendments and additions; that addresses, prohibits, or limits the
                       printing, dissemination, disposal, collecting, recording, sending, transmitting, communicating or
                       distribution of material or information.
         Exclusions c. through n. do not apply to damage by fire to premises while rented to you or temporarily
         occupied by you with permission of the owner. A separate limit of insurance applies to this coverage as
         described in SECTION Ill- LIMITS OF INSURANCE.
    COVERAGE B. PERSONAL AND ADVERTISING INJURY LIABILITY
    1.   Insuring Agreement
         a.   We will pay the insured for the "ultimate net loss" in excess of the "retained limit" because of "personal
              and advertising injury" to which this insurance applies. No other obligation or liability to pay sums or
              perform acts or services is covered unless explicitly provided for under DEFENSE, INVESTIGATION,
              SETTLEMENT, LEGAL EXPENSES AND INTEREST ON JUDGMENTS. But the amount we will pay for
              the "ultimate net loss" because of damages is limited as described in SECTION Ill - LIMITS OF
              INSURANCE.
         b.   This insurance applies to "personal and advertising injury" caused by an offense arising out of your
              business but only if the offense was committed in the "coverage territory" during the policy period.




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                             Page 7 of 20
   2.   Exclusions
        This insurance does not apply to:
        a.    Knowing Violation Of Rights Of Another
              "Personal and advertising injury" caused by or at the direction of the insured with the knowledge that the
              act would violate the rights of another and would inflict "personal and advertising injury".
        b. Material Published With Knowledge Of Falsity
             "Personal and advertising injury" arising out of oral or written publication of material, if done by or at the
             direction of the insured with knowledge of its falsity.
        c. Material Published Prior To Policy Period
             "Personal and advertising injury" arising out of oral or written publication of material whose first
             publication took place before the beginning of the policy period.
        d. Criminal Acts
              "Personal and advertising injury" arising out of a criminal act committed by or at the direction of the
              insured.
        e. Contractual Liability
             "Personal and advertising injury" for which the insured has assumed liability in a contract or agreement.
             This exclusion does not apply to liability for damages that the insured would have in the absence of the
             contract or agreement.
        f. Breach Of Contract
             "Personal and advertising injury" arising out of a breach of contract, except an implied contract to use
             another's advertising idea in your "advertisement".
        g. Quality Or Performance Of Goods- Failure To Conform To Statements
             "Personal and advertising injury" arising out of the failure of goods, products or services to conform with
             any statement of quality or performance made in your "advertisement".
        h. Wrong Description Of Prices
             "Personal and advertising injury" arising out of the wrong description of the price of goods, products or
             services stated in your "advertisement".
        i. Infringement Of Copyright, Patent, Trademark Or Trade Secret
             "Personal and advertising injury" arising out of the infringement of copyright, patent, trademark, trade
              secret or other intellectual property rights. Under this exclusion, such other intellectual property rights do
              not include the use of another's advertising idea in your "advertisement".
              However, this exclusion does not apply to infringement, in your "advertisement", of copyright, trade dress
              or slogan.
        j.   Insureds In Media And Internet Type Businesses
             "Personal and advertising injury' committed by an insured whose business is:
             (1) Advertising, broadcasting, publishing or telecasting;
             (2) Designing or determining content of web-sites for others; or
             (3) An Internet search, access, content or service provider.
                 However, this exclusion does not apply to Paragraphs 13a., b., and c. of "personal and advertising
                 injury" under the Definitions Section.




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                            Page 8 of 20
           For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or
           others anywhere on the Internet, is not by itself, considered the business of advertising, broadcasting,
           publishing or telecasting.
        k. Electronic Chatrooms Or Bulletin Boards
           "Personal and advertising injury" arising out of an electronic chatroom or bulletin board the insured hosts,
           owns, or over which the insured exercises control.
        I. Unauthorized Use Of Another's Name Or Product
           "Personal and advertising injury" arising out of the unauthorized use of another's name or product in your
            e-mail address, domain name or metatag, or any other similar tactics to mislead another's potential
            customers.
        m. Pollution
           "Personal and advertising injury" arising out of any injury, damage, expense, cost, loss, liability or legal
           obligation arising out of or in any way related to "pollution", however caused;
        n. Asbestos
           "Personal and advertising injury" arising out of any loss, demand, claim, or "suit" arising out of or related
            in any way to asbestos or asbestos-containing materials.
        o. Employment-Related
           (1) "Personal and advertising injury"
               (a) to a person arising out of any:
                      (i) Refusal to employ that person;
                      (ii) Termination of that person's employment; or
                      (iii) Employment-related practices, policies, acts or omissions, such as coercion, demotion,
                            evaluation, reassignment, discipline, defamation, harassment, humiliation or discrimination
                            or malicious prosecution directed at that person; or
               (b) To the spouse, child, parent, brother or sister of that person as a consequence of "personal
                   and advertising injury" to that person at whom any of the employment-related practices
                   described in paragraphs (i), (ii) or (iii) above is directed.
               This exclusion applies:
                 (a) Whether the injury-causing event described in paragraphs (i), (ii), (iii) above occurs before
                     employment, during employment or after employment of that person;
                 (b) Whether the insured may be liable as an employer or in any other capacity; and
                 (c) To any obligation to share damages with or repay someone else who must pay damages
                     because of the injury.
        p. War
           "Personal and advertising injury", however caused, arising, directly or indirectly, out of:
           (1) War, including undeclared or civil war;
           (2) Warlike action by a military force, including action in hindering or defending against an actual or
               expected attack, by any government, sovereign or other authority using military personnel or other
               agents; or
           (3) Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in
               hindering or defending against any of these.




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                          Page 9 of 20
                                                     -----------------------------------~




       q. Recording And Distribution Of Material Or Information In Violation Of Law
            "Personal and advertising injury" arising directly or indirectly out of any action or omission that violates or
            is alleged to violate:
            (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to
                such law;
            (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
            (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the
                Fair and Accurate Credit Transaction Act (FACTA); or
            (4) Any federal, state or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of
                2003 or FCRA and their amendments and additions, that addresses, prohibits, or limits the printing,
                dissemination, disposal, collecting, recording, sending, transmitting, communicating or distribution of
                material or information.
        DEFENSE, INVESTIGATION, SETTLEMENT, LEGAL EXPENSES, AND INTEREST ON JUDGMENTS
        1. Defense, Investigation, Settlement, Legal Expenses, and Prejudgment Interest
            This insurance does not apply to defense, investigation, settlement or legal expenses, or prejudgment
            interest arising out of any "occurrence" or offense, but we shall have the right and opportunity to assume
            from the insured the defense and control of any claim or "suit", including any appeal from a judgment,
            seeking payment of damages covered under this policy that we believe likely to exceed the "retained
            limit". In such event we and the insured shall cooperate fully.
       2.   Interest on Judgments
            We shall pay interest only on that amount of any judgment we pay that accrues after entry of the
            judgment and before we have paid, offered to pay, or deposited in court that part of the judgment that is
            within the applicable limit of insurance shown in the Declarations.
       SECTION II - WHO IS AN INSURED
       1.   If you are designated in the Declarations as:
            a. An individual, you and your spouse are insureds, but only with respect to the conduct of a business
                 of which you are the sole owner.
            b. A partnership or joint venture, you are an insured. Your members, your partners, and their spouses
               are also insureds, but only with respect to the conduct of your business.
            c.   A limited liability company, you are an insured. Your members are also insureds, but only with
                 respect to the conduct of your business. Your managers are insureds, but only with respect to their
                 duties as your managers.
            d. An organization other than a partnership or joint venture or limited liability company, you are an
               insured. Your "executive officers" and directors are insureds, but only with respect to their duties as
               your officers or directors. Your stockholders are also insureds, but only with respect to their liability
               as stockholders.
            e. A trust, you are an insured. Your trustees are also insured, but only with respect to their duties as
                 trustees.
       2.   Each of the following is also an insured:
            a. Your "volunteer workers" only while performing duties related to the conduct of your business, or
                 your "employees", other than either your "executive officers", (if you are an organization other than a
                 partnership, joint venture or limited liability company) or your managers (if you are a limited liability
                 company), but only for acts within the scope of their employment by you or while performing duties
                 related to the conduct of your business. However, none of these "employees" or "volunteer workers"
                 is an insured for:



                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                          Page 10 of 20
                  (1) "Bodily injury" or "personal and advertising injury":
                       (a) To you, to your partners or members (if you are a partnership or joint venture), to your
                           members (if you are a limited liability company), or to a co-"employee" while in the course of
                           his or her employment or performing duties related to the conduct of your business, or to
                           your other "volunteer workers" while performing duties related to the conduct of your
                           business;
                       (b) To the spouse, child, parent, brother or sister of that co-"employee" or "volunteer worker" as
                           a consequence of paragraph (1)(a) above;
                       (c) For which there is any obligation to share damages with or repay someone else who must
                           pay damages because of the injury described in paragraphs (1) (a) or (b) above; or
                      (d) Arising out of his or her providing or failing to provide professional health care services.
                  (2) "Property damage" to property:
                      (a) Owned, occupied or used by,
                      (b) Rented to, in the care, custody or control of, or over which physical control is being
                          exercised for any purpose by
                      you, any of your "employees", "volunteer workers", any partner or member (If you are a
                      partnership or joint venture), or any member (if you are a limited liability company).
             b. Any person (other than your "employee" or volunteer worker"), or any organization while acting as
                your real estate manager.
             c.   Any person or organization having proper temporary custody of your property if you die, but only:
                  (1) With respect to liability arising out of the maintenance or use of that property; and
                  (2) Until your legal representative has been appointed.
             d. Your legal representative if you die, but only with respect to duties as such. That representative will
                have all your rights and duties under this Policy.
        3.   Any organization you newly acquire or form, other than a partnership, joint venture or limited liability
             company, and over which you maintain ownership or majority interest, will qualify as a Named Insured if
             there is no other similar insurance available to that organization. However:
             a.   Coverage under this provision is afforded only until the 180th day after you acquire or form the
                  organization or the end of the policy period, whichever is earlier;
             b.   Coverage A does not apply to "bodily injury" or "property damage" that occurred before you acquired
                  or formed the organization; and
             c.   Coverage B does not apply to "personal and advertising injury" arising out of an offense committed
                  before you acquired or formed the organization.
       No person or organization is an insured with respect to the conduct of any current or past partnership, joint
       venture or limited liability company that is not shown as a Named Insured in the Declarations.
       SECTION Ill- LIMITS OF INSURANCE AND RETAINED LIMIT
        1.   The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay for the
             "ultimate net loss" in excess of the "retained limit" regardless of the number of:
             a.   Insureds;
             b.   Claims made or "suits" brought; or
             c.   Persons or organizations making claims or bringing "suits".




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                            Page 11 of 20
       2. The General Aggregate Limit is the most we will pay for the sum of all "ultimate net loss" in excess of the
          "retained limit" for:
            a. Damages under Coverage A, except damages because of "bodily injury" and "property damage"
                included in the "products-completed operations hazard"; and
            b. Damages under Coverage B.
       3. The Products-Completed Operations Aggregate Limit is the most we will pay for "ultimate net loss" in
          excess of the "retained limit" under Coverage A for damages because of "bodily injury" and "property
          damage" included in the "products-completed operations hazard".
       4. Subject to 2. above, the Personal and Advertising Injury Limit is the most we will pay under Coverage B
          for the "ultimate net loss" in excess of the "retained limit" for damages because of all "personal and
          advertising injury" sustained by any one person or organization.
       5. Subject to 2. or 3. above, whichever applies, the Each Occurrence Limit is the most we will pay under
          Coverage A for the "ultimate net loss" in excess of the "retained limit" for damages because of all "bodily
          injury" and "property damage" arising out of any one "occurrence".
       6.   Subject to 5. above, the Damage to Premises Rented To You Limit is the most we will pay under
            Coverage A for the "ultimate net loss" in excess of the "retained limit" for damages because of "property
            damage" to any one premises, while rented to you, or in the case of damage by fire, while rented to you
            or temporarily occupied by you with permission of the owner.
       7.   If the policy aggregate limits, as set forth in 2. and 3. above, are paid prior to this policy's termination
            date, this policy's premium is fully earned.
       8. You agree to assume payment of the "retained limit" before the Limits of Insurance become applicable.
      The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
      remaining period of less than 12 months, starting with the beginning of the policy period shown in the
      Declarations, unless the policy period is extended after issuance for an additional period of less than 12
      months. In that case, the additional period will be deemed part of the last preceding period for purposes of
      determining the Limits of Insurance.
       SECTION IV- CONDITIONS
       1. Bankruptcy
            Bankruptcy or insolvency of the insured or of the insured's estate will not relieve us of our obligations
            under this policy.
       2. Duties in the Event of Occurrence, Claim or Suit
            a. You must see to it that we are notified as soon as practicable of an "occurrence" or an offense which
               may result in a claim.
            b. You must notify us as soon as practicable in writing of any "occurrence" or offense which may result
               in a claim or claims involving damages which, in the event that you are held liable, are likely to
               exceed 50% of the "retained limit". Failure to give notice of any "occurrence" which at the time of its
               happening did not appear to exceed 50% of the "retained limit" but which, at a later date would
               appear to give rise to a claim under this insurance, shall not prejudice such claim.
            c. To the extent possible, notice should include:
               (1) How, when and where the "occurrence" or offense took place;
               (2) The names and addresses of any injured persons and any witnesses; and
               (3) The nature and location of any injury or damage arising out of the "occurrence" or offense.




                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91d (06/10)                                                                                          Page 12 of 20
            d. If a claim is made or a "suit" is brought against any insured you must:
               (1) Immediately record the specifics of the claim or "suit" and the date received; and
               (2) Notify us as soon as practicable.
               You must see to it that we receive written notice of the claim or "suit" as soon as practicable.
            e. You and any other involved insured must;
               (1) Immediately send us copies of any demands, notices, summonses or legal documents received
                   in connection with the claim or "suit";
               (2) Authorize us to obtain records and other information;
               (3) Cooperate with us in the investigation or settlement of the claim or any defense against the "suit";
                   and
               (4) Assist us, upon our request, in the enforcement of any right against any person or organization
                   which may be liable to the insured because of injury or damage to which this insurance may also
                   apply.
           f. You shall make a good faith evaluation of any claim for settlement purposes.
        3. Legal Action Against Us
            No person or organization has a right under this policy:
           a. To join us as a party or otherwise bring us into a "suit" asking for damages from an insured; or
            b. To sue us on this policy unless all of its terms have been fully complied with.
           A person or organization may sue us to recover on an agreed settlement or on a final judgment against
           an insured obtained after an actual trial, but we will not be liable for damages that are not payable under
           the terms of this policy or that are in excess of the applicable limit of insurance. An agreed settlement
           means a settlement and release of liability signed by us, the insured and the claimant or the claimant's
           legal representative.
       4. Other Insurance.
           If other insurance is available to the insured for a loss we cover under this policy, this insurance is
           excess over that other insurance, unless that insurance is written specifically to apply in excess of the
           Limits of Insurance shown in the Declarations.
           When this insurance is excess over other insurance, we will pay only our share of the amount of the loss,
           if any, that exceeds the sum of:
           a. The    total     amount that all such other insurance would pay for the loss in the absence of this
               insurance;
            b. The total of all deductible and self-insured amounts under all that other insurance; and
           c. The "retained limit" shown in the Declarations of this policy.
           Nothing herein shall be construed to make this policy subject to the terms, conditions and limitations of
           other insurance.
       5. Premium Audit
           a. We will compute all premiums for this policy in accordance with our rules and rates.
           b. Premium     shown in this policy as advance premium is deposit premium only. At the close of
              each audit period we will compute the earned premium for that period and send notice to the first
              Named Insured. The due date for audit premiums is the date shown as the due date on the bill. If the
              sum of the advance and audit premiums paid for the policy period is greater than the earned
              premium, we will return the excess to the first Named Insured.




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                          Page 13 of 20
            c. The    first Named Insured must keep records of the information we need for premium
               computation, and send us copies at such times as we may request.
      6. Representations
            By accepting this policy, you agree:
            a. The statements in the Declarations are accurate and complete;
            b. Those statements are based upon representations you made to us; and
            c.    We have issued this policy in reliance upon your representations.

      7. Separation of Insureds
            Except with respect to the Limits of Insurance, the application of the "retained limit", and any rights or
            duties specifically assigned in this policy to the first Named Insured, this policy applies:
            a. As if each Named Insured were the only Named Insured; and
            b. Separately to each Insured against whom claim is made or "suit" is brought.
      8.    Transfer of Rights of Recovery Against Others to Us
            If the insured has rights to recover all or part of any payment we have made under this policy, those
            rights are transferred to us. The insured must do nothing after loss to impair them. At our request, the
            insured will bring "suit" or transfer those rights to us and help us enforce them.
       9.   When We Do Not Renew
            If we decide not to renew this policy, we will mail or deliver to the first Nam~d Insured shown in the
            Declarations written notice of the non renewal not less than 60 days before the expiration date.
            If notice is mailed, proof of mailing will be sufficient proof of notice.
       10. Cancellation
            a. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to
                  us advance written notice of cancellation.
            b. We may cancel this policy by mailing or delivering to the first Named Insured written notice of
               cancellation at least:
                  (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
                  (2) 60 days before the effective date of cancellation if we cancel for any other reason.
             c.    We may mail or deliver our notice to the first Named Insured's last mailing address known to us.
             d.    Notice of cancellation will state the effective date of cancellation. The policy period will end on that
                   date.
             e. If this policy is canceled, we will send the first Named Insured any premium refund due. If we
                   cancel, the refund will be pro rata. If the first Named Insured cancels, the refund may be less than
                   pro rata. The cancellation will be effective even if we have not made or offered a refund.
             f.    If notice is mailed, proof of mailing will be sufficient proof of notice.
       11. Changes
            This policy contains all the agreements between you and us concerning the insurance afforded. The first
            Named Insured shown in the Declarations is authorized to make changes in the terms of this policy with
            our consent. This policy's terms can be amended or waived only by endorsement issued by us and
            made part of this policy.




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91d (06/10)                                                                                             Page 14 of 20
        12. Examination of Your Books and Records
            We may examine and audit your books and records as they relate to this policy at any time during the
            policy period and up to three years afterward.
        13. Inspections and Surveys
            We have the right but are not obligated to:
            a. Make inspections and surveys at any time;
            b. Give you reports on the conditions we find; and
            c.   Recommend changes.
            Any inspections, surveys, reports or recommendations relate only to insurability and the premiums to be
            charged. We do not make safety inspections. We do not undertake to perform the duty of any person or
            organization to provide for the health or safety of workers or the public. And we do not warrant that
            conditions:
            a.   Are safe or healthful; or
            b. Comply with laws, regulations, codes or standards.
            This condition applies not only to us, but also to any rating, advisory, rate service or similar organization
            which makes insurance inspections, surveys, reports or recommendations.
        14. Premiums
            The first Named Insured shown in the Declarations:
            a.   Is responsible for the payment of all premiums; and
            b. Will be the payee for any return premiums we pay.
        15. Transfer of Your Rights and Duties Under This Policy
            Your rights and duties under this policy may not be transferred without our written consent except in the
            case of death of an individual Named Insured.
            If you die, your rights and duties will be transferred to your legal representative but only while acting
            within the scope of duties as your legal representative. Until your legal representative is appointed,
            anyone having proper temporary custody of your property will have your rights and duties but only with
            respect to that property.
       SECTION V - DEFINITIONS
       1.   "Advertisement" means a notice that is broadcast or published to the general public or specific market
            segments about your goods, products or services for the purpose of attracting customers or supporters.
            For the purposes of this definition:
            a.   Notices that are published include material placed on the Internet or on similar electronic means of
                 communication; and
            b.   Regarding web-sites, only that part of a web-site that is about your goods, products or services for
                 the purposes of attracting customers or supporters is considered an advertisement.
       2.   "Auto" means:
            a. A land motor vehicle, trailer or semitrailer designed for travel on public roads, including any attached
                 machinery or equipment; or
            b. Any other land vehicle that is subject to a compulsory or financial responsibility law or other motor
               vehicle insurance law in the state where it is licensed or principally garaged.
            However, "auto" does not include" mobile equipment".




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                          Page 15 of 20
      3.    "Bodily injury" means bodily injury, sickness or disease sustained by a person, including death resulting
            from any of these at any time.
      4. "Coverage territory" means:
            a. The United States of America (including its territories and possessions), Puerto Rico and Canada;
            b.   International waters or airspace, but only if the injury or damage occurs in the course of travel or
                 transportation between any places included in Paragraph a. above; or
            c.   All parts of the world if the injury or damage arises out of:
                 (1) Goods or products made or sold by you in the territory described in Paragraph a. above;
                 (2) The activities of a person whose home is in the territory described in   a. above, but is away for a
                     short time on your business; or
                 (3) "Personal and advertising injury" offenses that take place through the Internet or similar
                     electronic means of communication.
            provided the insured's responsibility to pay damages is determined in a "suit" on the merits, in the
            territory described in Paragraph a. above or in a settlement we agree to.
       5. "Employee" includes a "leased worker". "Employee" does not include a "temporary worker".
       6. "Executive officer" means a person holding any of the officer positions created by your charter,
          constitution, by-laws or any other similar governing document.
       7.   "Impaired property" means tangible property, other than "your product" or "your work", that cannot be
            used or is less useful because:
            a. It incorporates "your product" or "your work" that is known or thought to be defective, deficient,
                 inadequate or dangerous; or
            b. You have failed to fulfill the terms of a contract or agreement;
            if such property can be restored to use by the repair, replacement, adjustment or removal of "your
            product" or "your work" or your fulfilling the terms of the contract or agreement.
       8.   "Insured contract" means:
            a. A contract for a lease of premises. However, that portion of the contract for a lease of premises that
                 indemnifies any person or organization for damage by fire to premises while rented to you or
                 temporarily occupied by you with permission of the owner is not an "insured contract";
            b. A sidetrack agreement;
            c.   Any easement or license agreement, except in connection with construction or demolition operations
                 on or within 50 feet of a railroad;
            d. An obligation, as required by ordinance, to indemnify a municipality, except in connection with work
               for a municipality;
            e.   An elevator maintenance agreement; or
            f.   That part of any other contract or agreement pertaining to your business (including an
                 indemnification of a municipality in connection with work performed for a municipality) under which
                 you assume the tort liability of another party to pay for "bodily injury" or "property damage" to a third
                 person or organization. Tort liability means a liability that would be imposed by law in the absence of
                 any contract or agreement.




                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91d (06/10)                                                                                           Page 16 of 20
               Paragraph f. does not include that part of any contract or agreement:
               (1) That indemnifies a railroad for "bodily injury" or "property damage" arising out of construction or
                   demolition operations, within 50 feet of any railroad property and affecting any railroad bridge or
                   trestle, tracks, road beds, tunnel, underpass or crossing;
               (2) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                    (a) Preparing, approving or failing to prepare or approve maps, shop drawings, opinions,
                        reports, surveys, field orders, change orders, or drawings and specifications; or
                    (b) Giving directions or instructions, or failing to give them, if that is the primary cause of the
                        injury or damage; or
               (3) Under which the insured, if an architect, engineer or surveyor, assumes liability for injury or
                   damage arising out of the insured's rendering or failing to render professional services, including
                   those listed in (2) above and supervisory, inspection or engineering services.
        9. "Leased worker" means a person leased to you by a labor leasing firm under an agreement between you
           and the labor leasing firm, to perform duties related to the conduct of your business. "Leased worker"
           does not include a "temporary worker".
       10. "Loading or unloading" means the handling of property:
          a.   After it is moved from the place where it is accepted for movement into or onto an aircraft, watercraft
               or "auto"; or
           b. While it is in or on an aircraft, watercraft or "auto"; or
          c.   While it is being moved from an aircraft, watercraft or "auto" to the place where it is finally delivered;
          but "loading or unloading" does not include the movement of property by means of a mechanical device,
          other than a hand truck, that is not attached to the aircraft, watercraft or "auto".
       11. "Mobile equipment" means any of the following types of land vehicles, including any attached machinery
           or equipment:
          a.   Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
          b.   Vehicles maintained for use solely on or next to premises you own or rent;
          c. Vehicles that travel on crawler treads;
          d. Vehicles,      whether self-propelled or not, maintained primarily to provide mobility to permanently
               mounted:
               (1) Power cranes, shovels, loaders, diggers or drills; or
               (2) Road construction or resurfacing equipment such as graders, scrapers or rollers;
          e.   Vehicles not described in a., b., c. or d. above that are not self-propelled and are maintained
               primarily to provide mobility to permanently attached equipment of the following types:
               (1) Air compressors, pumps and generators, including spraying, welding, building cleaning,
                   geophysical exploration, lighting and well servicing equipment; or
               (2) Cherry pickers and similar devices used to raise or lower workers;
          f.   Vehicles not described in a., b., c. or d. above maintained primarily for purposes other than the
               transportation of persons or cargo.
               However, self-propelled vehicles with the following types of permanently attached equipment are not
               "mobile equipment" but will be considered "autos":




                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91d (06/10)                                                                                           Page 17 of 20
                (1) Equipment designed primarily for:
                    (a) Snow removal;
                    (b) Road maintenance, but not construction or resurfacing; or
                    (c) Street cleaning;
                (2) Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or
                    lower workers; and
                (3) Air compressors, pumps and generators, including spraying, welding, building cleaning,
                    geophysical exploration, lighting and well servicing equipment.
           However, "mobile equipment" does not include any land vehicles that are subject to a compulsory or
           financial responsibility law or other motor vehicle insurance law in the state where it is licensed or
           principally garaged. Land vehicles subject to a compulsory or financial responsibility law or other motor
           vehicle insurance law are considered "autos".
       12. "Occurrence" means an accident, including continuous or repeated exposure to substantially the same
           general harmful conditions.
       13. "Personal and advertising injury" means injury, including consequential "bodily injury", arising out of one
           or more of the following offenses:
           a.   False arrest, detention or imprisonment;
           b.   Malicious prosecution;
           c.   The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a
                room, dwelling or premises that a person occupies, committed by or on behalf of its owner, landlord
                or lessor;
           d. Oral or written publication, in any manner, of material that slanders or libels a person or organization
                or disparages a person's or organization's goods, products or services;
           e.   Oral or written publication, in any manner, of material that violates a person's right of privacy;
           f.   The use of another's advertising idea in your "advertisement"; or
           g. Infringing upon another's copyright, trade dress or slogan in your "advertisement".
       14. "Pollution" includes the actual, alleged or potential presence in or introduction into the environment of
           any substance if such substance has, or is alleged to have, the effect of making the environment impure,
           harmful, or dangerous. Environment includes any air, land, structure or the air therein, watercourse or
           water, including underground water.
       15. "Products-completed operations hazard"
           a. Includes all "bodily injury" and "property damage" occurring away from premises you own or rent and
                arising out of "your product" or "your work" except:
                (1) Products that are still in your physical possession; or
                (2) Work that has not yet been completed or abandoned. However, "your work" will be deemed
                    completed at the earliest of the following times:
                    (a) When all of the work called for in your contract has been completed.
                    (b) When all of the work to be done at the site has been completed if your contract calls for work
                        at more than one site.
                    (c) When that part of the work done at a job site has been put to its intended use by any person
                        or organization other than another contractor or subcontractor working on the same project.




                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91d (06/10)                                                                                            Page 18 of 20
                    Work that may need service, maintenance, correction, repair or replacement, but which is
                    otherwise complete, will be treated as completed.
           b.   Does not include "bodily injury" or "property damage" arising out of:
                (1) The transportation of property, unless the injury or damage arises out of a condition in or on a
                    vehicle not owned or operated by you, and that condition was created by the "loading or
                    unloading" of that vehicle by any insured;
                (2) The existence of tools, uninstalled equipment or abandoned or unused materials; or
                (3) Products or operations for which the classification, listed in the Declarations or in a policy
                    schedule, states that products or completed operations are subject to the General Aggregate
                    Limit.
       16. "Property damage" means:
           a.   Physical injury to tangible property, including all resulting loss of use of that property. All such loss of
                use shall be deemed to occur at the time of the physical injury that caused it; or
           b.   Loss of use of tangible property that is not physically injured. All such loss of use shall be deemed to
                occur at the time of the "occurrence" that caused it.
           For the purposes of this insurance, electronic data is not tangible property.
           As used in this definition, electronic data means information, facts or programs stored as or on, created
           or used on, or transmitted to or from computer software, including systems and applications software,
           hard or floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which
           are used with electronically controlled equipment.
       17. "Retained limit" means the limit shown in the Declarations and is the amount you must pay before the
           Limits of Insurance become applicable. In the event there is other insurance, whether or not applicable
           to an "occurrence", offense, claim or "suit" within the "retained limit", you will continue to be responsible
           for the full amount of the "retained limit" before the Limits of Insurance under this policy apply. In no
           case will we be required to pay the "retained limit" or any portion thereof. "Retained limit" does not
           include prejudgment interest, interest that accrues after entry of the judgment, nor any expenses
           incurred by the insured in the defense of any claim or "suit".
       18. "Suit" means a civil proceeding in which damages because of "bodily injury", "property damage",
           "personal and advertising injury" to which this insurance applies are alleged. "Suit" includes:
           a.   An arbitration proceeding in which such damages are claimed and to which the insured must submit
                or does submit with our consent; or
           b. Any other alternative dispute resolution proceeding in which such damages are claimed and to which
              the insured submits with our consent.
       19. "Temporary worker" means a person who is furnished to you to substitute for a permanent "employee"
           on leave or to meet seasonal or short-term workload conditions.
       20. "Ultimate net loss" means the total sum, after recoveries or salvages collectible, that the insured
           becomes legally obligated to pay as damages by reason of settlements, judgments or any arbitration or
           other alternative dispute method entered into with our written consent and includes interest that accrues
           after entry of the judgment and deductions for recoveries and salvages which have been or will be paid.
           "Ultimate net loss" does not include any of the expenses incurred by the insured or us in connection with
           defending the claim or "suit".
       21. "Volunteer worker" means a person who is not your "employee", and who donates his or her work and
           acts at the direction of and within the scope of duties determined by you, and is not paid a fee, salary or
           other compensation by you or anyone else for their work performed for you.




                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91d (06/10)                                                                                            Page 19 of 20
       22. "Your product":
           a. Means:
                (1) Any goods or products, other than real property, manufactured, sold, handled, distributed
                    or disposed of by:
                      (a) You;
                      (b) Others trading under your name; or
                      (c) A person or organization whose business or assets you have acquired; and
                (2) Containers (other than vehicles), materials, parts or equipment furnished in connection with such
                    goods or products.
           b. Includes:
                (1) Warranties or representations made at any time with respect to the fitness, quality, durability,
                    performance or use of "your product"; and
                (2) The providing of or failure to provide warnings or instructions.
           c.   Does not include vending machines or other property rented to or located for the use of others but
                not sold.
       23. "Your work" means:
           a. Means:
                (1) Work or operations performed by you or on your behalf; and
                (2) Materials, parts or equipment furnished in connection with such work or operations.
           b. Includes:
                (1) Warranties or representations made at any time with respect to the fitness, quality, durability,
                    performance or use of "your work"; and
                (2) The providing of or failure to provide warnings or instructions.




                     Includes copyrighted material of Insurance Services Office, Inc. with its permission
XS-6U91 d (06/1 0)                                                                                          Page 20 of 20
POLICY NUMBER: XSL G27017381




                                                                        An Important Notice To Our
                ACE USA                                                      Alaska Policyholders



               ALASKA DEPARTMENT OF COMMERCE AND ECONOMIC DEVELOPMENT
                                 DIVISION OF INSURANCE
                           ATTORNEY FEES COVERAGE NOTICE A

                            THIS POLICY LIMITS COVERAGE FOR ATTORNEY FEES
                               UNDER ALASKA RULE OF CIVIL PROCEDURE 82


In any suit in Alaska in which we have a right or duty to defend an insured in addition to the limits of liability, our
obligation under the applicable coverage to pay attorney fees taxable as costs against the insured is limited as
follows:

Alaska Rule of Civil Procedure 82 provides that if you are held liable, some or all of the attorney fees of the person
making a claim against you must be paid by you. The amount that must be paid by you is determined by Alaska Rule
of Civil Procedure 82. We provide coverage for attorney fees for which you are liable under Alaska Rule or Civil
Procedure 82 subject to the following limitation:

        We will not pay that portion of any attorney's fees that is in excess of fees calculated by applying the
        schedule for contested cases in Alaska Rule Civil Procedure 82(b)(1) to the limit of liability of the
        applicable coverage.

This limitation means the potential costs that may be awarded against you as attorney fees may not be
covered in full. You will have to pay any attorney fees not covered directly.

For example, the attorney fees provided by the schedule for contested cases in Alaska Rule of Civil Procedure
82(b)(1) are:

        20% of the first $25,000 of a judgment;
        10% of the amounts over $25,000 of a judgment.

Therefore, if a court awards a judgment against you in the amount of $125,000, in addition to that amount you would
be liable under Alaska Rule of Civil Procedure 82(b)(1) for attorney fees of $15,000, calculated as follows:

                               20% of $25,000                                               $5,000
                               10% of$100,000                                              $10,000
 Total Award                          $125,000                         Total Attorney Fees $15,000


If the limit of liability of the applicable coverage is $100,000, we would pay $100,000 of the $125,000 award, and
$12,500 for Alaska Rule of Civil Procedure 82(b)(1) attorney fees, as calculated as follows:

                               20% of $25,000                                             $5,000
                               10% of$75,000                                              $7,500
 Total Limit of Liability             $100,000                Total Attorney Fees Covered $15,000

You would be liable to pay, directly and without our assistance, the remaining $25,000 in liability plus the remaining
$2,500 for attorney fees under Alaska Rule of Civil Procedure 82 not covered by this policy.




ALL- 4X07 (7/96)
POLICY NUMBER: XSL G27017381



                                                                           Arkansas
                                                             Notice To Policyholders



                 QUESTIONS ABOUT YOUR INSURANCE?



If you have questions about your insurance, need coverage information, or require assistance in resolving
complaints, do not hesitate to contact either your insurance agent, or ACE USA, Customer Service
Department, 436 Walnut Street, Philadelphia, PA 19106-3703, telephone 1-800-352-4462.

If we fail to provide you with reasonable and adequate service, you should feel free to contact:

                                     Arkansas Insurance Department
                                          1200 West Third Street
                                          Little Rock, AR 72201
                                     (501) 371-2640 or 800-852-5494




ALL-2Y31 b (11/09)
POLICY NUMBER: XSL G27017381




                             COLORADO FRAUD STATEMENT


It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the
purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of
insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly provides
false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or
attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance
proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies.




ALL-22368 (06/07)                          © ISO Properties, Inc., 2004
POLICY NUMBER: XSL G27017381



                                                  Questions About Your Insurance?
             ACE USA




Answers to questions about your insurance, coverage information, or assistance in resolving complaints can be
obtained by calling ACE USA, Customer Support Service Department, at 1-800-352-4462.




ALL-5X45 (11/96) Ptd. in U.S.A.
POLICY NUMBER: XSL G27017381



                                                                          Important Information to
                                                                             Idaho Policyholders
                                                                        Regarding Your Insurance




In the event you need to contact someone about this insurance for any reason please contact your agent. If no agent
was involved in the sale of this insurance, or if you have additional questions you may contact the insurance company
issuing this insurance at the following address and telephone number


                                      ACE INA Companies
                                      Customer Support Service Department
                                      436 Walnut Street
                                      PO Box 1000
                                      Philadelphia, PA 19106-3703
                                      1-800-352-4462


If you have been unable to contact or obtain satisfaction from the company or the agent, you may contact the Idaho
Department of Insurance at:


                                      Idaho Department of Insurance
                                      Consumer Affairs
                                      700 W. State Street, 3'd Floor
                                      PO Box 83720
                                      Boise, ID 83720-0043

                                      1-800-721-3272 or www.DOI.Idaho.gov

Written correspondence is preferable so that a record of your inquiry is maintained. When contacting your agent,
company or the Idaho Department of Insurance, have your policy number available.




ALL-30152 (07/10) Printed in U.S.A.
POLICY NUMBER: XSL G27017381




                      ILLINOIS NOTICE TO POLICYHOLDERS
                      REGARDING THE RELIGIOUS FREEDOM
                        PROTECTION AND CIVIL UNION ACT

 Dear Policyholder:


 This is to provide notice that, pursuant to Illinois Department of Insurance Company Bulletin 2011-06 (CB 2011-
 06), this policy is in compliance with the Illinois Religious Freedom Protection and Civil Union Act ("the Act", 750
 ILL. COMP. STAT. 75/1). The Act, which became effective on June 1, 2011, creates a legal relationship between
 two persons of either the same or opposite sex who establish a civil union.


 The Act provides that parties to a civil union are entitled to the same legal obligations, responsibilities, protections
 and benefits that are afforded or recognized by the law of Illinois to spouses, whether they are derived from
 statute, administrative rule, policy, common law or any source of civil or criminal law. In addition, this law requires
 recognition of a same-sex civil union, marriage, or other substantially similar legal relationship, except for common
 law marriage, legally entered into in other jurisdictions. The Act further provides that "party to a civil union" shall be
 included in any definition or use of the terms "spouse", "family", "immediate family", "dependent", "next of kin" and
 other terms descriptive of spousal relationships as those terms are used throughout the law. According to CB
 2011-06, this includes the terms "marriage" or "married" or any variations thereof. CB 2011-06 also states that if
 policies of insurance provide coverage for children, the children of civil unions must also be provided coverage.




ALL-34772 (1111)               Copyright with permission of Insurance Services Office, Inc., 2011               Page 1 of 1
POLICY NUMBER: XSL G27017381




                     QUESTIONS ABOUT YOUR INSURANCE?


Answers to questions about your insurance, coverage information, or assistance in resolving complaints
can be obtained by contacting:

                            ACE Customer Support Services Department:
                                         436 Walnut Street
                              Philadelphia, Pennsylvania 19106-3703

                                 Telephone Number: 1-800-352-4462


The Illinois Department of Insurance may also be contacted for assistance. Insurance
analysts are available to answer general questions by phone at our toll-free Consumer
Assistance Hotline (866) 445-5364. However, complaints must be submitted in writing.



How to file a complaint with the Insurance Department:

   Complaints may be submitted in the following ways:

        •   On-line at www.ins.state.il.us and by following the instructions posted.
        •   By fax: (217) 558-2083
        •   By mail: 320 W. Washington St. Springfield, IL 62767




ALL-18653b (06/08)
POLICY NUMBER: XSL G27017381



                                                                                             Indiana
                                                                             Notice To Policyholders
               ACE USA




We are here to serve you .....

As our policyholder, your satisfaction is very important to us. If you have a question about your policy, if you need
assistance with a problem, or if you have a claim, you should first contact your insurance agent.

If you are unable to reach your agent, or if you wish to contact us directly, please call our Customer Services
Department at 1-800-352-4462. Should you have a valid claim, we fully expect to provide a fair settlement in a timely
fashion.

Should you feel you are not being treated fairly with respect to a claim, you may also contact the Indiana Department
of Insurance with your complaint.

       To contact the Department, write or call:

              Consumer Services Division
              Indiana Department of Insurance
              311 West Washington Street, Suite 300
              Indianapolis, IN 46204-2787
              317-232-2395 or 1-800-622-4461




ALL-2Y81 (6/03)
 POLICY NUMBER: XSL G27017381




 m.      ace group
                                                                                Notice To Our
                                                                     New Mexico Policyholders




In accordance with New Mexico Insurance Department regulation Title 13, Chapter 8, Part 5, we are required to notify
you that the premium for this policy may include Schedule Rating adjustment for the conditions shown below that are
not otherwise reflected in the rating of this policy.



CrediUDebit %                    Explanation




In addition, the premium for this policy may include an Experience Rating Modification as indicated below based on
losses in prior years.

Experience CrediUDebit %


If you have any questions regarding this information, please contact your insurance agent.




ALL-6X08a (06/12)
POLICY NUMBER: XSL G27017381




             ACE USA




                           Policyholder Notice
                       Commercial Lines Deregulation
                                New York


NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM
THE FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND
REGULATIONS. HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM
STANDARDS OF THE NEW YORK INSURANCE LAW AND REGULATIONS.




ALL-23445a (11/11)                                          Page 1 of 1
POLICY NUMBER: XSL G27017381




                                POLICYHOLDER NOTICE - OHIO


WARNING: Any person who, with intent to defraud or knowing that he/she is facilitating a fraud against an insurer,
submits an application or files a claim containing a false or deceptive statement is guilty of insurance fraud.




ALL-5W06 (7/95)
POLICY NUMBER: XSL G27017381




                        NOTICE TO ALL OKLAHOMA POLICYHOLDERS


          WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer,
          makes any claim for the proceeds of an insurance policy containing any false, incomplete or misleading
          information is guilty of a felony.




          You are insured by the Company listed on the Signature page which is named on the first page of the Declarations
          of this policy. It is an ACE USA company and has its principal office at 436 Walnut Street, PO Box 1000,
          Philadelphia, PA 19106-3703.




ALL-2U78b (2/06) Ptd. in U.S.A.
POLICY NUMBER: XSL G27017381




                                                 NOTICE


              TO PENNSYLVANIA PROPERTY AND CASUALTY INSURANCE
                               POLICYHOLDERS



A Pennsylvania law known as the "Insurance Consultation Services Exemption Act" has a provision that
insurers, their agents, employees or service contractors are not subject to liability for damages from
injury, death or loss occurring as a result of any act or omission by any person in the course of performing
any survey, consultation, inspection, advisory or related service incident to an application for insurance, a
new policy for insurance or an existing policy or insurance for the purpose of reducing the likelihood of
injury, death or loss.

This provision shall not apply:

1) If the injury, loss or death occurred during the actual performance of consultation services and was
caused by the negligence of the insurer, its agent, employees or service contractors which was a
proximate cause of the injury, death or loss.

2) To any consultation services required to be performed under the provisions of a written service
contract not incidental to a policy of insurance.

3) In any action against any insurer, its agents, employees or service contractors for damages caused by
the act or omission of said insurer, its agents, employees or service contractors in which it is judicially
determined that such act or omission constituted a crime, actual malice or gross negligence.

This provision of the "Insurance Consultation Services Exemption Act" applies to all insurance
consultation services rendered incident to policies of property or casualty insurance. It does not apply to
the immunities and protections provided by section 305, act of June 2, 1915 known as the "Pennsylvania
Workmen's Compensation Act."

The provisions of the "Insurance Consultation Services Exemption Act" shall not be effective and
applicable unless the insurer furnishes the insured with written notice of the provision of this act at the
time the policy is issued or renewed. The Insurance Commissioner has approved the contents of this
notice and the manner in which the notice is given.




AII-5S54 (7/92)
POLICY NUMBER: XSL G27017381




                                                                                          Information and
               ACE USA                                                                         Complaints




This information is being provided to you pursuant to the requirements of Articles 1.35, 1.35D and 21.71 of the Texas
Insurance Code relating to our Toll Free information and complaint number.

                 IMPORTANT NOTICE                                            AVISO IMPORT ANTE

To obtain information or make a complaint:                 Para obtener informacion o para someter una queja:

You may call the Company's toll-free telephone number      Usted puede llamar al numero de telefono gratis de Ia
for information or to make a complaint at:                 Compania para informacion o para someter una queja
                                                           at:
                   1-(800) 352-4462                                           1 (800) 352-4462

You may also write to the Company at:                      Usted tam bien puede escribir a Ia Compania:

ACE USA                                                    ACE USA
 Customer Services                                          Customer Services
 PO Box 1000                                                PO Box 1000
 Philadelphia, PA 19106-3703                                Philadelphia, PA 19106-3703

You may contact the Texas Department of Insurance to       Puede communicarse con el Departmento de Seguros
obtain information on companies, coverages, rights or      de Texas para obtener informacion acerca de
complaints at:                                             companias, coberturas, derechos o quejas al:

                   1-(800) 252 3439                                            1 (800) 252-3439

You may write the Texas Department of Insurance            Puede escribir at Departamento de Seguros de Texas

P.O. Box 149104                                            P.O. Box 149104
AUSTIN, TX 78714-9104                                      AUSTIN, TX 78714-9104
FAX #(512) 475-1771                                        FAX #(512) 475-1771

PREMIUM OR CLAIM DISPUTES: Should you have a               DISPUTAS SOBRE PRIMAS 0 RECLAMOS: Si tiene
dispute concerning your premium or about a claim you       una disputa concerniente a su prima o un reclamo, debe
should contact your agent or the company first. If the     comunicarse con el agente o Ia compania primero. Si
dispute is not resolved you may contact the Texas          no se resuelve Ia disputa puede               entonces
Departrment of Insurance.                                  communicarse con el departmento de Seguros en Texas

ATTACH THIS NOTICE TO YOUR POLICY: This notice             UNA ESTE AVISO A SU POLIZA: Este aviso es solo
is for information only and does not become a part of      para proposito de informacion y no se convierte en parte
condition of the attached document.                        o condicion del documento adjunto.




ALL- 4Y30b (02/2006)
POLICY NUMBER: XSL G27017381



                                                                    ACE USA                                 Phone: 1.866.357.3797
                                                                    Risk Control Services                       Fax: 215.640.5084
                                                                    436 Walnut Street                            www.ace-ina.com
                 ACE USA
                                                                    Philadelphia, PA 19106-3703

                                                                                  National Manager, Jurisdictional Services

RE: RISK CONTROL SERVICES FOR TEXAS POLICYHOLDERS
    Commercial Automobile Liability, General Liability, Professional Liability, and Medical
    Professional Liability (other than Hospitals)

The ACE Companies are required by Texas law and regulations to maintain or provide accident prevention services
for its commercial automobile, general liability and professional liability policyholders. The Ace Companies offer an
array of accident prevention services in Texas at no additional charge. These services are intended to help prevent
and/or minimize loss.

These services include but are not limited to: individual risk surveys; improvement recommendations; loss
investigation; specific loss problem identification and recommended improvement actions.

ACE may recommend one or more of these services based upon hazard, experience, and size of your Texas
operations. You have the choice of receiving or declining any of the services offered. If you wish to decline all of the
services or wish to receive only selected risk control service, please indicate that by signing and dating this letter in
the space provided below. Please mail or fax to the captioned address or fax number. If you decline all of ACE's risk
control services or choose only a support service, such as ergonomics survey, driving training, or other services and
not a complete risk survey, we still have a responsibility under Texas law and regulation to monitor your losses. In
the event you start to have a loss problem and a trend is established, and/or adverse loss ratio is developed, we will
contact you and offer to assist you in addressing the situation.

Sincerely,


National Manager, Jurisdictional & Regulatory Services
ACE USA Risk Control Services
436 Walnut Street, Philadelphia, PA 19106-3703
or call toll free at: 1-866-357-3797

D     I am aware of the loss control services offered and decline them. I have made other arrangements for
      these services.

D     I wish to obtain the following offered accident prevention services:



D     I have no risk control services needs now. I reserve the right to request loss control services within the
      period.


              (Signature)                                       (Phone#)                                         (Date)

Print Name:
               --------------------------------------                              Policy# - - - - - - - - - - - - - - - - - - -
Company Name: ______________________________________________________________________

Address:

City, State, Zip:

One of the ACE Group of/nsurance & Reinsurance Companies
This Company has undertaken a survey of your premises, equipment, or operations (whichever is pertinent to the type of insurance
applied for or provided) for the purpose of supporting the functions of risk underwriting. Any recommendations or information
provided is not intended as a substitute for advice from a safety expert or legal counsel you may retain for your own purposes. It is
not intended to supplant any legal duty you may have to provide a safe premises, workplace, product or operation.




ALL- 11559d (1 0/07)
POLICY NUMBER: XSL G27017381



                                                                          Important Information to
                                                                            Virginia Policyholders
               ACE USA
                                                                        Regarding Your Insurance




In the event you need to contact someone about this insurance for any reason please contact your agent. If no agent
was involved in the sale of this insurance, or if you have additional questions you may contact the insurance company
issuing this insurance at the following address and telephone number


                                      ACE USA Companies
                                      Customer Support Service Department
                                      436 Walnut Street
                                      PO Box 1000
                                      Philadelphia, PA 19106-3703
                                      1-800-352-4462


If you have been unable to contact or obtain satisfaction from the company or the agent, you may contact the Virginia
State Corporation Commission's Bureau of Insurance at:


                                      1300 East Main Street
                                      Tyler Building
                                      Richmond, VA 23219
                                      Consumer Hot Line: 1-800-552-7945
                                      Bureau of Insurance: 804-371-9185

Written correspondence is preferable so that a record of your inquiry is maintained. When contacting your agent,
company or the Bureau of Insurance, have your policy number available.




ALL-7X47a (2/06) Printed in U.S.A.
POLICY NUMBER: XSL G27017381




                                                                               Wisconsin Notice
              ACE USA                                                          to Policyholders




                         KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS


PROBLEMS WITH YOUR INSURANCE?- If you are having problems with your insurance company or agent, do not
hestitate to contact the insurance company or agent to resolve your problem.

                                     ACE USA
                                     Customer Support Service Department
                                     436 Walnut Street
                                     PO Box 1000
                                     Philadelphia, PA 19106-3703
                                     1-800-352-4462

You can also contact the OFFICE OF THE COMMISSIONER OF INSURANCE, a state agency which enforces
Wisconsin's insurance laws, and file a complaint. You can contact the OFFICE OF THE COMMISSIONER OF
INSURANCE by contacting:

                                     Office of the Commissioner of Insurance
                                     Complaints Department
                                     P.O. Box 7873
                                     Madison, WI 53707-7873
                                     1-800-236-8517
                                       608-266-0103




ALL-5X51a (2/06) Printed in U.S.A.
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #1



                                           ADDITIONAL INSURED -


  Named Insured                                                                                                    Endorsement Number
  Target Corporation                                                                                               1
  Policy Symbol
  XSL
                        I G27017381
                          Policy Number           I   Policy Period
                                                      02/01/2013            to     02/01/2014
                                                                                                                   Effective Date of Endorsement

  Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                This Endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY




                                                                                                                 Authorized Agent




                                                           Copyright, Insurance Services Office, Inc. 2004                                                  Page 1 of 1
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #2



                          ADDITIONAL INSURED-

  Named Insured                                                                                                    Endorsement Number
  Target Corporation                                                                                               2
  Policy Symbol
  XSL
                        I
                   Policy Number
                   G27017381
                                     Policy Period
                                     02/01/2013
                                                  I                         to     02/01/2014
                                                                                                                   Effective Date of Endorsement

  Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                 This endorsement modifies insurance provided under the following:

                                        EXCESS COMMERCIAL GENERAL LIABILITY POLICY

                                                                             SCHEDULE




                                                                                                           Authorized Representative




                                Includes copyrighted matenal ot Insurance :serv1ces Office, Inc. w1th 1ts permission
POLICY NUMBER: XSL G27017381                                                                                                                                   ENDT. #3


                        ADDITIONAL INSURED-

  Named Insured       Target Corporation                                                                                  Endorsement Number
                                                                                                                          3
  Policy Symbol
 XSL
                    I G27017381
                      Policy Number             I 02/01/2013
                                                   Policy Period
                                                                          to      02/01/2014
                                                                                                                          Effective Date of Endorsement

  Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       This endorsement modifies insurance provided under the following:

                                         EXCESS COMMERCIAL GENERAL LIABILITY POLICY


                                                                               SCHEDULE




                                                                                                                               Authorized Agent




                  Ptd. in U.S.A.
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #4



                                                    ADDITIONAL INSURED -

  Named Insured                                                                                                    Endorsement Number
  Target Corporation                                                                                               4
  Policy Symbol
  XSL
                        I G27017381
                          Policy Number I Policy Period
                                          02/01/2013                        to     02/01/2014
                                                                                                                   Effective Date of Endorsement

  Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseauent to the preparation of the policy.


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY

                                                                            SCHEDULE




                                   Includes copyrighted material of Insurance Serv1ces Office, Inc., With 1ts perm1ss1on
                                                                                                                                                            Page 1 of 2
                                                          Authorized Representative


Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                                                        Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                                   ENDT. #5




                WAIVER OF TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US

   Named Insured        Target Corporation                                                                                  Endorsement Number
                                                                                                                            5
   Policy Symbol
   XSL
                     IG27017381
                        Policy Number             I02/01/2013
                                                     Policy Period
                                                                            to     02/01/2014
                                                                                                                            Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY


                                                                                 SCHEDULE
   Name of Person or Organization:
   Any person or organization against whom you have agreed to waive your right of
   recovery in a written contract, provided such contract was executed prior to
   the date of loss.




   We waive any right of recovery we may have against the person or organization shown in the Schedule above because of payments
   we make for injury or damage arising out of your ongoing operations or "your work" done under a contract with that person or
   organization and included in the "products-completed operations hazard". This waiver applies only to the person or organization
   shown in the Schedule above.




                                                                                                                    Authorized Agent




XS-6W34 (09/95) Ptd. in U.S.A.
 SCHEDULE OF NAMED INSURED ENDORSEMENT (WITHOUT JOINT VENTURES EXCLUSION)


 Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                               6 (Page 1 of 2)
 Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
      XSL          I   G27017381
 Issued By (Name ofTnsurance Company)
                                              I                   02/01/2013        to     02/01/2014

 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY

                                                            LIQUOR LIABILITY COVERAGE


  The Named Insured in the Declarations is amended to include:




 Named insured also includes Target Corporation and its direct and indirect
 Subsidiaries as they now exist or may hereafter be constituted or acquired, and
 other legal entity, and the pension, welfare and incentive plans and related trusts
 and other benefit plans for the foregoing which are owned or held directly or
 indirectly by Target Corporation or under the management or control of Target
 Corporation.




MS113300213
  SCHEDULE OF NAMED INSURED ENDORSEMENT (WITHOUT JOINT VENTURES EXCLUSION)


  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                6 (Page 2 of 2)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          IG27017381
  Issued By (Name of Insurance Company)
                                               I               02/01/2012            to     02/01/2013

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

  and any organization over which you or any of your subsidiaries currently maintains
  majority ownership or a minority interest provided there is no other similar
  insurance available to that organization; and

  any other organization you newly acquire or form and over which you maintain
  majority ownership or a minority interest
  provided:

              a)      there is no other similar insurance available to that organization; and
              b)      you notify us of such acquisition not later than                                                     60        days after the
                      policy period.

         As respects newly acquired or formed organizations:

              1.      Coverage A does not apply to "bodily injury" or "property damage" that
                      occurred before you acquired or formed the organization;

              2.       Coverage B does not apply to "personal and "advertising injury" arising
                       out of an offense committed before you acquired or fo~ed the
                       organization; and

              3.     Liquor Liability coverage does not apply to "injury" that occurred
                     before your acquired or formed the organization.




                                                                                                                         Authorized Agent
MS113300213
                                                               SURCHARGE SCHEDULE

   Named Insured                                                                                                        Endorsement Number
   Target Corporation                                                                                                   7
   Policy Symbol
   XSL
                         I G27017381
                           Policy Number I Policy Period
                                           02/01/2013                        to     02/01/2014
                                                                                                                        Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseauent to the preparation of the policy.




             The following surcharge(s) have been applied at inception of this policy:

                                                                   Name of Surcharge                                                   Amount

                      FL                 Florida Hurricane Catastrophe Fund
                      KY                 Kentucky Domestic, Foreign and Alien Insurers
                      NJ                 New Jersey Insurance Guarantee
                      wv                 West Virginia Insurance Premium




            Surcharges will be adjusted at audit and concurrent with any other applicable premium adjustment. The rates
            used to adjust the surcharges are set by the states. The formulae for the adjustment bases used to adjust the
            surcharges are also set by the states.




                                                                                                                  Authorized Agent




ALL-ll4l1 (10111)
 REIMBURSEMENT OF DEDUCTIBLE ENDORSEMENT ALLOCATED LOSS ADJUSTMENT EXPENSE
     ("ALAE") WHERE THE INSURED HAS A PRO RATA REIMBURSEMENT OBLIGATION

     Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                   8 (Page 1 of 2)
     Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
          XSL          I   G27017381
     Issued By (Name oflnsurance Company)
                                                  I                   02/01/2013 to 02/01/2014

     ACE American Insurance Company
     Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      This endorsement modifies all insurance provided under the following:

                                               EXCESS COMMERCIAL GENERAL LIABILITY POLICY

I)      DEDUCTIBLE AMOUNT

            1) Indemnity Deductible Amount:                               $      2,500,000                 ; plus

            2) "ALAE" apportioned between "you" and "us" as follows:

                           (a) If the amount of settlement or judgment does not exceed the sum of the
                               Indemnity Deductible Amount plus the "retained limit", or if the claim
                               or "suit" is settled without payment of damages, all such "ALAE" shall
                               be borne solely by "you".

                           (b) If the amount of settlement or judgment exceeds the sum of the Indemnity
                                Deductible Amount plus the "retained limit", then all such "ALAE" shall
                                be borne by "you" and "us" in the same proportion as "your" and "our"
                                respective obligations for payment of the amount of judgment or
                                settlement. For purposes of this cal.cul.ation, "your" obligation for
                                payment of judgment or settlement includes the "retained limit" plus
                               "your" obligation for reimbursement of the Indemnity Deductible Amount.

            3) The Indemnity Deductible Amount applies separately to:

                        (a) damages per "occurrence" under Coverage A; and

                        (b) damages sustained by any one person or organization under Coverage B.

II) ADDITIONAL PROVISIONS

          1)      "We" will pay all sums that "we" become legally obligated to pay in excess of
                  the "retained limit" up to the Limits of Insurance under this policy.

          2)     You" must reimburse us up to the Deductible Amount for any amounts we have paid
                 under this policy.

          3)     The Deductible Amount will apply as shown in Section I of this endorsement
                 regardless of the number of claimants, Insureds, claims made or "suits"
                 brought, or persons or organizations making claims or bringing "suits".




MS113310213
 REIMBURSEMENT OF DEDUCTIBLE ENDORSEMENT ALLOCATED LOSS ADJUSTMENT EXPENSE
     ("ALAE") WHERE THE INSURED HAS A PRO RATA REIMBURSEMENT OBLIGATION

  Named Insured           Target Corporation                                                                                    Endorsement Number
                                                                                                                                8 (Page 2 of 2)
  Policy Symbol         Policy Number              Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name oflnsurance Company)
                                               I               02/01/2013           to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

       4)     If "you" fail. to reimburse "us" for any amount due under this endorsement, or
              fail. to provide "us" any col.l.ateral. that "we" require, "you" wil.l. be in
              defaul.t of "your" obligations to "us", and "we" may take any steps "we"
              deem necessary to enforce our rights against "you", incl.uding but not l.imited
              to drawing on any amount of col.l.ateral. "we" hol.d or cancel.ing this pol.icy, if
              permitted by l.aw.

       5)      Each Named Insured is jointl.y and several.l.y l.iabl.e for al.l. reimbursabl.e amounts
               under this endorsement.

       6)     If "we" recover any payment "we" make under this pol.icy from anyone l.iabl.e for
              damages or "ALAE", the amount "we" recover wil.l. first be appl.ied to any
              payments "we" made in excess of the Deductibl.e Amount and to "our" expenses in
              obtaining the recovery. The remainder of the recovery, if any, wil.l. reduce the
              amount that is reimbursabl.e by "you".

III) ALLOCATED LOSS ADJUSTMENT EXPENSE DEFINITION

       "Al.l.ocated Loss Adjustment Expense(s)" or "ALAE" means such cl.aim expenses and costs
       incurred by the insured or by us in connection with the investigation,
       administration, adjustment, subrogation, settl.ement or defense of any cl.aim or
       lawsuit that we, under our accounting practices, directly allocate to a particul.ar
       cl.aim, whether or not a payment indemnifying the cl.aimant(s) is made. Such
       expenses incl.ude, but are not l.imited to al.l. court costs, fees and expenses; fees
       for service of process; fees and expenses to attorneys for l.egal. services; the cost
       of services of undercover operations and detectives; fees to obtain medical. cost
       containment services; the cost of empl.oying experts for the purpose of preparing
       maps, photographs, diagrams, and chemical. or physical. anal.ysis, or for expert
       advice or opinion; the cost of obtaining copies of any public records; and the cost
       of depositions and court reporters or recorded statements, provided, however, that
       "allocated loss adjustment expense" shall not include the salaries and traveling
       expenses of our employees or our overhead and adjusters' fees.

IV) NO OTHER CHANGES

     All other terms of this policy, including those with respect to:

             (a) Defense, Investigation, Settlement, Legal Expenses and Interest on Judgments,
                 and

             (b) Limits of Insurance, and

             (c) Your duties in the event of occurrence, claim or suit remain unchanged.




                                                                                                                         Authorized Agent
MS113310213
                                                   AMENDED CONTRACT DEFINITION

 Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                               9
 Policy Symbol     I G27017381
                     Policy Number              Policy Period                                                                  Effective Date of Endorsement
      XSL
 Issued By (Name oflnsurance Company)
                                              I                 02/01/2013 to 02/01/2014

 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSE:MENT CHANGES THE POLICY.                                  PLEASE READ IT CAREFULLY.

                      This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY


The definition of "insured contract" is deleted and replaced with the following:

          "Insured Contract" means:

            a.    A lease of premises;
            b.    A sidetrack agreement;
            c.    Any easement or license agreement;
            d.    An obligation, as required by ordinance, to indemnify a municipality.

            e. An elevator maintenance agreement; or
            f. That part of any other oral or written contract or agreement pertaining to your
               business (including an indemnification of a municipality in connection with
               work performed for a municipality).

An "insured contract" does not include that part of any contract or agreement:

a. That indemnifies any person or organization for "bodily injury" or "property damage"
   arising out of construction or demolition operations, within 50 feet of any railroad
   property and affecting any railroad bridge or trestle, tracks, road-beds, tunnel,
   underpass or crossing (except for construction operations of a Target Store in
   Rockville, Maryland located next to a WMATA railroad and except for construction
   operations of a Target Store in Kings County, New York location next to the Long
   Island Railroad Company) :
b. That indemnifies an architect, engineer or surveyor for injury or damage arising out
   of:
       (1) Preparing, approving or failing to prepare or approve maps, drawings,
           opinions, reports, surveys, change orders, designs or specifications;
           or
       (2) Giving directions or instructions, or failing to give them, if that is the
           primary cause of the injury or damage;
c. Under which the "insured", i:f an architect, engineer or surveyor, assumes liability
   for an injury or damage arising out of the "insured's" rendering or failure to render
   professional services, including those listed in item b. above and supervisory,
   inspection or engineering services; or
d. That indemnifies any person or organization for damage by fire to premises rented
   or loaned to you.




                                                                                                                        Authorized Agent


MS113320213
                                              BUILDING CONTRACTORS ENDORSEMENT

  Named Insured         Target Corporation                                                                                      Endorsement Number
                                                                                                                                10
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          IG27017381
  Issued By (Name of Insurance Company)
                                               I                   02/01/2013 to 02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                         THIS ENDORSEMENT CHANGES THE POLICY.                                   PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY


The policy to which this Endorsement is attached is issued and designed to comply with the
provisions of Chapter 393, Minneapolis, Code Of Ordinances, and it is hereby understood and agreed
that the said policy shall provide coverage for you as required by said ordinance. If anything
contained in the policy conflicts with the provisions of the said chapter, then the provisions of
said chapter shall prevail to the extent of the coverage or the limits of insurance described in
said chapter.

It is understood and agreed that the rights of any person or recovery hereunder shall not be
affected by any violation of any of the provisions of the policy but all the terms and conditions of
the policy shall remain in full force and be binding between you and us. You agree to reimburse us
for any and all loss, cost or expenses paid or incurred by us, which we would not be obligated to
pay under the provisions of the policy independently of this Endorsement.


It is also agreed that no cancellation of the policy at the request of you or us shall become
effective until after the expiration of thirty (30) days written notice of such proposed
cancellation has been filed with the Department of Licenses and Consumer Services of the city of
Minneapolis, Minnesota.




                                                                                                                         Authorized ~ent

MS113330213
                                CITY OF OMAHA - RETRACTABLE OR FIXED AWNINGS

 Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                               11
 Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
      XSL          I G27017381
 Issued By (Name ofinsurance Company)
                                              I                   02/01/2013 to 02/01/2014

 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY.                                   PLEASE READ IT CAREFULLY.

                      This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY



Provisions

It is understood and agreed by and between the parties that the classifications of operations,
as set forth in the policy to which this Endorsement is attached, shall be construed to include
and cover all the operations of the insured in any manner or nature whatsoever incident to or
connected with the erection, ownership, maintenance or removal of any retractable or fixed
awnings, and that the undersigned insurance company shall (to an extent not exceeding the amount
of the indemnity or coverage provided for in the policy to which this Endorsement is attached)
defend, save, keep harmless and indemnify the insured and the city of Omaha, a municipal
corporation of the state of Nebraska, and its agents, from all liability, claims, damages,
judgments, costs and expenses of every nature and description caused by or growing out of the
erection, maintenance or removal by the insured of any retractable or fixed awnings within the
city of Omaha; the placing of any obstruction, barricade, material, equipment, or apparatus of
any nature in any street, highway, alley or thoroughfare, including the sidewalk space, as an
incident to or in connection with the erection, maintenance or removal by the insured of
retractable or fixed awnings, and any and all negligence on the part of the insured in erection,
maintenance or removal of retractable or fixed awnings, in the city of Omaha, which results in
damage to the person or property of the said city, or of any person, firm or corporation. The
insurance company shall have the right to cancel this Endorsement for future liability upon sixty
days' written notice to the city of Omaha.




                                                                                                                        Authorized A_g_ent

MS113340213
                           CITY OF OMAHA - SIGN, CANOPY OR CLOCK MAINTENANCE

 Named Insured           Target Corporation                                                                                    Endorsement Number
                                                                                                                               12
 Policy Symbol     I   Policy Number              Policy Period                                                                Effective Date of Endorsement
      XSL              G27017381
 Issued By (Name of Insurance Company)
                                              I                   02/01/2013 to 02/01/2014

 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                         THIS ENDORSEMENT CHANGES THE POLICY.                                  PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY



Provisions

It is understood and agreed by and between the parties that the classifications of
operations, as set forth in the policy to which this Endorsement is attached, shall be
construed to include and cover all the operations of the insured in any manner or nature
whatsoever incident to or connected with the erection, ownership, maintenance or removal
of any sign, canopy or clock, and that the undersigned insurance company shall (to an
extent not exceeding the amount of the indemnity or coverage provided for in the policy
to which this Endorsement is attached) defend, save, keep harmless and indemnify the
insured and the city of Omaha, a municipal corporation of the state of Nebraska, and its
agents, from all liability, claims, damages, judgments, costs and expenses of every
nature and description caused by or growing out of the erection, maintenance or removal
by the insured of any sign, canopy or clock within the city of Omaha; the placing of any
obstruction, barricade, material, equipment, or apparatus of any nature in any street,
highway, alley or thoroughfare, including the sidewalk space, as an incident to or in
connection with the erection, maintenance or removal by the insured of a sign, canopy or
clock, and any and all negligence on the part of the insured in erection, maintenance or
removal of a sign, canopy or clock, in the city of Omaha, which results in damage to the
person or property of the said city, or of any person, firm or corporation. The insurance
company shall have the right to cancel this Endorsement for future liability upon sixty
days' written notice to the city of Omaha.




                                                                                                                        Authorized Agent


MS113350213
                                                     DEFINITION OF BODILY INJURY

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                13
  Policy Symbol     IG27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL
  Issued By (Name of Insurance Company)
                                               I                   02/01/2013 to 02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                         THIS ENDORSEMENT CHANGES THE POLICY.                                   PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY



A. The Definition of "bodily injury" is deleted and replaced with the following:

  "Bodily injury" means physical injury, sickness or disease sustained by a natural per-
  son, including:
  (i)   death resulting from any of these at any time; or

  (ii)  mental injury, mental anguish, humiliation, shock, fright or emotional distress
  that subsequently manifests itself after such physical injury, sickness or disease is
  sustained by a natural person.




                                                                                                                         Authorized Azent
MS113360213
                                DEFINITION OF PERSONAL AND ADVERTISING INJURY

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                14
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name of Insurance Company)
                                               I                   02/01/2013 to 02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                         THIS ENDORSEMENT CHANGES THE POLICY.                                   PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY


A. The Definition of "personal and advertising injury" is deleted and replaced with the
   following:

   "Personal and advertising injury" means injury, including consequential "bodily in-
   jury", arising out of one or more of the following offenses:

      a. False arrest, detention or imprisonment;

      b. Malicious prosecution;

      c. The wrongful eviction from, wrongful entry into, or invasion of the right of
         private occupancy of a room, dwelling or premises that a person occupies,
         committed by or on behalf of its owner, landlord or lessor;

      d. Oral or written publication, in any manner, of material that slanders or libels a
         person or organization or disparages a person's or organization's goods, products
         or services;

      e. Oral or written publication, in any manner, of material that violates a person's
         right of privacy;

      f. The use of another's advertising idea in your "advertisement";

      g. Trademark infringement or service mark or trade name in your "advertisement"; or

      h. Discrimination based upon race, color, creed, religion, age, sex, disability,
         marital status, sexual orientation, sexual harassment or national origin, but
         excluding:

            (1) Discrimination committed by, at the direction of, or with the consent of the
                insured against whom claim is made or "suit" is brought.

            (2) Claims made or "suits" brought by reason of discrimination against present or
                past employees of any "insured" or applicants for employment with any
                insured, or

            (3) Claims made or "suits" brought by a person deriving rights by reason of
                discrimination against present or past "employees" or applicants for
                employment.



                                                                                                                         Authorized Agent
MS113370213
                                                 DRUGGISTS - BROADENED COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                15
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name oflnsurance Company)
                                               I                   02/01/2013 to 02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                         THIS ENDORSEMENT CHANGES THE POLICY.                                   PLEASE READ IT CAREFULLY.

                                                        DRUGGISTS - BROADENED COVERAGE

                      This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY

  A. The following is added to Paragraph 1. of Section I - Coverage A- Bodily Injury
      And Property Damage Liability:

          "Bodily injury" or "property damage" arising out of the rendering of or failure
          to render professional health care services as a pharmacist shall be deemed to
          be caused by an "occurrence".

     B. The following exclusion is added to Paragraph 2., Exclusions of Section I -
        Coverage A - Bodily Injury And Property Damage Liability:

          This insurance does not apply to "bodily injury" or "property damage" caused by
          the willful violation of a penal statute or ordinance relating to the sale of
          pharmaceuticals by or with the knowledge or consent of any insured.

    C. Paragraph 2.a. (1) (d) under Section II -Who Is An Insured is replaced by the
       following:

          However, none of these "employees" are insureds for:

           (1)    "Bodily injury" or "personal and advertising injury":

           (d) Arising out of his or her providing of or failure to provide professional
               health care services, other than professional health care services performed
               in his or her capacity as a pharmacist.

    D. For the purpose of determining the limits of insurance for the coverage provided
       by this endorsement, any act or omission together with all related acts or
       omissions in the furnishing of these services to any one person will be
       considered one "occurrence".


    For the purposes of this Druggist Liability Coverage, professional health care
    services as pharmacist performed for others by your "employees" without
    compensation, and without the intent to receive compensation, shall be deemed to be
    within the scope of their employment by you.




                                                                                                                         Authorized Agent
MS113380213
                                          EMPLOYEE BENEFITS LIABILITY COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                16 (Page 1 of 4)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name oflnsurance Company)
                                               I                   02/01/2013        to     02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY

                                                                           Schedule

LIMITS OF INSURANCE
Each Claim Limit $ 4,500,000

Aggregate Limit              $ 9,000,000

[] The Year 2000 Exclusion below does not apply if this box is checked.

INSURING AGREEMENT

We will pay under this endorsement those sums in excess of the "retained limit"
shown in the Declarations that the insured becomes legally obligated to pay as
damages because of a claim or "suit" brought by any employee, former employee, or
their beneficiaries or legal representatives in connection with any error,
omission, or breach of duty in the "administration" of your "employee benefits"
programs.

We have no duty to defend any "suit" seeking those damages, but we shall have the
right and opportunity to assume from the insured the defense and control of any
claim or "suit", including any appeal from a judgment, seeking payment of
damages covered under this endorsement that we believe likely to exceed the
"retained limit". But the amount we will pay for damages is limited as described
in the Schedule as Limits of Insurance;

This insurance applies to errors, omissions, breaches of duty, or misstatements
which first occur while this endorsement is in effect.

WHO IS AN INSURED

With respect to this endorsement, Section II - Who Is An Insured is modified
to include employees only while authorized to act in the "administration" of your
"employee benefits" programs.

EXCLUSIONS

Insurance under this endorsement does not apply to any claim or "suit" arising
out of:

1. any dishonest, fraudulent, criminal or malicious act;



MS11330213
                                          EMPLOYEE BENEFITS LIABILITY COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                16 (Page 2 of 4)
  Policy Symbol     I G27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL
  Issued By (Name of Insurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

2. any "bodily injury", "personal injury", "advertising injury", or "property damage";

3. any claim for failure of performance of contract by any insurer;

4. any obligation of the insured under a workers' compensation, disability
   benefits or unemployment compensation law or any other similar law;

5. any alleged wrongful termination or related allegations;

6. any failure of stock to perform as represented by you;

7. any advice given by you to your employees to participate or not to participate in stock
   subscription plans;

8. any actua1 or a11eged error or omission or breach of duty, committed or
   a11eged to have been committed by a trustee, in the discharge of fiduciary
   duties, ob1igations or responsibi1ities imposed by the Federa1 Emp1oyee
   Retirement Income Security Act of 1974 or Tit1e X of the Conso1idated Omnibus
   Budget Reconci1iation Act of 1985 {Pub1ic Law 99-272) or Section 9319 of the
   Omnibus Budget Reconci1iation Act of 1986 (Pub1ic Law 99-509) or any
   amendment to these Acts; or

9. any c1aims or "suits" arising direct1y or indirect1y out of the "Year 2000
   computer-re1ated and other e1ectronic problems hazard". This exclusion also
   applies to any claim or "suit" seeking damages due to a failure to foresee,
   address, remedy, warn, fix, advise or otherwise avoid or mitigate "Year 2000
   computer-related and other electronic problems". However, this exclusion does not
   apply if the box in the Schedule above is checked.

LIMITS OF INSURANCE

The Limits of Insurance shown in the Schedu1e of this endorsement and the rules
below fix the most we will pay for the "ultimate net loss" in excess of the
"retained limit" regardless of the number of:

1. Insureds;

2. Claims made or "suits" brought;                                 or

3. Persons or organization making claims or bringing "suits".

The Aggregate Limit is the most we will pay for the "ultimate net loss" in excess of
the "retained limit" because of all damages under this endorsement.

Subject to the Aggregate Limit, the Each Claim Limit is the most we will pay for
the "ultimate net loss" in excess of the "retained limit" arising out of any one
claim or "suit".




MS113390213
                                          EMPLOYEE BENEFITS LIABILITY COVERAGE

  Named Insured           Target Corporation                                                                                    Endorsement Number
                                                                                                                                16 (Page 3 of 4)
  Policy Symbol         Policy Number              Policy Period                                                                Effective Date of Endorsement
       XSL          I   G27017381
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

The Limits of Insurance apply separately to each consecutive annual period and to
any remaining period of less than 12 months, starting with the beginning of the
policy period shown in the Declarations, unless the policy period is extended
after issuance for an additional period of less than 12 months.  In that case, the
additional period will be deemed part of the last preceding period for purposes of
determining the Limits of Insurance.

ADDITIONAL DEFINITIONS

The following additional definitions are added to Section V - Definitions:

A. "Employee benefits" means group life insurance, group accident or health insurance,
   profit sharing plans, pension plans, employee stock subscription plans, employee travel,
   vacation, or savings plans, workers' compensation, unemployment insurance, social
   security and disability benefits insurance, and any similar program.

B. "Administration" means any of the following acts that you do or authorize a person to do:

    1. Counseling employees, other than giving legal advice, on "employee benefits"
       programs;

    2. Interpreting your "employee benefits"                                     programs;

    3. Handling records for your "employee benefits"                                           programs; and

    4. Effecting enrollment, termination or cancellation of employees under your "employee
       benefits" programs.

    "Administration" does not include:

     a. The failure of performance of any contract by any insurer;

     b. The failure of any investment plan to perform as represented by an insured;

     c. The inability of "employee benefits"                                    programs to meet their obligation due to
        insolvency.

C. "Year 2000 computer-related and other electronic problems" means the inability of
   computer hardware, computer software or microprocessors to recognize,
   distinguish, interpret, accept or process date or time data (including, but not
   limited to, calculating, comparing, storing, inputting, manipulating, updating,
   recording, displaying, outputting, transferring or sequencing) from, into or
   between the twentieth and twenty-first centuries, and the years 1999 and 2000
   and leap year calculations.




                                                                                                                         Authorized Agent
MS113390213
                                          EMPLOYEE BENEFITS LIABILITY COVERAGE

  Named Insured           Target Corporation                                                                                    Endorsement Number
                                                                                                                                16 (Page 4 of 4)
  Policy Symbol         Policy Number              Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name of Insurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


D. "Year 2000 computer-related and other electronic problems hazard" means:
   1. Any actual or alleged failure, malfunction or inadequacy of:
         a.     Any of the following, whether belonging to any insured or to others:
                (1)       Computer hardware, including microprocessors;
                (2)       Computer application software;
                (3)       Computer operating systems and related software;
                (4)       Computer networks;
                (5)       ~croprocessors                (computer chips) not part of any computer system; or
                (6)       Any other computerized or electronic equipment or components; or

          b. Any other products, and any services, data or functions that directly or
             indirectly use or rely on, in any manner, any of the items listed in paragraph a.
             above.

               due to any potential or actual "year 2000 computer-related and other electronic
               problems".

  2. Any advice, consultation, design, evaluation, inspection, installation,
     maintenance, repair, replacement or supervision provided by or done by you
     or for you to determine, rectify or test for, any potential or actual "year
     2000 computer-related and other electronic problems".




                                                                                                                         Authorized Agent
MS113390213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                17 (Page 1 of 12)
  Policy Symbol     I G27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL
  Issued By (Name oflnsurance Company)
                                               I                   02/01/2013        to     02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      This Endorsement modifies insurance provided under the following:

                                      EXCESS COMMERCIAL GENERAL LIABILITY COVERAGE FORM


THIS ENDORSEMENT PROVIDES CLAIMS MADE AND REPORTED COVERAGE.     THE COVERAGE APPLIES
ONLY TO CLAIMS FIRST MADE AGAINST THE INSUREDS AND REPORTED TO THE INSURER DURING THE
POLICY PERIOD.
In consideration of premium paid, it is agreed that EMPLOYED LAWYERS' LIABILITY COVERAGE
is added to the policy, as follows.   Terms that appear in quotations are defined in this
endorsement, in SECTION V - DEFINITIONS, or elsewhere in this policy:
1. The following Limits of Liability, Retained Limit and Deductible are added to the
   DECLARATIONS and shall apply to the EMPLOYED LAWYERS' LIABILITY COVERAGE set forth in
   this endorsement:
    SCHEDULE:
   EMPLOYED LAWYERS' LIABILITY COVERAGE
   LIMITS OF LIABILITY COVERAGE
    $4,500,000                                               Each "Claim"
    $4,500,000                                              Aggregate Limit
   Retained Limit: $500,000                                  Each "Claim"
   DEDUCTIBLE:                   $2,500,000                  Each "Claim" ("Each Claim Deductible") plus
                          your "pro rata share" of "claim expenses"
   Prior or Pending Proceeding Date: 11/22/2011
2. The following provisions are added to the EXCESS COMMERCIAL GENERAL LIABILITY POLICY:
      • EMPLOYED LAWYERS' LIABILITY COVERAGE
         A. INSURING AGREEMENT
               1. "Employed Lawyers'" Liability
                    We will pay all sums in excess of the "retained limit" for which the "insured
                    persons" are not indemnified by the "company" and which the "insured persons"
                    become legally obligated to pay as "damages", and our "pro rata share" of any
                    related "claims expenses", because of a "claim" first made against the
                    "insured persons" and reported to us during the policy period by reason of a
                    "wrongful act" committed before the end of the policy period and taking place
                    within the "coverage territory".




MS113470213
                                                        EMPLOYED LAWYERS COVERAGE

   Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                 17 (Page 2 of 12)
   Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
        XSL          I G27017381
   Issued By (Name oflnsurance Company)
                                                I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                2. "Company" Reimbursement
                     We will pay all sums in excess of the "retained limit" for which the "company"
                     has indemnified the "insured persons" and which the "insured persons" have
                     become legally obligated to pay as "damages", and our "pro-rata share" of any
                     related "claims expenses", because of a "claim" first made against "insured
                     persons" and reported to us promptly during the policy period by reason of a
                     "wrongful act" committed before the end of the policy period and taking place
                     within the "coverage territory".
                3. Defense
                     a. We shall have the right but not the duty to defend any covered "claim"
                        brought against the "insured persons" even if the "claim" is groundless,
                        false or fraudulent. We have the right to settle any such "claim". The
                        "insured persons" shall not admit or assume liability or settle or
                        negotiate to settle any "claim" or incur any "claims expense" without our
                        prior written consent. We shall have the right to appoint counsel and to
                        make such investigation, defense, or settlement of a "claim" as we deem
                        necessary.
                     b. Our right to defend under subparagraph a. ends when we have used up the
                        applicable Limit of Liability in the payment of "damages". Subject to
                        applicable aggregate Limits of Liability or Limits of Insurance, we shall
                        not be obligated to commence or continue to investigate, defend, pay or
                        settle any "claim" or any "claims expenses" after the applicable Limit of
                        Liability has been exhausted, or after we have deposited the remaining
                        available Limit of Liability with a court of competent jurisdiction.   In
                        such case, we shall withdraw from investigation, defense, payment or
                        settlement of such "claim" and shall tender control of such "claim" to the
                        "insured".
                     c. We have the right at our sole discretion:
                           (1) to pay "damages" under this EMPLOYED LAWYERS' LIABILITY COVERAGE within
                               the "Deductible" and any "claims expenses" within your "pro-rata
                               share"; and
                           (2) to pay any amounts within the "Deductible" to settle any "claim".
                                 You shall promptly reimburse us for any sum we may have paid under this
                                 paragraph.




MS 1134 70213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                17 (Page 3 of 12)
  Policy Symbol     I G27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL                                     I              02/01/2013             to       02/01/2014
  Issued By (Name oflnsurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

         B. EXCLUSIONS
               The following exclusions apply only to this EMPLOYED LAWYERS' LIABILITY COVERAGE;
               and, for that purpose, supersede any conflicting provision set forth elsewhere in
               this policy.
               This insurance does not apply to:
               1.     any dishonest, fraudulent, criminal or malicious act or omission, or any
                      intentional or knowing violation of the law by an "insured", however, this
                      exclusion shall not apply to "claims expenses" or our right to defend any
                      such "claim" unless and until there is an adverse admission by, finding of
                      fact, or final adjudication against any "insured" as to such conduct. For
                      the purpose of determining the applicability of this exclusion, facts
                      pertaining to and knowledge possessed by one "insured person" shall not be
                      imputed to any other "insured person";

               2.     any "claim" brought or maintained by, on behalf of, or in the right of any
                      "insured", any entity that is operated, controlled, or managed by the
                      "company", any other current or former director, officer, trustee, partner,
                      joint venture, governor, management committee member, member of the
                      management board, parent, successor or assignee of the "company", any
                      "employee" of the "company", or any security holder or member of the
                      "company", whether directly or derivatively, except, and subject to the terms
                      and conditions of this EMPLOYED LAWYERS' LIABILITY COVERAGE, where such
                      "claim" is:

                      a. made by a current or former director, officer, or "employee" of the
                         "company" to whom an "employed lawyer" or an "employee" of the "company"
                         who supports and works under the direct supervision of such "employed
                         lawyer" provided "professional legal services" with the prior written
                         consent of the "company";

                      b. made by a security holder or member of the "company", where such "claim"
                         is instigated and continued totally independent of, and totally without
                         the solicitation, assistance, active participation or intervention of an
                         "insured", the "company", or any director, officer, trustee, governor,
                         management committee member, member of the management board or "employee"
                         of the "company";

                      c. brought or maintained by any "insured person" in the form of a cross-claim
                         or a third-party claim for contribution or indemnity which is part of, and
                         results directly from, a "claim" that is covered by this EMPLOYED LAWYERS'
                         LIABILITY COVERAGE; or

                      d. brought by any bankruptcy or insolvency trustee, receiver, examiner,
                         liquidator or similar official for the "company";

               3.     "bodily injury", "property damage", and "personal and advertising injury".




MS113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured           Target Corporation                                                                                    Endorsement Number

  Policy Symbol
       XSL
                    l   Policy Number
                        G27017381              I
                                                   Policy Period
                                                              02/01/2013             to       02/01/2014
                                                                                                                                17 (Page 4 of 12)
                                                                                                                                Effective Date of Endorsement

  Issued By (Name oflnsurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

               4.       any discrimination on any basis, including, but not limited to, race, creed,
                        color, religion, ethnic background, national origin, age, handicap,
                        disability, gender, sexual orientation or pregnancy or any "wrongful
                        employment practice".

               5.       any price fixing, restraint of trade, monopolization, unfair trade practices
                        or other violation of any "foreign" law (whether common or statutory)
                        involving antitrust, monopoly, price fixing, price discrimination, predatory
                        pricing or restraint of trade activities, and any amendments thereto or any
                        rules or regulations promulgated thereunder.

               6.       any violation of any "foreign" law (whether common or statutory) relating to
                        or involving any fiduciary obligation owed to "employees" and any rules or
                        regulations promulgated thereunder, or amendments thereto; however, this
                        exclusion shall not apply to "claims" arising out of the actual or alleged
                        rendering of "professional legal services" to a fiduciary

               7.       the gaining in fact of any profit or advantage to which the insured is not
                        legally entitled, or to the commingling, misappropriation, or improper use of
                        funds; however, this exclusion shall not apply to "claims expenses" or our
                        right to defend any such "claim" unless and until there is an adverse
                        admission by, finding of fact, or final adjudication against any "insured" as
                        to such conduct. For the purpose of determining the applicability of this
                        exclusion, facts pertaining to and knowledge possessed by one "insured
                        person" shall not be imputed to any other "insured person";

               8.       any invalidity, infringement, violation or misappropriation of any patent,
                        copyright, service mark, trademark, trade name, trade secret or any other
                        intellectual property right;

               9.       any "wrongful act" committed prior to the beginning of the policy period, if,
                        on or before the earlier of the effective date of this policy or the
                        effective date of any policy issued by us, containing EMPLOYED LAWYERS'
                        LIABILITY COVERAGE such as that contained in this policy, to which this
                        policy is a continuous renewal or replacement, the "insured" had a reasonable
                        basis to believe that such "wrongful act" would result in a "claim";

               10. any:
                        a. "wrongful act", fact, circumstance or situation which has been the subject
                           of any written notice given under any other policy of which this policy is
                           a renewal or replacement or which i t succeeds in time; or

                        b. other "wrongful act" whenever occurring which, together with a "wrongful
                           act" which has been the subject of such notice, would constitute
                           "interrelated wrongful acts";




MS 113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                17 (Page 5 of 12)
  Policy Symbol     I Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL            G27017381
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

               11. any:
                      a. actual or threatened discharge, dispersal, release, escape, seepage,
                         migration or disposal of "pollutants"; or

                      b. direction or request that any "insured" test for, monitor, clean up,
                         remove, contain, treat, detoxify or neutralize "pollutants", or any
                         voluntary decision to do so;

               12. any "wrongful act" committed or attempted by a "subsidiary" or "insureds"
                   thereof before the date the "subsidiary" became an "insured", and after the
                   date the "subsidiary" ceased to be an "insured";

               13. advising, requiring, obtaining or failing to advise, require or obtain any
                   bond, suretyship or other form of insurance;

               14. any prior or pending litigation, administrative or regulatory proceeding
                   which was filed against an "insured", and of which an "insured" had notice,
                   on or before the Prior or Pending Proceeding Date shown in the Schedule
                   above, or the same or substantially the same "wrongful act", "interrelated
                   wrongful act", fact, circumstance or situation underlying or alleged therein.

               15. any "claim" alleging, based upon, arising out or attributable to the actual
                   or alleged violation of:

                      a. the Employee Retirement Income Security Act of 1974;
                      b. the Securities Act of 1933, the Securities Exchange Act of 1934, the
                         Investment Company Act of 1940, the Investment Advisors Act;
                      c. the Racketeering Influenced and Corrupt Organizations Act of 1970;
                      and any rules or regulations promulgated thereunder, amendments thereof, or
                      any similar federal, state or common law;

         C. LIMITS OF LIABILITY

               1. The Limits of Liability shown in the Schedule above and the rules below fix
                  the most we will pay for EMPLOYED LAWYERS' LIABILITY COVERAGE in excess of the
                  "retained limit" regardless of the number of "insureds", the number of
                  "claims" made or brought, or the number of persons or organizations making
                  "claims".
               2. The Aggregate Limit shown in the Schedule above is the most we will pay for
                  "damages" in excess of the "retained limit" because of all "claims", including
                  all "claims" alleging any "interrelated wrongful acts", first made and
                  reported during the policy period.  This Aggregate Limit is a sub-limit, and
                  is included within, and is not in addition to, the Personal and Advertising
                  Injury Aggregate Limit shown in the DECLARATIONS.




MS113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                17 (Page 6 of 12)
  Policy Symbol     I Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL            G27017381
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

               3. Subject to 2. above, the Each Claim Limit shown in the Schedule above is the
                  most we will pay for all "damages" in excess of the "retained limit" because
                  of each "claim", including each "claim" alleging any "interrelated wrongful
                  acts", first made and reported during the policy period. All "damages"
                  resulting from a single "claim" shall be deemed a single "damage".
               4. All "claims" arising out of the same "wrongful act" and all "interrelated
                  wrongful acts" of the "insureds" shall be deemed to be first made on the date
                  the earliest of such "claims" is first made, regardless of whether such date
                  is before or after the policy period.
               5. "Deductible"
                    a. A single "Deductible" shall apply to "damages" arising out of a "claim"
                       alleging a "wrongful act", and to "damages" arising out of all "claims"
                       alleging "interrelated wrongful acts".
                    b. We will pay all "damages" that we become legally obligated to pay in excess
                       of the "retained limit" up to the Limits of Liability and you will
                       reimburse us for the amount of the "Deductible" plus your "pro-rata share"
                       of all "claims expenses".
               6. If the Limit of Liability is exhausted by payment of "damages", our
                  obligations under this EMPLOYED LAWYERS' LIABILITY COVERAGE shall be
                  completely fulfilled and extinguished.

         D. ADDITIONAL DEFINITIONS

               These definitions apply solely to this EMPLOYED LAWYERS' LIABILITY COVERAGE; and,
               for that purpose, supersede any conflicting definition set forth elsewhere in
               this policy.
               1.     "Claim" means:
                      a.     a written demand against any "insured person" for monetary or non-
                             monetary "damages";

                      b. a civil proceeding against any "insured person" for monetary "damages",
                         non-monetary "damages" or injunctive relief, commenced by the service of a
                         complaint or similar pleading;

                      c. an arbitration proceeding against any "insured person" for monetary
                         "damages", non-monetary "damages" or injunctive relief; or

                      d. a civil, administrative or regulatory investigation against any "insured
                         person" commenced by the filing of a notice of charges, investigative
                         order or similar document.




MS113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured         Target Corporation                                                                                      Endorsement Number
                                                                                                                                17 (Page 7 of 12)

                                               l
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name of Insurance Company)
                                                              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

               2.     "Claims expenses" means
                      a. reasonable and necessary attorneys' fees , expert witness fees and other
                         fees, costs and expenses we incur, or that the "insured" incurs with our
                         written consent, in the investigation, adjustment, and defense of a
                         covered "claim"; and

                      b. premiums for any appeal bond, attachment bond or similar bond, provided
                         that we shall have no obligation to apply for or furnish such bond.

                       "Claims expenses" shall not include wages, salaries, fees or costs of
                       directors, officers or "employees" of us or the "insured". "Claims
                       expenses" also shall not include: any tax, fine, sanction, penalty, or
                       punitive or exemplary damages; restitution, reduction, or set off of any
                       fees, other consideration or expenses paid to or charged by any "insured"
                       for professional services; matters deemed uninsurable by law; and any
                       damages which are a multiple of compensatory "damages" awarded against the
                       insured, including without limitation an award of double or treble
                       damages.

               3.     "Company" means the "Named Insured" and any "subsidiary".
               4.     "Damages" means any compensatory amount which the "insured person" becomes
                      legally obligated to pay on account of a covered "claim", including monetary
                      judgments, any award of prejudgment or post-judgment interest on that part of
                      any judgment paid under this EMPLOYED LAWYERS' LIABILITY COVERAGE, awards,
                      and settlements, but does not include:

                      a. any tax, fine, sanction, penalty, or punitive or exemplary damages;
                      b. restitution, reduction, or set off of any fees, other consideration or
                         expenses paid to or charged by any insured for professional legal
                         services:

                      c. matters deemed uninsurable by law;

                      d. any damages which are a multiple of compensatory damages awarded against
                         the insured, including without limitation an award of double or treble
                         damages;

                      e. any amount for which the "insured" is not financially liable or legally
                         obligated to pay;

                      f. any amount incurred by an "insured" in a proceeding or investigation that
                         is not at that time a "claim", even if such amount also benefits the
                         defense of a "claim" and even if such proceeding or investigation
                         subsequently gives rise to a "claim";



MS113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                17 (Page 8 of 12)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                      g. disgorgement of profits by an "insured", fees, expenses or costs paid to
                         or charged by an "insured", or the costs of an "insured's" correction;

                      h. the costs and expenses of complying with injunctive or other form of non-
                         monetary relief; and

                      i. any amount relating to any proceeding by a regulatory or disciplinary
                         official, board or agency to investigate charges of professional
                         misconduct by an "employed lawyer" in the performance of "professional
                         legal services".

               5.     "Deductible" means the DEDUCTIBLE amount shown in the Schedule above.
               6.     "Employee" means any past, present, or future employee, including any part-
                      time, and "leased employee" of an insured.  "Employee" does not include any
                      "temporary employee".

               7.     "Employed lawyer" means an attorney admitted to practice law anywhere in the
                      world while an "employee".

               8.     "Foreign" means any country except the United States (including its
                      territories and possessions), Puerto Rico or Canada.

               9.     "Insured" means the "company" and any "insured person".

               10. "Insured person" means an "employed lawyer", together with an "employee" of
                   the "company" who supports an "employed lawyer" in the performance of
                   "professional legal services" for the "company".

               11. "Interrelated wrongful acts" means all "wrongful acts" that have as a common
                   nexus any fact, circumstance, situation, event, transaction, cause or series
                   of related facts, circumstances, situations, events, transactions or causes.

               12. "Leased employee" means a worker leased to the "company" by a labor leasing
                   firm under an agreement between the "company" and the labor leasing firm, to
                   perform "professional legal services".  "Leased employee" does not include a
                   "temporary employee".

               13. "Named insured" means the entity(ies) or person(s) specified in the Named
                   Insured item of the Declarations.

              14. "Pro rata share" of "claim expenses'" means:
                  (a) If the amount of a settlement or judgment does not exceed the sum of the
                  Each Claim Deductible amount plus the "retained limit", or if the "claim" or
                  "suit" is settled without payment of damages, all "claim expenses" shall be
                  borne solely by you.




MS113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                17 (Page 9 of 12)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                     (b) If the amount of a settlement or judgment exceeds the sum of the Each
                      Claim Deductible amount plus the "retained limit", then all "claim expenses"
                      shall be borne by you and us in the same proportion as your and our
                      respective obligations for payment of the amount of judgment or settlement.
                      For purposes of this calculation, your obligation for payment of judgment or
                      settlement includes the "retained limit" plus your obligation for
                      reimbursement of the Each Claim Deductible amount.

               15. "Professional legal services" means:
                      a. legal services provided by an "employed lawyer" for the "company" and in
                         the "employed lawyer's" capacity as an "employee";

                      b. pro bono legal services provided by an "employed lawyer" at the direction
                         of and with the prior written consent of the "company", but only if such
                         "employed lawyer" is a full time and permanent "employee"; and

                      c. legal services provided by an "employee" of the "company" who supports an
                         "Employed Lawyer" in the performance of "professional legal services" for
                         the "company", but only while acting under the direct supervision of an
                         "employed lawyer".

               16. "Retaliation" means retaliatory treatment on account of:

                      a. the actual or attempted exercise by an "employee" of any rights of such an
                         "employee" under any "foreign" law (whether statutory or common) ,
                         including, but not limited to, workers' and employees' compensation laws;

                      b. the filing of any claim under any statute, rule or regulation to protect
                         an "employee" from discrimination by his or her employer if such
                         "employee" discloses or threatens to disclose to a superior or a
                         governmental agency, or if such "employee" gives testimony relating to,
                         any activity within such employer's operations which may be in violation
                         of a statute, rule or regulation or any professional code of ethics;

                      c. the disclosure or threat of disclosure by an "employee" of the "company"
                         to a superior or to any governmental agency of any act by an "insured",
                         which act is alleged to be a violation of any federal, state, local or
                         "foreign" law, common or statutory, or any rule or regulation promulgated
                         thereunder;

                      d. an "employee" assisting, cooperating or testifying in any proceeding or
                         investigation into whether an insured violated any federal, state, local
                         or "foreign" law, common or statutory, or any rule or regulation
                         promulgated thereunder; or

                      e. any strike of any "employee" of the "company".



MS113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                17 (Page 10 of 12)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/?014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

               17. "Subsidiary" means any entity that is not formed as a partnership or joint
                   venture of which the "named insured" owns or has the right to vote more than
                   50% of the outstanding voting securities representing the present right to
                   vote for election of directors, or the managers or members of the board of
                   managers or equivalent executives of a limited liability company, on or
                   before the inception date of the policy, either directly or indirectly, in
                   any combination, by one or more other "subsidiaries".

               18. "Temporary employee" means a person who is furnished to the "company" to
                   substitute for a permanent "employee" on leave or to meet seasonal or short-
                   term workload conditions.

               19. "Wrongful act" means any actual or alleged negligent act, error, omission,
                   misstatement, or misleading statement committed by an "insured person" in the
                   performance of or failure to perform "professional legal services".

               20. "Wrongful employment practices" means, with respect to any "employee" or
                   applicant for employment with the "company", any actual or alleged:

                      a. wrongful dismissal or discharge or termination, whether actual or
                         constructive;

                      b. employment-related misrepresentation;

                      c. violation of any federal, state, local, or foreign laws (whether common or
                         statutory) concerning employment or discrimination in employment;

                      d. sexual harassment or other unlawful workplace harassment;

                      e. wrongful deprivation of a career opportunity or failure to employ or
                         promote;

                      f. wrongful discipline;

                      g. "retaliation";

                      h. negligent evaluation;

                      i. failure to adopt adequate workplace or employment policies and procedures;

                      j. employment-related libel, slander, defamation, or invasion of privacy;

                      k. employment-related wrongful infliction of emotional distress;

                      1. any actual or alleged discrimination or violation of a natural person's
                         civil rights relating to such discrimination, whether direct, indirect,
                         intentional or unintentional.



MS113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured         Target Corporation                                                                                      Endorsement Number
                                                                                                                                17 (Page 11 of 12)
  Policy Symbol     I G27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

               The foregoing definitions shall apply equally to the singular and plural forms of
               the respective words.
         E. CONDITIONS

               These Conditions apply to this EMPLOYED LAWYERS' LIABILITY COVERAGE and are in
               addition to SECTION IV - CONDITIONS of the Excess Commercial General Liability
               Policy.  Solely with respect to this EMPLOYED LAWYERS' LIABILITY COVERAGE, these
               additional conditions supersede any conflicting provision set forth elsewhere in
               this policy.

               1. Notice
                    a. The "insured" shall, as a condition precedent to its rights under this
                       EMPLOYED LAWYERS' LIABILITY COVERAGE, give to us written notice of any
                       "claim" as soon as practicable, but in no event later than 30 days after:
                           (1) the end of the policy period; or
                           (2) with respect to "claims" first made during any applicable Extended
                               Reporting Period, before the end of such Extended Reporting Period.

                    b. If, during the policy period, any "insured" becomes aware of any specific
                       "wrongful act" which may reasonably give rise to a future "claim" covered
                       under this EMPLOYED LAWYERS' LIABILITY COVERAGE, and if the "insureds" give
                       written notice to us during the policy period or the Extended Reporting
                       Period of:
                          (1) the identity of the potential claimants;
                          (2) a description of the anticipated "wrongful act" allegations;
                          (3) the identity of the "insureds" allegedly involved;
                          (4) the circumstances by which the "insureds" first became aware of the
                              "wrongful act";
                          (5) the consequences which have resulted or may result; and
                          (6) the potential monetary "damages";
                          then any "claim" which arises out of such "wrongful act" shall be deemed to
                          have been first made at the time we received such written notice. No
                          coverage is provided for fees, expenses and other costs incurred prior to
                          the time such "wrongful act" results in a "claim".
              2. Other Insurance
                    This provision applies in addition to SECTION IV - COMMERCIAL GENERAL
                    LIABILITY CONDITIONS, Other Insurance:




MS113470213
                                                       EMPLOYED LAWYERS COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                17 (Page 12 of 12)
  Policy Symbol     IG27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                    If any "damages" or "claims expenses" covered under this EMPLOYED LAWYERS'
                    LIABILITY COVERAGE are covered under any other valid and collectible
                    insurance, then this EMPLOYED LAWYERS' LIABILITY COVERAGE shall cover such
                    "damages" or "claims expenses", subject to its terms and conditions, only to
                    the extent that the amount of such "damages" or "claims expenses" are in
                    excess of the amount of such other insurance, whether such other insurance is
                    stated to be primary, excess, "contingent" or otherwise, unless such other
                    insurance is written only as specific excess insurance over the Limits of
                    Liability provided for this EMPLOYED LAWYERS' LIABILITY COVERAGE.

         F. EXTENDED REPORTING PERIOD

               1. We will automatically provide an Extended Reporting Period as described in
                  paragraphs 2. and 3. below if:
                    a. This EMPLOYED LAWYERS' LIABILITY COVERAGE is canceled or not renewed; or
                    b. We renew or replace this EMPLOYED LAWYERS' LIABILITY COVERAGE with
                       insurance that:
                          {1) Has a Prior or Pending Proceeding Date later than the date shown in the
                              Schedule above; or

                          (2) Does not apply on a claims-made basis.

               2. The Extended Reporting Period does not extend the policy period or change the
                  scope of coverage provided. It applies only to claims for negligent acts,
                  errors or omissions that occur before the end of the policy period but not
                  before the Prior or Pending Proceeding Date shown in the Schedule above.
                    Once in effect, the Extended Reporting Period may not be canceled.
               3. The Extended Reporting Period is automatically provided without additional
                  charge. This period starts with the end of the policy period and lasts for
                  three (3) years.
                    The Extended Reporting Period does not apply to "claims" that are covered
                    under any subsequent insurance you purchase, or that would be covered but for
                    exhaustion of the amount of insurance applicable to such "claims".
               4. The Extended Reporting Period does not reinstate or increase the Limits of
                  Liability.
 All other terms and conditions of this policy remain unchanged.




                                                                                                                         Authorized Agent
MS113470213
                                         GENERAL POLICY AMENDATORY ENDORSEMENT

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                18 (Page 1 of 2)
  Policy Symbol       Policy Number              Policy Period                                                                  Effective Date of Endorsement
       XSL        I G27017381 I
  Issued By (Name oflnsurance Company)
                                                                 02/01/2013          to     02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                        THIS ENDORSEMENT CHANGES THE POLICY.                                   PLEASE READ IT CAREFULLY.

                      This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY


   A. The following exclusions under SECTION I COVERAGES, COVERAGE A BODILY INJURY AND
      PROPERTY DAMAGE LIABILITY, 2. Exclusions are deleted:

         q. Lead

         t. Electronic Data

         u. Recording And Distribution Of Material Or Information In Violation Of Law

   B. The following exclusions under SECTION I COVERAGES, COVERAGE B PERSONAL AND
      ADVERTISING INJURY LIABILITY, 2. Exclusions are deleted:

         i.    Infringement Of Copyright, Patent, Trademark Or Trade Secret

         j. Insureds In Media And Internet Type Businesses

         k. Electronic Chatrooms Or Bulletin Boards

         1. Unauthorized Use Of Another's Name Or Product

         q. Recording And Distribution Of Material Or Information In Violation Of Law

   C. Paragraph 7. under SECTION III- LIMITS OF INSURANCE AND RETAINED LIMIT is deleted
      in its entirety.

   D. Paragraph b. of 2. Duties in the Event of Occurrence, Claim or Suit under SECTION IV
      - CONDITIONS is deleted and replaced with the following:

         2. b. You must notify us as soon as practicable in writing of any "occurrence" or
               offense which may result in a claim or claims involving damages which, in the
               event that you are held liable, are likely to exceed $1,500,000. Failure to
               give notice of any "occurrence" which at the time of its happening did not
               appear to exceed $1,500,000 but which, at a later date would appear to give
               rise to a claim under this insurance, shall not prejudice such claim.




MS113400213
                                         GENERAL POLICY AMENDATORY ENDORSEMENT

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                18 (Page 2 of 2)
  Policy Symbol     I G27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

   E. Paragraph f. of 2. Duties in the Event of Occurrence, Claim or Suit under SECTION IV
      - CONDITIONS is deleted in its entirety.

   F. The definition of "property damage" is deleted and replaced with the following:
      "Property damage" means:

               a. Physical injury to tangible property, including all resulting loss of use of
                  that property. All such loss of use shall be deemed to occur at the time of
                  the physical injury that caused it; or

              b. Loss of use of tangible property that is not physically injured. All such loss
                 of use shall be deemed to occur at the time of the "occurrence" that caused
                 it.

  All other terms and conditions remain unchanged.




                                                                                                                         Authorized Agent
MSll3400213
                                                       LIQUOR LIABILITY COVERAGE

  Named Insured           Target Corporation                                                                                    Endorsement Number

  Policy Symbol
       XSL
                    l   Policy Number
                        G27017381              I
                                                   Policy Period
                                                                   02/01/2013        to     02/01/2014
                                                                                                                                19 (Page 1 of 11)
                                                                                                                                Effective Date of Endorsement

  Issued By (Name oflnsurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        This endorsement modifies insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY

                                                                           Schedule

Limits of Insurance:                                                                                Retained Limit: $500,000

Each Common Cause: $4,500,000                                                                       Deductible Amount: $2,500,000

Other Pecuniary Loss Limit: $100,000


SECTION I - LIQUOR LIABILITY COVERAGE

    1.     Insuring Agreement

           a.     We will pay the insured those sums, in excess of the "retained limit" shown in
                  the Schedule, that the insured becomes legally obligated to pay as damages
                  because of "injury" to which this insurance applies if liability for such
                  "injury" is imposed on the insured by reason of the selling, serving or
                  furnishing of any alcoholic beverage. This insurance does not apply to defense,
                  investigation, settlement or legal expenses, or prejudgment interest arising
                  out of any "occurrence" or offense, but we shall have the right and opportunity
                  to assume from the insured the defense and control of any claim or "suit",
                  including any appeal from a judgment, seeking payment of damages covered under
                  this policy that we believe likely to exceed the "retained limit". In such
                  event we and the insured shall cooperate fully.

           In addition:

                  (1) The amount we will pay for damages is limited as described in Section III -
                      Limits Of Insurance; and

                  No other obligation or liability to pay sums or perform acts or services is
                  covered unless explicitly provided for under Defense, Investigation,
                  Settlement, Legal Expenses And Interest On Judgments.

           b.     This insurance applies to "injury" only if:

                  (1) The "injury" occurs during the policy period in the "coverage territory";
                      and

                  (2) Prior to the policy period, no insured listed under Paragraph 1. of Section
                          II - Who Is An Insured and no "employee" authorized by you to give or



MS113630213
                                                      LIQUOR LIABILITY COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                19 (Page 2 of 11)
  Policy Symbol       Policy Number              Policy Period                                                                  Effective Date of Endorsement
       XSL        I G27017381 I
  Issued By (Name oflnsurance Company)
                                                            02/01/2013              to         02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                  receive notice of an "injury" or claim, knew that the "injury" had occurred, in
                  whole or in part. If such a listed insured or authorized "employee" knew, prior
                  to the policy period, that the "injury" occurred, then any continuation,
                  change or resumption of such "injury" during or after the policy period will be
                  deemed to have been known prior to the policy period.

           c.     "Injury" which occurs during the policy period and was not, prior to the policy
                  period, known to have occurred by any insured listed under Paragraph 1. of
                  Section II - Who Is An Insured or any "employee" authorized by you to give or
                  receive notice of an "injury" or claim, includes any continuation, change or
                  resumption of that "injury" after the end of the policy period.
           d.     "Injury" will be deemed to have been known to have occurred at the earliest
                  time when any insured listed under Paragraph 1. of Section II -Who Is An
                  Insured or any "employee" authorized by you to give or receive notice of an
                  "injury" or claim:
                   (1) Reports all, or any part, of the "injury" to us or any other insurer;
                   (2) Receives a written or verbal demand or claim for damages because of the
                       "injury"; or
                   (3) Becomes aware by any other means that "injury" has occurred or has begun to
                       occur.
     2.    Exclusions
           This insurance does not apply to:
           a.     Expected Or Intended Injury
                  "Injury" expected or intended from the standpoint of the insured. This
                  exclusion does not apply to "bodily injury" resulting from the use of
                  reasonable force to protect persons or property.
           b.     Workers' Compensation And Similar Laws
                  Any obligation of the insured under a workers' compensation, disability
                  benefits or unemployment compensation law or any similar law.
           c.     Employer's Liability
                  "Bodily injury" to:
                  (1) An "employee" of the insured arising out of and in the course of:
                         (a) Employment by the insured; or
                         (b)Performing duties related to the conduct of the insured's business; or
                  (2) The spouse, child, parent, brother or sister of that "employee" as a
                      consequence of Paragraph (1) above.




MS113630213
                                                        LIQUOR LIABILITY COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                19 (Page 3 of 11)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name of Insurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                  This exclusion applies:
                   (1) Whether the insured may be liable as an employer or in any other capacity;
                       and
                   (2) To any obligation to share damages with or repay someone else who must pay
                       damages because of the "injury".

           d.     Liquor License Not In Effect
                  "Injury" arising out of any alcoholic beverage sold, served or furnished while
                  any required license is not in effect.
           e.     Your Product
                  "Injury" arising out of "your product". This exclusion does not apply to
                  "injury" for which the insured or the insured's indemnitees may be held liable
                  by reason of:
                   (1) Causing or contributing to the intoxication of any person;
                   (2) The furnishing of alcoholic beverages to a person under the legal drinking
                       age or under the influence of alcohol; or
                   (3) Any statute, ordinance or regulation relating to the sale, gift,
                       distribution or use of alcoholic beverages.
           f.     Other Insurance
                  Any "injury" with respect to which other insurance is afforded, or would be
                  afforded but for the exhaustion of the limits of insurance.
                  This exclusion does not apply if the other insurance responds to liability for
                  "injury" imposed on the insured by reason of the selling, serving or furnishing
                  of any alcoholic beverage.
           g.     War
                  "Injury", however caused, arising, directly or indirectly, out of:
                  (1) War, including undeclared or civil war;
                  (2) Warlike action by a military force, including action in hindering or
                      defending against an actual or expected attack, by any government, sovereign
                      or other authority using military personnel or other agents; or
                  (3) Insurrection, rebellion, revolution, usurped power, or action taken by
                      governmental authority in hindering or defending against any of these.




MS113630213
                                                        LIQUOR LIABILITY COVERAGE

  Named Insured         Target Corporation                                                                                      Endorsement Number
                                                                                                                                19 (Page 4 of 11)
  Policy Symbol     I G27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

DEFENSE, INVESTIGATION, SETTLEMENT, LEGAL EXPENSES, AND INTEREST ON JUDGMENTS

1. Defense, Investigation, Settlement, Legal Expenses and Prejudgment Interest
    This policy does not apply to defense, investigation, settlement, or legal expenses, or
    prejudgment interest arising out of any "injury", but we shall have the right and
    opportunity to assume from the insured the defense and control of any claim or "suit",
    including any appeal from a judgment, seeking payment of damages covered under this
    policy that we believe likely to exceed the "retained limit". In such event we and the
    insured shall cooperate fully.
    Should any claim appear likely to exceed the "retained limit", no loss expenses or
    legal expenses shall be incurred on behalf of us without our prior consent. Should ariy
    claim be adjusted prior to trial court judgment for a total amount not more than the
    "retained limit", then no loss expenses or legal expenses shall be payable by us.
    Should any claim exceed the "retained limit", then only those loss expenses and legal
    expenses which are incurred after we have been notified of such claim in accordance
    with paragraph 2. Duties in the Event of Injury, Claim or Suit of SECTION IV - LIQUOR
    LIABILITY CONDITIONS, shall be apportioned between you and us as provided for in
    SECTION III - LIMITS OF INSURANCE, RETAINED LIMIT AND DEDUCTIBLE.

2. Interest on Judgments
    We shall pay interest only on that amount of any judgment we pay that accrues after
    entry of the judgment and before we have paid, offered to pay, or deposited in court
    that part of the judgment that is within the applicable limit of insurance shown in the
    Declarations.

SECTION II - WHO IS AN INSURED




MS 113630213
                                                       LIQUOR LIABILITY COVERAGE

  Named Insured         Target Corporation                                                                                      Endorsement Number
                                                                                                                                19 (Page 5 of 11)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




MS 113630213
                                                       LIQUOR LIABILITY COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                19 (Page 6 of 11)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




SECTION III - LIMITS OF INSURANCE, RETAINED LIMIT AND DEDUCTIBLE

    1.     The Limits of Insurance shown in the Schedule and the rules below fix the most we
           will pay regardless of the number of:

           a.     Insureds ;
           b.     Claims made or "suits" brought; or
           c.     Persons or organizations making claims or bringing "suits".
           The Limits of Insurance shown in the Schedule are included within and erode the
           General Aggregate Limit shown on the Declarations.
    2.     Subject to the General Aggregate Limit on the Declarations, the Each Common Cause
           Limit is the most we will pay for all "injury" in excess of the "retained limit"
           sustained by one or more persons or organizations as the result of the selling,
           serving or furnishing of any alcoholic beverage to any one person.

    3.     Subject to the General Aggregate Limit on the Declarations, the Other Pecuniary
           Loss Limit is the most we will pay for all "pecuniary loss" sustained by one or
           more persons as the result of the selling, serving or furnishing of any alcoholic
           beverage to any one person. We will pay up to the Other Pecuniary Loss Limit shown
           in the Schedule and you will reimburse us for amounts that we pay within such
           limit.
    4.     You agree to assume payment of the "retained limit" before the Limits of Insurance
           become applicable.
    5.     We will pay up to the Limit of Insurance for Each Common Cause and you must
           reimburse us for the Deductible Amount shown in the Schedule above plus loss
           expense and legal expense apportioned between you and us as follows:
                   (a) If the amount of settlement or judgment does not exceed the sum of the
                       Deductible Amount plus the "retained limit", or if the claim or "suit" is
                       settled without payment of damages, all such loss expense and legal
                       expense shall be borne solely by you.

                   (b) If the amount of settlement or judgment exceeds the sum of the Deductible
                       Amount plus the "retained limit", then all such loss expense and legal


MS113630213
                                                      LIQUOR LIABILITY COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                19 (Page 7 of 11)
   Policy Symbol      Policy Number              Policy Period                                                                  Effective Date of Endorsement
       XSL        I G27017381 I
  Issued By (Name of Insurance Company)
                                                             02/01/2013              to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

          expense shall be borne by you and us in the same proportion as your and our
          respective obligations for payment of the amount of judgment or settlement. For
          purposes of this calculation, your obligation for payment of judgment or settlement
          includes the "retained limit" plus your obligation for reimbursement of the
          Deductible Amount.

     The Limits of Insurance of this Coverage Part apply separately to each consecutive
     annual period and to any remaining period of less than 12 months, starting with the
     beginning of the policy period shown in the Declarations, unless the policy period is
     extended after issuance for an additional period of less than 12 months. In that case,
     the additional period will be deemed part of the last preceding period for purposes of
     determining the Limits of Insurance.

SECTION IV - LIQUOR LIABILITY CONDITIONS

     1.    Bankruptcy
           Bankruptcy or insolvency of the insured or of the insured's estate will not relieve
           us of our obligations under this Coverage Part.
     2.    Duties In The Event Of Injury, Claim Or Suit
           a.      You must see to it that we are notified as soon as practicable of an "injury"
                   which may result in a claim. To the extent possible, notice should include:
                   (1) How, when and where the "injury" took place;
                   (2) The names and addresses of any injured persons and witnesses; and
                   (3) The nature and location of any "injury".
           b.      If a claim is made or "suit" is brought against any insured, you must:
                   (1) Immediately record the specifics of the claim or "suit" and the date
                       received; and
                   (2) Notify us as soon as practicable.
                   You must see to it that we receive written notice of the claim or "suit" as
                   soon as practicable.
           c.      You and any other involved insured must:
                   (1) Immediately send us copies of any demands, notices, summonses or legal
                       papers received in connection with the claim or "suit";
                   (2) Authorize us to obtain records and other information;
                   (3) Cooperate with us in the investigation or settlement of the claim or defense
                       against the "suit"; and
                   (4) Assist us, upon our request, in the enforcement of any right against any
                       person or organization which may be liable to the insured because of
                       "injury" to which this insurance may also apply.




MS 113630213
                                                       LIQUOR LIABILITY COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                19 (Page 8 of 11)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name of Insurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


           d.     No insured will, except at that insured's own cost, voluntarily make a payment,
                  assume any obligation, or incur any expense, other than for first aid, without
                  our consent.

           e.     If you report an "injury" to an insurer providing other than Liquor Liability
                  insurance, which later develops into a Liquor Liability claim covered under
                  this policy, failure to report such "injury" to us at the time of the "injury"
                  shall not be deemed a violation of these conditions. However, you shall give
                  immediate notification of the "injury" to us, as soon as is reasonably
                  possible, that the "injury" is a Liquor Liability claim.

           f.     Knowledge of "injury", claim or "suit" by the agent, servant or "employee" of
                  any insured shall not in itself constitute knowledge of the insured unless your
                  executive officers or anyone responsible for administering your insurance
                  program shall have received such notice from the agent, servant or "employee".
     3.    Legal Action Against Us
           No person or organization has a right under this Coverage Part:
           a.     To join us as a party or otherwise bring us into a "suit" asking for damages
                  from an insured; or
           b.     To sue us on this Coverage Part unless all of its terms have been fully
                  complied with.
 A person or organization may sue us to recover on an agreed settlement or on a final
 judgment against an insured; but we will not be liable for damages that are not payable
 under the terms of this Coverage Part or that are in excess of the applicable limit of
 insurance. An agreed settlement means a settlement and release of liability signed by us,
 the insured and the claimant or the claimant's legal representative.

     4.           Other Insurance
           If other valid and collectible insurance is available to the insured for a loss we
           cover under this Coverage Part, our obligations are limited as follows:
           a.     Primary Insurance
                  This insurance is primary. Our obligations are not affected unless any of the
                  other insurance is also primary. Then, we will share with all that other
                  insurance by the method described in b. below.
           b.     Method Of Sharing
                  If all of the other insurance permits contribution by equal shares, we will
                  follow this method also. Under this approach each insurer contributes equal
                  amounts until it has paid its applicable limit of insurance or none of the loss
                  remains, whichever comes first.
                  If any of the other insurance does not permit contribution by equal shares, we
                  will contribute by limits. Under this method, each insurer's share is based on
                  the ratio of its applicable limit of insurance to the total applicable limits of
                  insurance of all insurers.


MS113630213
                                                        LIQUOR LIABILITY COVERAGE

  Named Insured         Target Corporation                                                                                      Endorsement Number
                                                                                                                                19 (Page 9 of 11)
  Policy Symbol     I G27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
         XSL
  Issued By (Name oflnsurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

 5. Premium Audit

           a.     We will compute all premiums for this Coverage Part in accordance with our
                  rules and rates.

           b.      Premium shown in this Coverage Part as advance premium is a deposit premium
                   only. At the close of each audit period we will compute the earned premium for
                   that period and send notice to the first Named Insured. The due date for audit
                  and retrospective premiums is the date shown as the due date on the bill. If
                   the sum of the advance and audit premiums paid for the policy period is greater
                   than the earned premium, we will return the excess to the first Named Insured.

           c.     The first Named Insured must keep records of the information we need for
                  premium computation, and send us copies at such times as we may request.

     6.    Representations
           By accepting this policy, you agree:
           a.     The statements in the Declarations are accurate and complete;
           b.     Those statements are based upon representations you made to us; and
           c.     We have issued this policy in reliance upon your representations.

           Your failure to disclose all hazards or prior "injuries" existing as of the
           inception date of the policy shall not prejudice the coverage afforded by this
           policy provided such failure to disclose all hazards or prior "injuries" is not
           intentional.
     7.    Separation Of Insureds
           Except with respect to the Limits of Insurance, and any rights or duties
           specifically assigned in this Coverage Part to the first Named Insured, this
           insurance applies:
           a.     As if each Named Insured were the only Named Insured; and
           b.     Separately to each insured against whom claim is made or "suit" is brought.
     8.    Transfer Of Rights Of Recovery Against Others To Us
           If the insured has rights to recover all or part of any payment we have made under
           this Coverage Part, those rights are transferred to us. The insured must do nothing
           after loss to impair them. At our request, the insured will bring "suit" or
           transfer those rights to us and help us enforce them.
           However, we waive any right of recovery we may have against any person or
           organization against whom you have agreed to waive your right of recovery in a
           written contract, provided such contract was executed prior to the date of loss.
    9.     When We Do Not Renew
           If we decide not to renew this Coverage Part, we will mail or deliver to the first
           Named Insured shown in the Declarations written notice of the nonrenewal not less


MS 113630213
                                                      LIQUOR LIABILITY COVERAGE

  Named Insured           Target Corporation                                                                                    Endorsement Number
                                                                                                                                19 (Page 10 of 11)
  Policy Symbol         Policy Number         I Policy Period                                                                   Effective Date of Endorsement
       XSL          I   G27017381
  Issued By (Name of Insurance Company)
                                              L             o2/o112o13               to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

           than 30 days before the expiration date.

            If notice is mailed, proof of mailing will be sufficient proof of notice.

SECTION V - DEFINITIONS
     1.    "Bodily injury" means bodily injury, sickness or disease sustained by a person,
           including death resulting from any of these at any time.
     2.    "Coverage territory" means:
           a.     The United States of America (including its territories and possessions),
                  Puerto Rico and Canada;
           b.     International waters or airspace, but only if the "injury" occurs in the course
                  of travel or transportation between any places included in a. above; or
           c.     All other parts of the world if the "injury" arises out of:
                   (1) Goods or products made or sold by you in the territory described in a.
                       above; or
                   (2) The activities of a person whose home is in the territory described in a.
                       above, but is away for a short time on your business
                  provided the insured's responsibility to pay damages is determined in a "suit"
                  on the merits, in the territory described in a. above or in a settlement we
                  agree to.
     3.    "Employee" includes a "leased worker". "Employee" does not include a "temporary
           worker".
     4.    "Executive Officer" means a person holding any of the officer positions created by
           your charter, constitution, by-laws or any other similar governing document.
     5.    "Injury" means all damages, including damages because of "bodily injury" and
           "property damage", and including damages for care, loss of services, loss of
           support, or "pecuniary loss".
     6.    "Leased worker" means a person leased to you by a labor leasing firm under an
           agreement between you and the labor leasing firm, to perform duties related to the
           conduct of your business. "Leased worker" does not include a "temporary worker".
     7. "Pecuniary loss" shall mean financial loss, but does not include "bodily injury",
        "property damage", loss of services, loss of support, or any fines or penalties
        under any liquor control law.

     8. "Property damage" means:
           a.     Physical injury to tangible property, including all resulting loss of use of
                  that property. All such loss of use shall be deemed to occur at the time of the
                  physical injury that caused it; or
           b.     Loss of use of tangible property that is not physically injured. All such loss
                  of use shall be deemed to occur at the time of the occurrence that caused it.



MS113630213
                                                      LIQUOR LIABILITY COVERAGE

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                19 (Page 11 of 11)
  Policy Symbol       Policy Number              Policy Period                                                                  Effective Date of Endorsement
       XSL          IG27017381
  Issued By (Name of Insurance Company)
                                               I             02/01/2013              to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

     9. "Suit" means a civil proceeding in which damages because of "injury" to which this
         insurance applies are alleged. "Suit" includes:

           a.     An arbitration proceeding in which such damages are claimed and to which the
                  insured must submit or does submit with our consent; or
           b.     Any other alternative dispute resolution proceeding in which such damages are
                  claimed and to which the insured submits with our consent.
     10. "Temporary worker" means a person who is furnished to you to substitute for a
         permanent "employee" on leave or to meet seasonal or short-term workload
         conditions.
    11. "Your product":
           a.     Means:
                   (1) Any goods or products, other than real property, manufactured, sold,
                       handled, distributed or disposed of by:
                         (a) You;
                         (b) Others trading under your name; or
                         (c) A person or organization whose business or assets you have acquired; and
                   (2) Containers (other than vehicles), materials, parts or equipment furnished in
                       connection with such goods or products.
           b.     Includes:
                   (1) Warranties or representations made at any time with respect to the fitness,
                       quality, durability, performance or use of "your product", and
                  (2) The providing of or failure to provide warnings or instructions.
           c.     Does not include vending machines or other property rented to or located for
                  the use of others but not sold.




                                                                                                                         Authorized Agent
MS113630213
                                                                         PEDICABS

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                20

                                               I
  Policy Symbol       Policy Number              Policy Period                                                                  Effective Date of Endorsement
       XSL        I G27017381
  Issued By (Name oflnsurance Company)
                                                                 02/01/2013          to     02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY


 The following is added to SECTION V - DEFINITIONS:

 "Pedicab" means a bicycle rickshaw that is not a self-propelled vehicle whose primary
 purpose is (i) the local transportation of passengers for hire or without charge or (ii)
 displaying "advertisements".

 The following is added to SECTION V- DEFINITIONS, 11. "Mobile Equipment":

 g.    "Pedicabs" that are owned or leased by the named insured and are engaged in the
       business of (i) transporting passengers for hire or without charge or (ii) displaying
       "advertisements".




                                                                                                                         Authorized Agent
MS113410213
  POLLUTION EXCLUSION - COMBINATION EXCEPTION TIME ELEMENT AND NAMED PERIL

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                21 (Page 1 of 2)
  Policy Symbol     I G27017381
                      Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL
  Issued By (Name oflnsurance Company)
                                               I                   02/01/2013        to     02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  This endorsement modifies all insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY


 It is agreed that exclusion 2.f of Section I, Coverage A is deleted and replaced by the
 following:

 Any injury, damage, expense, cost, loss, liability or legal obligation arising out of or
 in any way related to "pollution", however caused.

 The definition of "pollution" in the policy is deleted and replaced by the following:

 "Pollution" means the actual, alleged, or potential presence in or introduction into the
 environment of any "pollutants", if such "pollutants" have, or are alleged to have, the
 effect of making the environment impure, harmful, or dangerous. Environment includes any
 air, land, structure or the air therein, watercourse or water, including underground
 water, and biota.

 The following definitions are added to the policy:

 "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant,
 including smoke, vapor, soot, fumes, acids, alkalis, chemicals, bacteria, virus, and
 waste, as defined herein. However, "pollutants" does not include any bacteria that are,
 are on, or are contained in, a good or product intended for bodily consumption.

 "Waste" means any substance that:

 a. is left over, or no longer in use, or discarded;

 b. is to be reclaimed, reconditioned or recycled; or

 c. has been removed, treated, stored or disposed of as part of any environmental
    remediation effort.

 This exclusion does not apply to "bodily injury" or "property damage" caused by
 "pollution" if the "pollution":

 1. is both unexpected and unintended from the standpoint of the insured;

 2. commenced abruptly and instantaneously and can be clearly identified as having
    commenced entirely at a specific time on a specific date during the policy period; and

 3. is caused



MS 113420213
  POLLUTION EXCLUSION - COMBINATION EXCEPTION TIME ELEMENT AND NAMED PERIL

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                21 (Page 2 of 2)
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          IG27017381
  Issued By (Name of Insurance Company)
                                               I              02/01/2013             to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

     a. solely by fire, lightning, explosion, windstorm, vandalism, malicious mischief,
        riot or civil commotion, sprinkler leakage, or collision or upset of a motor
        vehicle or an aircraft or arises out of "your product" included in the "products-
        completed operations hazard"; or
     b. by any peril other than those listed in subparagraph 3.a. above, provided that the
        discharge, dispersal, seepage, migration, release or escape of "pollutants":

      (1)is at or from any
         a. premises, site or location which is owned by or occupied by, or rented or loaned
            to, any insured; or

           b. premises, site or location on which any insured or any contractors or
              subcontractors working directly or indirectly on any insured's behalf are
              performing operations if the "pollutants" are brought on or to the premises,
              site or location in connection with such operations by such insured, contractor
              or subcontractor; and

      (2)is known by any insured within 20 days of the commencement of the "pollution"; and

      (3)is reported to us within 80 days of the commencement of the "pollution".

     Explosion does not include:
          1. shock waves caused by aircraft, generally know as "sonic booms";
          2. electric arcing;
          3. rupture or bursting of rotating or moving parts of machinery caused by
             centrifugal force or mechanical breakdown;
          4. water hammer;
          5. rupture, bursting, breaking apart, collapse of pipes, tanks, vessels or
             containment areas;
          6. operation of a pressure release device.

 Notwithstanding anything to the contrary in the foregoing paragraphs and regardless of
 the cause of the "pollution", this policy shall not apply to:

 1. loss of, damage to or loss of use of property directly or indirectly resulting from
    subsurface operations of the insured, and/or removal of, loss or damage to subsurface
    oil, gas or other substance;

 2. any injury, damage, expense, cost, loss, liability or legal obligation arising out of
    or in any way related to actual or alleged "pollution" or contamination at or from a
    waste site, meaning the part of any premises, site or location which is or was at the
    time used by any insured or by others for the storage, disposal, processing or
    treatment of waste of any kind. Waste site includes but is not limited to any
    landfill, pit or dumping ground, treatment, storage and disposal facility, lagoon or
    pond, drum storage or disposal area, disposal pipe outfall, injection well or any
    other repository of "waste" of any kind, whether permitted or not.


                                                                                                                         Authorized Agent
MS 113420213
       PROFESSIONAL LIABILITY INSURANCE ENDORSEMENT (ERRORS AND OMISSIONS)

  Named Insured         Target Corporation                                                                                     Endorsement Number
                                                                                                                               22 (Page 3 of 3)
  Policy Symbol    IG27017381
                      Policy Number                Policy Period                                                               Effective Date of Endorsement
       XSL
  Issued By (Name oflnsurance Company)
                                               I               02/01/2013           to       02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

VI.    SCHEDULE

       LIMITS OF LIABILITY

       $2,500,000 Each claim
       $2,500,000 Aggregate

       RETAINED LIMIT

       $     500,000          Each Claim

       DEDUCTIBLE
       $2,500,000 Each claim plus all expenses, costs and interest that are incurred in
       connection with the investigation, administration, adjustment, subrogation,
       settlement or defense of any claim or "suit".

 All other terms and conditions remain unchanged.




                                                                                                                         Authorized Agent
MS113430213
            PRO RATA DEFENSE, INVESTIGATION, SETTLEMENT, AND LEGAL EXPENSES

  Named Insured         Target Corporation                                                                                      Endorsement Number
                                                                                                                                23
  Policy Symbol       Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          I G27017381
  Issued By (Name of Insurance Company)
                                               I               02/01/2013            to     02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY


 It is agreed that the provision, DEFENSE, INVESTIGATION, SETTLEMENT, LEGAL EXPENSES,AND
 INTEREST ON JUDGMENTS, is deleted and replaced by the following:

 DEFENSE, INVESTIGATION, SETTLEMENT, LEGAL EXPENSES, AND INTEREST ON JUDGMENTS COVERAGES A
 AND B

 1.    Defense, Investigation, Settlement, Legal Expenses and Prejudgment Interest

         This policy does not apply to defense, investigation, settlement, or legal expenses,
         or prejudgment interest arising out of any "occurrence" or offense, but we shall
         have the right and opportunity to assume from the insured the defense and control of
         any claim or "suit", including any appeal from a judgment, seeking payment of
         damages covered under this policy that we believe likely to exceed the "retained
         limit". In such event we and the insured shall cooperate fully. Should any claim
         arising out of an "occurrence" or offense appear likely to exceed the "retained
         limit", no loss expenses or legal expenses shall be incurred on behalf of us without
         our prior consent. Should any claim arising from such "occurrence" or offense be
         adjusted prior to trial court judgment for a total amount not more than the
         "retained limit", then no loss expenses or legal expenses shall be payable by us.
          Should any claim arising out of an "occurrence" or offense exceed the "retained
         limit", then only those loss expenses and legal expenses which are incurred after we
         have been notified of such claim in accordance with paragraph 2. Duties in the Event
         of Occurrence, Claim or Suit of SECTION IV - CONDITIONS, shall be apportioned
         between you and us as provided for in the Reimbursement of Deductible Endorsement
         attached to this policy ..

 2.     Interest on Judgments

        We shall pay interest only on that amount of any judgment we pay that accrues after
        entry of the judgment and before we have paid, offered to pay, or deposited in court
        that part of the judgment that is within the applicable limit of insurance shown in
        the Declarations.




                                                                                                                         Authorized Agent
MS113440213
                                                            THREAT SCARE ENDORSEMENT

  Named Insured               Target Corporation                                                                                  Endorsement Number
                                                                                                                                  24
  Policy Symbol
        XSL
                      IG27017381
                        Policy Number              I   Policy Period
                                                                   02/01/2013           to      02/01/2014
                                                                                                                                  Effective Date of Endorsement

  Issued By (Name of Insurance Company)
 ACE American Insurance Company
  Insert the policy number.   The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                              THIS ENDORSEMENT CHANGES THE POLICY.                                 PLEASE READ IT CAREFULLY.

                         This endorsement modifies insurance provided under the following:

                                                EXCESS COMMERCIAL GENERAL LIABILITY POLICY


  It is agreed that in the event of threat or warning that physical harm will be done
  to the insured's store and the insured acts in a reasonable and prudent manner,
  then "bodily injury" and "property damage" resulting from the physical harm threatened
  or warned of will not be deemed expected or intended from the standpoint of the
  insured. Reasonable and prudent manner means notification of proper authorities
  (i.e. police or fire departments) and following whatever instructions are given by
  such proper authorities.


  This Endorsement does not replace exclusion 2.i.War under SECTION I COVERAGES, COVERAGE
A BODILY INJURY AND PROPERTY DAMAGE LIABILITY.




                                                                                                                           Authorized Agent
MS113450213
                            UNDERLYING COVERAGE ERODES RETENTION ENDORSEMENT

  Named Insured          Target Corporation                                                                                     Endorsement Number
                                                                                                                                25
  Policy Symbol     1 Policy Number                Policy Period                                                                Effective Date of Endorsement
       XSL          LG27017381
  Issued By (Name of Insurance Company)
                                               I               02/01/2013            to     02/01/2014

  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                                 Excess General Liability Policy

     The following is added to Section IV. 4. Other Insurance of the Liquor Li-
     ability Coverage endorsement:

     If other insurance as shown in the schedule is available to the insured for
     a loss we cover under this policy, this insurance is excess over that other
     insurance.

    When this insurance is excess over other insurance shown in the schedule or
    any renewal thereof, we will pay only our share of the amount of the loss,
    if any, that exceeds the sum of:

         (1) The total amount that all such other insurance would pay for the loss
         in the absence of this insurance;    and

         (2) The total of all deductible and self-insured amounts under all that
         other insurance

    if that sum is equal to or exceeds the "retained limit" shown in the Decla-
    rations of this policy. If that sum is less than the "retained limit", we
    will pay only our share of the amount of the loss, if any, that exceeds the
    "retained limit".

    Nothing herein shall be construed to make this policy subject to the terms,
    conditions and limitations of other insurance.



    Schedule of Other Insurance

      Insured                               Policy Number                 Policy Carrier                                             Policy Period
    Target Corporation                    HDO G2701737A                  ACE American Insurance Company 2/1/13 to 2/1/14




                                                                                                                         Authorized A_g_ent
MS 113460213
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #26



                                  AMENDMENT OF DUTIES IN THE EVENT OF OCCURRENCE

  Named Insured                                                                                                    Endorsement Number
  Target Corporation                                                                                               26
  Policy Symbol
  XSL
                        IG27017381 I02/01/2013
                           Policy Number             Policy Period
                                                                            to     02/01/2014
                                                                                                                   Effective Date of Endorsement

  Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 This Endorsement modifies insurance provided under the following:

                                          COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY
                                          OWNERS AND CONTRACTORS PROTECTIVE LIABILITY
                                                  RAILROAD PROTECTIVE LIABILITY




      The following is added to Duties In The Event of Occurrence, Claim or Suit of the Conditions Section:

      It is agreed that if you report an occurrence to an insurer providing other than General Liability insurance, which later
      develops into a General Liability claim covered under this policy, failure to report such occurrence to us at the time of the
      occurrence shall not be deemed a violation of these conditions. However, you shall give immediate notification of the
      occurrence to us, as soon as is reasonably possible, that the occurrence is a General Liability claim.




                                                                                                                 Authorized Agent




LU-£U£~J   (06/06)                                                                                                                                          Page 1 of 1
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #27



                                 INCIDENTAL MEDICAL MALPRACTICE LIABILITY COVERAGE

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               27
   Policy Symbol
   XSL
                         IG27017381 J02/01/2013
                            Policy Number             Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the_ policynumber. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  This endorsement modifies insurance provided under the following:

                                            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY


       The following definition is added:

       "Incidental Medical Malpractice Injury" means "Bodily Injury" arising out of the rendering of or failure to render the following
       services:

       a.     medical, surgical, dental, x-ray or nursing service or treatment or the furnishing of food or beverages in connection
              therewith; or

       b.     the furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances.

       Section II- WHO IS INSURED, 2, a. (1) (d) is deleted in its entirety and replaced with the following:

              (d)    Arising out of his or her providing or failing to provide professional health care services, except for "bodily injury"
                     arising out of "Incidental Medical Malpractice Injury" by any licensed physician, dentist, nurse or other medical
                     practitioner employed or retained by you and acting within the scope of his or her license. The insurance
                     provided hereunder to such persons shall not apply to liability arising out of services performed outside of the
                     scope of their duties as your "employees." Any series of continuous, repeated or related acts will be treated as
                     the occurrence of a single negligent professional healthcare service.

       The Coverage provided by this endorsement does not apply to you or any insured if you are engaged in the business or
       occupation of providing any of the services described in the definition of "Incidental Medical Malpractice Injury."




                                                                                                                  Authorized Agent




LLJ-20036 (02/06)                                                                                                                                            Page 1 ot 1
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #28



                                                  UNINTENTIONAL FAILURE TO DISCLOSE

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               28
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                            Policy Number             Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                               This endorsement modifies all insurance provided under the following:

                                           COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY
                                           OWNERS AND CONTRACTORS PROTECTIVE LIABILITY
                                                   RAILROAD PROTECTIVE LIABILITY




           It is agreed that the following is added:


           Your failure to disclose all hazards or prior "occurrences" existing as of the inception date of the policy shall not
           prejudice the coverage afforded by this policy provided such failure to disclose all hazards or prior "occurrences" is
           not intentional.




                                                                                                                  Authorized Agent




LD-2X62a (04/08)                   Includes copyrighted material of Insurance Services Office, Inc. with its permission                                      Page 1 of 1
POLICY NUMBER: XSL G27017381                                                                                   ENDT. #29




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


  CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

   EXCESS COMMERCIAL GENERAL LIABILITY POLICY
   CONTRACTUAL INDEMNIFICATION COVERAGE PART




If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance Act
exceed $100 billion in a Program Year (January 1 through December 31) and we have met our insurer deductible
under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
losses that exceed $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in
accordance with procedures established by the Secretary of the Treasury.

"Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in concurrence with the
Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the federal
Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of
terrorism" include the following:

     1.    The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
           insurance subject to the Terrorism Risk Insurance Act; and

     2.    The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed
           by an individual or individuals as part of an effort to coerce the civilian population of the United States or to
           influence the policy or affect the conduct of the United States Government by coercion.




All-23684 (01/08)          Includes copyrighted material of ISO Properties, Inc., with its permission          Page 1 of 1
POLICY NUMBER: XSL G27017381                                                                                                                                 ENDT. #30



                                         DIFFERENCE IN CONDITIONS/DIFFERENCE IN LIMITS

    Named Insured                                                                                                    Endorsement Number
    Target Corporation
    Policy Symbol
    XSL
                           I   Policy Number
                               G27017381
                                                    I Policy Period
                                                       02/01/2013             to     02/01/2014
                                                                                                                     30
                                                                                                                     Effective Date of Endorsement

    Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseQuent to the preparation of the policy.



                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                 This endorsement modifies all insurance provided under the following:
                                                           BUSINESS AUTO COVERAGE PART
                                            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                                                 GARAGE COVERAGE PART
                                 OWNERS CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                                             RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
                                                               TRUCKERS COVERAGE PART
                                                    EXCESS BUSINESS AUTO COVERAGE FORM
                                              EXCESS COMMERCIAL GENERAL LIABILITY POLICY
                                                        EXCESS TRUCKERS COVERAGE FORM
                                                          MOTOR CARRIER COVERAGE FORM


        If this policy provides greater coverage, limits or conditions than any of the policies listed in the Schedule of Other Policies
        below (each such scheduled policy referred to as an "Other Policy"), then this policy will provide coverage for loss to the
        extent of the difference in the coverages, limits or conditions between this policy and the Other Policy, subject to the terms,
        limitations and conditions of this policy.

        This policy provides such coverage on an excess basis for and only to the extent of any such difference in terms, limits and
        conditions. In no event will the coverage afforded under this policy, in combination with any one or more of such Other
        Policies, exceed the applicable Limit of Insurance of this policy. The most we will pay if this policy has higher limits than
        any Other Policy is the difference between the applicable Limit of Insurance of this policy and the limit of insurance for any
        such Other Policies.


        Schedule of Other Policies:

        Policy Issuing Company                                        Policy Number
        CNE-Valley Forge Insurance                                   4027250464
        Company




                                                                                                                   Authorized Agent




ALL-1 tltl4ba (Uo/Ul::l)               Includes copynghted matenal of Insurance Serv1ces Office, Inc. w1th 1ts perm1ss1on                                    1-'age 1 ot 1
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #31




                                         Kentucky Local Government Premium Tax Schedule

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               31
   Policy Symbol        I Policy Number I Policy Period                                                             Effective Date of Endorsement
   XSL                    G27017381              02/01/2013             to      02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       This endorsement modifies insurance provided under the following:



                 The premium shown on the Declarations includes the total tax amount for the Kentucky Local
                 Government Premium Tax which is the sum of the tax amounts for each taxing jurisdiction shown
                 below. Each tax amount includes the tax prescribed by the State of Kentucky in accordance with KRS
                 91A.080 and a collection fee pursuant to KRS. 91A.080(4) and 806 KAR. 2:090.

                 Taxing Jurisdiction                                                                 Tax Amount
                 Louisville-Jefferson




                                                                                                      Authorized Agent




ALL<~£tif f (U1/11)    1-'td.   In   U.S.A.                                                                                                                  1-'age 1 or 1
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #32



                     EARLIER NOTICE OF CANCELLATION AND NON-RENEWAL ENDORSEMENT

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               32
   Policy Symbol
   XSL
                         IG27017381
                          Policy Number I Policy Period
                                          02/01/2013                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy_number. The remainder of the information is to be completed only when this endorsement is issued subseauent to the preparation of the policy.



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   This endorsement modifies insurance provided under the following:
                                                COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                      COMMERCIAL AUTOMOBILE POLICY
                                                   COMMERCIAL UMBRELLA LIABILITY POLICY
                                                           EXCESS LIABILITY POLICY
                                                RAILROAD PROTECTIVE LIABILITY COVERAGE PART
                                                    EXCESS BUSINESS AUTO COVERAGE FORM
                                                      EXCESS TRUCKERS COVERAGE FORM



       A.     EARLIER NOTICE OF CANCELLATION

              For any statutorily permitted reason, other than nonpayment of premium, the minimum number of days required
              for notice of cancellation as provided in either the Cancellation Condition of the policy or as amended by any
              applicable state cancellation endorsement is increased to 120               days.

              If the state cancellation endorsement provides for more than the number of days notice of cancellation shown
              above, this provision does not apply.

       B.     EARLIER NOTICE OF NON-RENEWAL

              If we decide not to renew this policy for any reason other than nonpayment of premium, the minimum number of
              days for notice of non-renewal as provided by any applicable state non-renewal endorsement is increased to
                120               days.

              If the state non-renewal endorsement provides for more than the number of days notice of non-renewal shown
              above, this provision does not apply.




                                                                                                                  Authorized Agent




ALL-10617a (06/06) Ptd. In U.S.A.                                                                                                                            t-'age 1 of 1
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #33



                                             NOTIFICATION OF PREMIUM ADJUSTMENT

   Named Insured                                                                                                   Endorsement Number
   Target Corporation                                                                                              33
   Policy Symbol
   XSL
                        I
                    Policy Number
                    G27017381
                                                  I
                                      Policy Period
                                      02/01/2013                            to     02/01/2014
                                                                                                                   Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY._




             For the states and lines of business in which regulatory approval has been granted for the NCCI Large Risk
             Alternative Rating Option, the ISO Large Risk Alternative Rating Option, or the independently filed ACE Large
             Risk Rating Plan, the premiums for this policy will be adjusted in accordance with the Notice of Election, signed
             by you.




                                                                                                       Authorized Representative




ALL-18057 (12/11)                                                                                                                                           Page 1 of 1
                                                              ADDITIONAL INSURED ENDORSEMENT

Named Insured                                                                                                        Endorsement Number
Target Corporation                                                                                                   34
Policy Symbol
XSL
                      IG27017381
                       Policy Number I 02/01/2013
                                       Policy Period
                                                                          to     02/01/2014
                                                                                                                     Effective Date of Endorsement

Issued By (Name of Insurance Company)
ACE American Insurance Company
Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               This endorsement modifies insurance provided under the following:

                                        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                         EXCESS COMMERCIAL GENERAL LIABILITY POLICY
                                               BUSINESS AUTO COVERAGE FORM




                                                                                                               Authorized Agent
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #35



                          ADDITIONAL INSURED-

  Named Insured                                                                                                    Endorsement Number
  Target Corporation                                                                                               35
  Policy Symbol         I
                   Policy Number     Policy PeriodI                                                                Effective Date of Endorsement
  XSL              G27017381         02/01/2013                             to     02/01/2014
  Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                 This endorsement modifies insurance provided under the following:

                                        EXCESS COMMERCIAL GENERAL LIABILITY POLICY

                                                                             SCHEDULE




                                                                                                           Authorized Representative




                                Includes copyrighted matenal of Insurance Services un1ce, Inc. with 1ts perm1ss1on
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #36



                                           ADDITIONAL INSURED-


   Named Insured                                                                                                   Endorsement Number
   Target Corporation                                                                                              36
   Policy Symbol
   XSL
                        I G27017381
                          Policy Number I Policy Period
                                          02/01/2013                               02/01/2014
                                                                                                                   Effective Date of Endorsement
                                                                            to
   Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                This Endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY


                                                                            SCHEDULE




XS-21168 (11/06)                                           Copyright, Insurance Services Office, Inc. 2004
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #37



                   ADDITIONAL INSURED-


  Named Insured                                                                                                    Endorsement Number
  Target Corporation                                                                                               37
  Policy Symbol         I Policy Number I Policy Period                                                            Effective Date of Endorsement
  XSL                     G27017381                  02/01/2013             to     02/01/2014
  Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                This Endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY




                                                                                                           Authorized Representative


                                                                                                                                                               Page 1 o
                                Includes copyrighted material of Insurance Services Office, Inc. with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #38



                                                    ALIENATED PREMISES ENDORSEMENT

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               38
   Policy Symbol         I Policy Number I Policy Period                                                            Effective Date of Endorsement
   XSL                     G27017381                  02/01/2013             to     02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the oolicv.



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               This endorsement modifies all insurance provided under the following:
                                             EXCESS COMMERCIAL GENERAL LIABILITY POLICY




           Subparagraph (2) of Exclusion j. Damage To Property under SECTION I - COVERAGES, COVERAGE A
           BODILY INJURY AND PROPERTY DAMAGE LIABILITY is deleted.




                                                                                                            Authorized Representative




XS-20722a (U5/1 0
                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #39



                                               AMENDMENT OF CONTRACTUAL LIABILITY
                                                 EXCLUSION FOR PERSONAL INJURY
    Named Insured                                                                                                   Endorsement Number
    Target Corporation                                                                                              39
    Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                           Policy Number             Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

    Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                  This endorsement modifies insurance provided under the following:
                                             EXCESS COMMERCIAL GENERAL LIABILITY POLICY


       Paragraph e. of Exclusion 2. of Coverage B (Section I) is replaced by the following:


       e.    "Personal and Advertising Injury" for which the insured has assumed liability in a contract or agreement.                                       This
             exclusion does not apply to:


             (a)   liability for damages that the insured would have in the absence of the contract or agreement; or


             (b)   liability for "personal and advertising injury," arising out of the offenses of false arrest, detention, or
                   imprisonment, undertaken in that part of the contract or agreement pertaining to your business in which you
                   assume the tort liability of another. The contract or agreement must be made prior to the offense. Tort liability
                   means a liability that would be imposed by law in the absence of any contract or agreement.




                                                                                                                  Authorized Agent




X::i-oW32a (U4/U7) 1-'td. In U.::i.A.
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #40



                                                         CARE, CUSTODY AND CONTROL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               40
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                            Policy Number            Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               This endorsement modifies all insurance provided under the following:

                                             EXCESS COMMERCIAL GENERAL LIABILITY POLICY




            It is agreed that Section I, Coverage A, Exclusion j.(4) is deleted.

           All other terms and conditions remain unchanged.




                                                                                                                  Authorized Agent




XS-21221 (11/06)
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #41



                                               EMPLOYEE BENEFITS LIABILITY
                                        REIMBURSEMENT OF DEDUCTIBLE ENDORSEMENT

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               41
   Policy Symbol
   XSL
                            IG27017381
                             Policy Number I Policy Period
                                             02/01/2013                      to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               This endorsement modifies all insurance provided under the following:

                                           EXCESS COMMERCIAL GENERAL LIABILITY POLICY


          I)    DEDUCTIBLE AMOUNT

                       1)     Deductible Amount:           $ 2 1 500 1 000
                                                              ~--~-------------------------------------

                              The Deductible Amount applies to the sum of damages under the Employee Benefits Liability
                              Coverage endorsement XS-6W24a, arising out of any one claim or "suit".

          II)   ADDITIONAL PROVISIONS

                       1)     'We" will pay all sums that "we" become legally obligated to pay in excess of the "retained limit" up to
                              the Limits of Insurance under Employee Benefits Liability Coverage endorsement XS-6W24a.

                       2)     "You" must reimburse us up to the Deductible Amount for any amounts we have paid under Employee
                              Benefits Liability Coverage endorsement XS-6W24a.

                       3)     The Deductible Amount will apply as shown in Section I of this endorsement regardless of the number
                              of claimants, Insureds, claims made or "suits" brought, or persons or organizations making claims or
                              bringing "suits".

                       4)     If "you" fail to reimburse "us" for any amount due under this endorsement, or fail to provide "us" any
                              collateral that "we" require, "you" will be in default of "your" obligations to "us", and "we" may take any
                              steps "we" deem necessary to enforce our rights against "you", including but not limited to drawing on
                              any amount of collateral "we" hold or canceling this policy, if permitted by law.

                       5)     Each Named Insured is jointly and severally liable for all reimbursable amounts under this
                              endorsement.

                       6)     If "we" recover any payment "we" make under this policy from anyone liable for damages, the amount
                              "we" recover will first be applied to any payments "we" made in excess of the Deductible Amount and
                              to "our" expenses in obtaining the recovery. The remainder of the recovery, if any, will reduce the
                              amount that is reimbursable by "you".

          All other terms of this policy remain unchanged.




                                                                                                            Authorized Representative




XS-29885 05/1 0                                                                                                                                              Page 1 of 1
                                    Includes copyrighted material of Insurance Services Office Inc., with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #42



                                                         EXTENDED PROPERTY DAMAGE

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               42
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                           Policy Number              Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseauent to the preparation of the policy.



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   This endorsement modifies insurance provided under the following:

                                     EXCESS COMMERCIAL GENERAL LIABILITY COVERAGE PART



       Exclusion 2.a. of Section I, Coverage A, "Bodily Injury and Property Damage" is replaced by the following:

       a. "Bodily injury"' or "property damage" expected or intended from the standpoint of the insured This exclusion does not
       apply to "bodily injury" or "property damage" resulting from the use of reasonable force to protect persons or property.




                                                                                                                  Authorized Agent




XS-18358 (05/05)                                     Repnntea w1th permiSSion ot Insurance Serv1ces Office                                                   1-'age 1 ot 1
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #43



                                                          FELLOW EMPLOYEE COVERAGE

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               43
   Policy Symbol
   XSL
                         I
                    Policy Number
                    G27017381
                                      Policy Period
                                      02/01/2013
                                                   I                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  This endorsement modifies insurance provided under the following:

                                             EXCESS COMMERCIAL GENERAL LIABILITY POLICY



       Paragraphs (a), (b) and (c) of 2.a (1) of Section II.- "WHO IS AN INSURED" are deleted.

       Coverage under this endorsement is excess over any other insurance, whether primary, excess, contingent or on any
       other basis, unless written specifically to apply in excess of this policy.




                                                                                                                  Authorized Agent




XS-21225 (11/06) Printed in U.S.A.                                                                                                                           Page 1 of 1

                                Includes copyrighted material of Insurance Services Office, Inc. with its permission
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #44



                           FIRE, EXPLOSION, SMOKE AND WATER DAMAGE LEGAL LIABILITY

   Named Insured                                                                                                   Endorsement Number
   Target Corporation                                                                                              44
   Policy Symbol
   XSL
                        IG27017381 I 02/01/2013
                           Policy Number            Policy Period
                                                                            to     02/01/2014
                                                                                                                   Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  This endorsement modifies insurance provided under the following:

                                            EXCESS COMMERCIAL GENERAL LIABILITY POLICY




      The word fire is changed to fire, explosion, smoke or water damage where it appears in:

             1.    The last paragraph of 2. Exclusions under COVERAGE A BODILY INJURY AND PROPERTY
                   DAMAGE LIABILITY;

             2.    Paragraph 6. of LIMITS OF INSURANCE AND RET AI NED LIMIT;

             3.    Subparagraph a. of the definition of "Insured Contract".




                                                                                                           Authorized Representative




                               Includes copyrighted matenal of Insurance ::>erv1ces Uftlce, Inc. w1th 1ts permiSSIOn
XS-18357a (06/10)
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #45



                                                          KNOWLEDGE OF OCCURRENCE

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               45
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                            Policy Number             Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseauent to the preparation of the policy.



                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  This endorsement modifies insurance provided under the following:

                                             EXCESS COMMERCIAL GENERAL LIABILITY POLICY



     It is agreed that the following condition is added to 2. Duties in the Event of Occurrence, Claim or Suit under SECTION
     IV- CONDITIONS:

     Knowledge of an "occurrence", claim, or "suit" by the agent, servant or "employee" of any insured shall not in itself
     constitute knowledge of the insured unless individuals in the following positions shall have received such notice from the
     agent, servant or "employee":


     Your executive officers or anyone responsible for administering your insurance
     program.




                                                                                                            Authorized Representative




XS-21226a (05/1 0)                                                                                                                                           Page 1 of 1

                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #46



                                                    NONOWNED WATERCRAFT EXCEPTION

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               46
   Policy Symbol
   XSL
                          I
                    Policy Number
                    G27017381
                                      Policy Period
                                      02/01/2013
                                                   I                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 This endorsement modifies all insurance provided under the following:

                                             EXCESS COMMERCIAL GENERAL LIABILITY POLICY



       Subparagraph (2) of Exclusion 2.g. of Coverage I.A., Bodily Injury and Property Damage Liability is deleted in its entirety and
       replaced by the following:

             (2)    A watercraft you do not own that is:

                    (a)       Less than
                                          -75- - -        feet long; and

                    (b)       Not being used to carry persons or property for a charge;




                                                                                                                  Authorized Agent




XS-21227 (11/06) Printed in U.S.A.                                                                                                                           Page 1 of 1

                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #47



                                         DISCLOSURE PURSUANT TO TERRORISM RISK
                                                     INSURANCE ACT

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               47
   Policy Symbol         I Policy Number           I Policy Period                                                  Effective Date of Endorsement
   XSL                     G27017381                 02/01/2013              to     02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policyc


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   Disclosure Of Premium

   In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice disclosing the portion
   of your premium, if any, attributable to coverage for terrorist acts certified under the Terrorism Risk Insurance Act. The portion
   of your premium attributable to such coverage is shown in this endorsement or in the policy Declarations.

   Disclosure Of Federal Participation In Payment Of Terrorism Losses

   The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under the federal
   program. The federal share equals 85% of that portion of the amount of such insured losses that exceeds the applicable
   insurer retention. However, if aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance
   Act exceed $100 billion in a Program Year (January 1 through December 31), the Treasury shall not make any payment for any
   portion of the amount of such losses that exceeds $100 billion.

   Cap On Insurer Participation In Payment Of Terrorism Losses

   If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a
   Program Year (January 1 through December 31) and we have met our insurer deductible under the Terrorism Risk Insurance
   Act, we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such
   case insured losses up to that amount are subject to pro rata allocation in accordance with procedures established by the
   Secretary of the Treasury.

   Terrorism Risk Insurance Act premium: $




                                                                                                                 Authorized Agent




                                   Includes copynghted matenal of Insurance Serv1ces office, Inc., w1th 1ts perm1ss1on
TRIA11b (1108)
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #48



                                         TRADE OR ECONOMIC SANCTIONS ENDORSEMENT

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               48
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                           Policy Number              Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit
            us from providing insurance, including, but not limited to, the payment of claims. All other terms and conditions of
            policy remain unchanged.




                                                                                                                  Authorized Agent




ALL-21101 (11/06) Printed in U.S.A.                                                                                                                          Page 1 of 1
POLICY NUMBER: XSL G27017381                                                                                                                                 ENDT. #49



                                                   ALASKA CHANGES -ATTORNEYS FEES

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               49
   Policy Symbol.
   XSL
                         IG27017381 I 02/01/2013
                            Policy Number             Policy Period
                                                                             to      02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the prep.aration of the policy.



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                                                             SCHEDULE

       Attorney's Fees

       for a Judgment of$                                                                                Additional Premium $

       (If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
       applicable to this endorsement.)

       In any "suit" we defend in Alaska, our obligation under SUPPLEMENTARY PAYMENTS to pay all costs taxed against the
       "insured' is amended by the following:

       A.    We will not pay that portion of the attorney's fees awarded as costs which does exceed the amount allowed for a
             contested case in the schedule of attorney's fees contained in Alaska Civil Rule 82 for a judgment equal to the
             applicable Limit of Insurance.

       B.    However, if a premium and a judgment amount are shown in the Schedule, we will pay, instead of the attorney's fees
             provided in paragraph A. above, that portion of the attorney's fees awarded as costs which do not exceed the amount
             allowed for a contested case in Civil Rule 82 for the judgment amount shown in the Schedule.




                                                                                                                  Authorized Agent




ALL-5X26 (10/96) 1-'td. In U.S.A.
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #50



                                   ALASKA CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               50
   Policy Symbol
   XSL
                         I
                    Policy Number
                    G27017381
                                      Policy Period
                                      02/01/2013
                                                   I                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If this policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more
    favorable to the Named Insured than this endorsement, then those provisions apply.


    I. The Cancellation Condition is replaced by the following:
         1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance written
            notice of cancellation.
         2. We may cancel this policy by mailing to you and the agent or broker of record written notice of cancellation. Such
            notice, stating the reason for cancellation, must be sent by first class mail at least:
             a. 10 days before the effective date of cancellation if we cancel for:
                 (1) Conviction of the insured of a crime having as one of its necessary elements an act increasing a hazard
                     insured against, or
                 (2) Fraud or material misrepresentation by the insured or a representative of the insured in obtaining the insurance
                     or by the insured in pursuing a claim under this policy; or
             b. 20 days before the effective date of cancellation if we cancel for:
                 (1) Nonpayment of premium, or
                 (2) Failure or refusal of the insured to provide the information necessary to confirm exposure or determine the
                     policy premium; or
             c. 60 days before the effective date of cancellation if we cancel for any other reason.
         3. We will mail our notice to your last known address and the last known address of the agent or broker of record.
        4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
         5. A post office certificate of mailing or certified mail receipt will be sufficient proof of mailing of notice.
         6. If this policy is cancelled, we will return any premium refund due. If we cancel, we will return, as the refund, the pro
            rata unearned premium to the first Named Insured or, if applicable, to the premium finance company.
             If the first Named Insured cancels, the refund will be the pro rata unearned premium minus a cancellation fee of 7.5%
             of the pro rata unearned premium. However, we will not retain this cancellation fee if this policy is cancelled:
                 a.    And rewritten with us or in our company group; or
                 b     At our request; or
                 c.    Because you no longer have a financial or insurable interest in the property or business operation that is the
                       subject of this insurance; or
                 d.    After the first year for a prepaid policy written for a term of more than one year.




LD-2S50b (02/01) Printed in U.::>.A.                                                                                                                         t-'age 1 of 2
    II.   The following Conditions supersede any provisions to the contrary:
          NON RENEWAL
          1. If we decide not to renew this policy, we will mail written notice of nonrenewal, by first class mail, to you and the agent
             or broker of record at least 45 days before:

             a. The expiration date; or
             b. The anniversary date if this policy has been written for more than one year or with no fixed expiration date.
          2. We need not mail notice of nonrenewal if:
             a. We have manifested in good faith our willingness to renew; or
             b. The first Named Insured has failed to pay any premium required for this policy; or
             c. The first Named Insured fails to pay the premium required for renewal of this policy.
          3. Any notice of non renewal will be mailed to your last known address and the last known address of the agent or broker
             of record. A post office certificate of mailing or certified mail receipt will be sufficient proof of mailing of notice.
          NOTICE OF PREMIUM OR COVERAGE CHANGES ON RENEWAL
          If the premium to renew this policy increases more than 10% for a reason other than an increase in coverage or exposure
          basis, or if after the renewal there will be a material restriction or reduction in coverage not specifically requested by the
          insured, we will mail written notice to your last known address and the last known address of the agent or broker of record
          at least 45 days before:
          1. The expiration date; or
          2. The anniversary date if this policy has been written for more than one year or with no fixed expiration date.




                                                                                              Authorized Agent




LD-2S50b (02/01) Printed in U.S.A.                                                                                               Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #51



                            ARKANSAS CHANGES - CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              51
     Policy Symbol
     XSL
                          IG27017381 I02/01/2013
                             Policy Number             Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

     Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the Qreparation of the policy.


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation condition is replaced by the following:

         A. Cancellation

               1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                     written notice of cancellation.

               2.    We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least:

                     a.    10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                     b.    30 days before the effective date of cancellation if we cancel for any other reason.

               3.    We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

               4.    Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

               5.    If this policy is cancelled, we will send the first Named Insured any premium refund due.

                     a.   We will refund the pro rata unearned premium if the policy is:

                           (1) Cancelled by us or at our request;

                           (2) Cancelled but rewritten with us or in our company group;

                           (3) Cancelled because you no longer have an insurable interest in the property or business operation that is
                               the subject of this insurance; or

                           (4) Cancelled after the first year of a prepaid policy that was written for a term of more than one year.

                     b.     If the policy is cancelled at the request of the first Named Insured, other than a cancellation described in 2.,
                           (b), (c) or (d) above, we will refund 90% of the pro rata unearned premium.

                     c.   The cancellation will be effective even if we have not made or offered a refund.

               6.    Cancellation Of Policies In Effect More Than 60 Days

                     a.    If this policy has been in effect more than 60 days or is a renewal policy, we may cancel only for one or more
                           of the following reasons:

                            (1) Nonpayment of premium;

                            (2)    Fraud of material misrepresentation made by you or with your knowledge in obtaining the policy,
                                  continuing the policy or in presenting a claim under the policy;

                            (3) The occurrence of a material change in the risk which substantially increases any hazard insured against
                                after policy issuance;




                                                  Includes copyrighted material of Insurance Services Office Inc.,
LD-2S52b (08/01) Printed in U.S.A.                                      with its permission                                                                    Page 1 of 2
                        (4) Violation of any local fire, health, safety, building or construction regulation or ordinance with respect to
                            any insured property or its occupancy which substantially increases any hazard insured against under
                            the policy;

                        (5) Nonpayment of membership dues in those cases where our by-laws, agreements or other legal
                            instruments require payment as a condition of the issuance and maintenance of the policy; or

                        (6) A material violation of a material provision of the policy.

                   b.    If we cancel for nonpayment of premium, we will mail or deliver written notice of cancellation, stating the
                         reason for cancellation, to the first Named Insured at least 10 days before the effective date of cancellation.

                         If we cancel for any other reason, we will mail or deliver notice of cancellation to the first Named Insured at
                         least 20 days prior to the effective date of cancellation.

       II.   The following conditions are added and supersede any provisions to the contrary:

             A. NONRENEWAL

                   1.   If we decide not to renew this policy, we will mail to the first Named Insured written notice of nonrenewal at
                        least 60 days before:

                        a. Its expiration date; or

                        b.    Its anniversary date, if it is a policy written for a term of more than one year and with no fixed expiration
                             date.

                        However, we are not required to send this notice if nonrenewal is due to your failure to pay any premium
                        required for renewal.

                   2.   Any notice of nonrenewal will be mailed or delivered to the first Named Insured at the last mailing address
                        known to us. If notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                      Authorized Agent




                                           Includes copyrighted material of Insurance Services Office Inc.,
LD-2S52b (08/01)                                                 with its permission                                             Page 2 of 2
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #52



                                    ARIZONA CHANGES -CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               52
   Policy Symbol            I Policy Number I Policy Period                                                         Effective Date of Endorsement
   XSL              G27017381         02/01/2013                             to     02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed onjy when this endorsement is issued subseauent to the preparation of the policv.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions
         more favorable to the Named Insured than this endorsement, then those provisions apply.
        I.      The Cancellation condition is replaced by the following:
                A.     Cancellation
                       1.      The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering
                               to us advance written notice of cancellation.
                       2.      We may cancel this policy by mailing or delivering to the first Named Insured written notice of
                               cancellation at least:
                               a.   10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
                               b.   30 days before the effective date of cancellation if we cancel for any other reason.
                       3.      We will mail or deliver our notice to the first Named Insured's last mailing address known to us.
                       4.      Notice of cancellation will state the effective date of cancellation. The policy period will end on that
                               date.
                       5.      If this policy is cancelled, we will send the first Named Insured any premium refund due. If we
                               cancel, the refund will be pro rata. If the first Named Insured cancels, the refund may be less than
                               pro rata. The cancellation will be effective even if we have not made or offered a refund.
                       6.      If notice is mailed, proof of mailing will be sufficient proof of notice.
                       7.      Cancellation Of Policies in Effect For 60 Days Or More
                               If this policy has been in effect for 60 days or more, or if this policy is a renewal of a policy we
                               issued, we may cancel this policy only for one or more of the following reasons:
                               a.   Nonpayment of premium;
                               b.   Your conviction of a crime arising out of acts increasing the hazard insured against;
                               c.   Acts or omissions by you or your representative constituting fraud or material
                                    misrepresentation in the procurement of this policy, in continuing this policy or in presenting a
                                    claim under this policy.
                               d.   Substantial change in the risk assumed, except to the extent that we should have reasonably
                                    foreseen the change or contemplated the risk in writing the contract;
                               e.   Substantial breach of contractual duties or conditions;
                               f.   Loss of reinsurance applicable to the risk insured against resulting from termination of treaty
                                    or facultative reinsurance initiated by our reinsurer or reinsurers;
                               g.   Determination of the Director of Insurance that the continuation of the policy would place us in
                                    violation of the insurance laws of this state or would jeopardize our solvency; or
                               h.   Acts or omissions by you or your representative which materially increase the hazard insured
                                    against.




LD-2S51b (01/12)                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.                              Page 1 of 2
                   If we cancel this policy based on one or more of the above reasons, we will mail by certified mail to the
                   first Named Insured, and mail to the agent, if any, written notice of cancellation stating the reason(s) for
                   cancellation. We will mail this notice to the last mailing addresses known to us, at least:
                   1.    10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
                   2.    45 days before the effective date of cancellation if we cancel for any of the other reasons.
       II.   The following Condition supersedes any other condition to the contrary:
             RENEWAL

             A.    If we elect to renew this policy and the renewal is subject to any of the following:
                   1.    Increase in premium;
                   2.    Change in deductible;
                   3.    Reduction in limits of insurance; or
                   4.    Substantial reduction in coverage;
                   we will mail or deliver written notice of the change(s) to the first Named Insured, at the last mailing
                   address known to us, at least 30 days before the anniversary or expiration date of the policy.
             B.    If renewal is subject to any condition described in A.1. through A.4. above, and we fail to provide notice
                   30 days before the anniversary or expiration date of this policy, the following procedures apply:
                   1.    The present policy will remain in effect until the earlier of the following:
                         a.   30 days after the date of mailing or delivery of the notice; or

                         b.   The effective date of replacement coverage obtained by the first Named Insured.

                   2.    If the first Named Insured elects not to renew, any earned premium for the period of extension of
                         the terminated policy will be calculated pro rata at the lower of the following rates;
                         a.   The rates applicable to the terminated policy; or
                         b.   The rates presently in effect.
                   3.    If the first Named Insured accepts the renewal, the premium increase, if any, and other changes
                         are effective the day following this policy's anniversary or expiration date.
             NONRENEWAL

             A.    If we elect not to renew this policy, we will mail by certified mail to the first Named Insured, and mail to
                   the agent, if any, written notice of nonrenewal. We will mail this notice to the last mailing addresses
                   known to us at least 45 days prior to the expiration of this policy.
             B.    If notice is mailed, proof of mailing will be sufficient proof of notice.
             C.    If either one of the following occurs, we are not required to provide written notice of nonrenewal:
                   1.    We or a company within the same insurance group has offered to issue a renewal policy; or
                   2.    You have obtained replacement coverage or agreed in writing to do so.
             D.    If written notice of nonrenewal is mailed less than 45 days prior to expiration of this policy, and neither
                   C.1. or C.2. applies, the coverage shall remain in effect until 45 days after the notice is mailed. Earned
                   premium for any period of coverage that extends beyond the expiration date of this coverage shall be
                   considered pro rata based upon the previous year's rate.




                                                                                               Authorized Representative




LD-2S51b (01/12)                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #53



                           CALIFORNIA CHANGES -CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              53
     Policy Symbol
    XSL
                          IG27017381 I02/01/2013
                               Policy Number           Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

     Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

        I.   The Cancellation condition is replaced by the following:

             1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                   written notice of cancellation.

             2.    All Policies In Effect For 60 Days Or Less

                   If this policy has been in effect for 60 days or less, and is not a renewal of a policy we have previously issued, we
                   may cancel this policy by mailing or delivering to the first Named Insured at the mailing address shown in the policy
                   and to the producer of record, advance written notice of cancellation, stating the reason for cancellation, at least:

                   a.    10 days before the effective date of cancellation if we cancel for:

                         (1) Nonpayment of premium; or

                         (2) Discovery of fraud or material misrepresentation by:

                                (a) Any insured or his or her representative in obtaining this insurance; or

                                (b) You or your representative in pursuing a claim under this policy.

                   b.    30 days before the effective date of cancellation if we cancel for any other reason.

             3.    All Policies In Effect For More Than 60 Days

                   a.    If this policy has been in effect for more than 60 days, or is a renewal of a policy we issued, we may cancel this
                         policy only upon the occurrence, after the effective date of the policy, of one or more of the following:

                         (1)     Nonpayment of premium, including payment due on a prior policy we issued and due during the current
                                 policy term covering the same risks.

                         (2)     Discovery of fraud or material misrepresentation by:

                                 (a) Any insured or his or her representative in obtaining this insurance; or

                                 (b) You or your representative in pursuing a claim under this policy.

                         (3)     A judgment by a court or an administrative tribunal that you have violated a California or Federal law,
                                 having as one of its necessary elements an act which materially increases any of the risks insured
                                 against.

                         (4)     Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or regulations
                                 establishing safety standards, by you or your representative, which materially increase any of the risks
                                 insured against.

                         (5)     Failure by you or your representative to implement reasonable loss control requirements, agreed to by you
                                 as a condition of policy issuance, or which were conditions precedent to our use of a particular rate or
                                 rating plan, if that failure materially increases any of the risks insured against.




LD-2S53c (02/01) Printed in U.S.A.                                                                                                                             Page 1 of 2
                     (6}   A determination by the Commissioner of Insurance that the:

                           (a)   Loss of, or changes in, our reinsurance covering all or part of the risk would threaten our financial
                                 integrity or solvency; or

                           (b) Continuation of the policy coverage would:

                                 (i) Place us in violation of California law or the laws of the state where we are domiciled; or

                                 (ii) Threaten our solvency.

                     (7}   A change by you or your reprepresentative in the activities or property of the commercial or industrial
                           enterprise, which results in a materially added, increased or changed risk, unless the added, increased or
                           changed risk is included in the policy.

                b.    We will mail or deliver advance written notice of cancellation, stating the reason for cancellation, to the first
                      Named Insured, at the mailing address shown in the policy, and to the producer of record, at least:

                     (1}   10 days before the effective date of cancellation if we cancel for a reason listed in Paragraph 3.a.(1) or
                           3.a.(2); or

                     (2}   30 days before the effective date of cancellation if we cancel for any other reason listed in Paragraph 3.a.

           4.   Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

           5.   If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund will
                be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                effective even if we have not made or offered a refund.

           6.   If notice is mailed, proof of mailing will be sufficient proof of notice.

   11.   The following Condition supersedes any provisions to the contrary:

         NON RENEWAL

           1.   If we decide not to renew this policy, we will mail or deliver written notice stating the reason for nonrenewal to the
                first Named Insured shown in the Declarations and to the producer of record, at least 60 days, but not more than
                120 days, before the expiration or anniversary date.

           2.   We will mail or deliver our notice to the first Named Insured, and to the producer of record, at the mailing address
                shown in the policy.

           3.   We are not required to send notice of nonrenewal in the following situations:

                a.   If the transfer or renewal of a policy, without any changes in terms, conditions, or rates, is between us and a
                     member of our insurance group.

                b.   If the policy has been extended for 90 days or less, provided that notice has been given in accordance with
                     Paragraph 1.

                c.   If you have obtained replacement coverage, or if the first Named Insured has agreed, in writing, within 60 days
                     of the termination of the policy, to obtain that coverage.

                d.   If the policy is for a period of no more than 60 days and you are notified at the time of issuance that it will not be
                     renewed.

                e.   If the first Named Insured requests a change in the terms or conditions or risks covered by the policy within 60
                     days of the end of the policy period.

                f.   If we have made a written offer to the first Named Insured, in accordance with the timeframes shown in
                     Paragraph 1., to renew the policy under changed terms or conditions or at an increased premium rate, when the
                     increase exceeds 25%.


                                                                                                     Authorized Agent




                                          Includes copyrighted material of Insurance Services Office Inc.,
LD-2S53c                                                        with its permission                                                Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #54



                                COLORADO CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               54
   Policy Symbol
   XSL
                         IG27017381
                          Policy Number I Policy Period
                                          02/01/2013                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If this policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more
    favorable to the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation Condition is replaced by the following:

         A. Cancellation

             1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

             2. If this policy has been in effect for less than 60 days, we may cancel this policy by mailing or delivering to the first
                 Named Insured written notice of cancellation at least:

                 a.    10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                 b.    30 days before the effective date of cancellation if we cancel for any other reason.

             3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

             4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

             5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                effective even if we have not made or offered a refund.

             6. If notice is mailed, proof of mailing will be sufficient proof of notice.

             7. Cancellation Of Policies in Effect For 60 Days Or More

                 a.    If this policy has been in effect for 60 days or more, or is a renewal of a policy we issued, we may cancel this
                       policy by mailing through first-class mail to the first Named Insured written notice of cancellation:

                       (1) Including the actual reason, at least 10 days before the effective date of cancellation, if we cancel for
                           nonpayment of premium; or

                       (2) At least 45 days before the effective date of cancellation if we cancel for any other reason.

                       We may only cancel this policy based on one or more of the following reasons:

                             (a) Nonpayment of premium;

                             (b) A false statement knowingly made by the insured on the application for insurance; or

                             (c) A substantial change in the exposure or risk other than that indicated in the application and
                                 underwritten as of the effective date of the policy unless the first Named Insured has notified us of the
                                 change and we accept such change.




LD-£:S54a (02/01)                                 Includes copynghted material of Insurance Services Off1ce Inc.,                                            Page 1 ot £
                                                                      with its permission
    II.   The following Condition supersedes any other condition to the contrary.

          NON RENEWAL

          If we decide not to renew this policy, we will mail through first-class mail to the first Named Insured shown in the
          Declarations written notice of the nonrenewal at least 45 days before the expiration date, or its anniversary date if it is a
          policy written for a term of more than one year or with no fixed expiration date.

          INCREASE IN PREMIUM OR DECREASE IN COVERAGE

          We will not increase the premium unilaterally or decrease the coverage benefits on renewal of this policy unless we mail
          through first-class mail written notice of our intention, including the actual reason, to the first Named Insured's last mailing
          address known to us, at least 45 days before the effective date.

          Any decrease in coverage during the policy term must be based on one or more of the following reasons:

          A. Nonpayment of premium;

          B. A false statement knowingly made by the insured on the application for insurance; or

          C. A substantial change in the exposure or risk other than that indicated in the application and underwritten as of the
             effective date of the policy unless the first Named Insured has notified us of the change and we accept such change.




                                                                                               Authorized Agent




LD-2S54a (02/01)                           Includes copyrighted material of Insurance Services Office Inc.,                       Page 2 of2
                                                                with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                 ENDT. #55



                                 CONNECTICUT CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               55
   Policy Symbol
   XSL
                               I Policy Number
                                G27017381
                                                    I02/01/2013
                                                      Policy Period
                                                                             to      02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the pre_Qaration of the oolicv.


                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

        The Cancellation Condition is replaced by the following:

              Cancellation

              A. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                   written notice of cancellation.

              B. Cancellation of policies in effect for less than 60 days.

                  If this policy has been in effect for less than 60 days and is not a renewal of a policy we issued, we may cancel this
                  policy for any reason by giving you written notice of cancellation at least:

                  1.      10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                  2.      30 days before the effective date of cancellation if we cancel for any other reason.

              C. Cancellation of policies in effect for 60 days or more.

                  1.     If this policy has been in effect for 60 days or more or this is a renewal of a policy we issued, we may cancel
                         this policy by giving you written notice of cancellation at least:

                         a.      10 days before the effective date of cancellation if we cancel for one or more of the following reasons:

                                 (1) Nonpayment of premium;

                                 (2) Conviction of a crime arising out of acts increasing the hazard insured against;

                                 (3) Discovery of fraud or material misrepresentation by you in obtaining the policy or in perfecting any
                                     claim thereunder;

                                 (4) Discovery of any willful or reckless act or omission by you increasing the hazard insured against; or

                                 (5) A determination by the Commissioner that continuation of the policy would violate or place us in
                                     violation of the law; or

                          b.     60 days before the effective date of cancellation if we cancel for one or more of the following reasons:

                                 (1) Physical changes in the property which increase the hazard insured against;

                                 (2) A material increase in the hazard insured against; or

                                 (3) A substantial loss of reinsurance by us affecting this particular line of insurance.

                  2.     We may not cancel policies in effect for 60 days or more or renewal policies for any reason other than the
                         reasons described in Paragraph C.1. above.



LD-2::;55   (03/!:l~)   Pnnted in U.:s.A.                                                                                                                     !-'age 1 of 2
                                                                  ------------------------------------~




              3.   If we cancel for nonpayment of premium, you may continue the coverage and avoid the effect of the
                   cancellation by payment in full at any time prior to the effective date of cancellation.

              4.   Notice of Cancellation will be delivered sent by:

                   (a) Registered mail;

                   (b) Certified mail; or

                   (c) Mail evidenced by a United States Post Office certificate of mailing.

           D. We will give notice to you at your last mailing address known to us.

           E. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

           F. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
              will be pro rata. The first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
              effective even if we have not made or offered a refund.

           G. If notice is mailed, proof of mailing will be sufficient proof of notice.

          The following is added and supersedes any other provision to the contrary:

           WHEN WE DO NOT RENEW

           A. If we decide not to renew this policy, we will mail or deliver to you a written notice of nonrenewal, stating the reason
              for nonrenewal, at least 60 days before the expiration date of this policy. The notice will be sent to your address
              last known to us.

           B. This notice will be delivered or sent by:

              1.   Registered mail;

              2.   Certified mail; or

              3.   Mail evidence by a certificate of mailing.

              If notice is mailed, proof of mailing is sufficient proof of notice.

           C. However, we are not required to send this notice if nonrenewal is due to your failure to pay any advance premium
              required for renewal.

           D. With respect to automobile liability insurance policies only, your policy shall terminate on the effective date of any
              other insurance policy you purchase with respect to any automobile designated in both policies.




                                                                                             Authorized Agent




LD-2S55 (03/92) Printed in U.S.A.                                                                                              Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #56



                DISTRICT OF COLUMBIA CHANGES- CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              56
     Policy Symbol
     XSL
                           I Policy Number
                      G27017381         02/01/2013
                                                    I
                                        Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

     Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseQuent to the preparation of the policy.




                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation condition is replaced by the following:

         A.    Cancellation

                1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                      written notice of cancellation.

                2.    We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least
                      30 days before the effective date of cancellation. At least 5 days before sending notice to the first Named Insured,
                      we will notify the agent or broker, if any, who wrote the policy.

                      If this policy has been in effect 30 days or less and is not a renewal of a policy we issued, we may cancel this
                      policy for any reason.

                      If this policy has been in effect more than 30 days, or if this policy is a renewal of a policy we issued, we may
                      cancel this policy only for one or more of the following reasons:

                      a.    You have refused or failed to pay a premium due under the terms of the policy;

                      b.    You have made a material and willful misstatement or omission of fact to us or our employees, agents or
                            brokers in connection with any application to our claim against us;

                      c.    You have transferred your property or other interest to a person other than you or your beneficiary, unless the
                            transfer is permitted under the terms of the policy; or

                      d.    The property, interest or use of the property or interest has materially changed with respect to its insurability.

                3.    We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

                4.    Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

                5.    If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                      with be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                      effective even if we have not made or offered a refund.

                6.    If notice is mailed, proof of mailing will be sufficient proof of notice.




LD-2S56a (02/01) Printed in U.S.A.                                                                                                                             Page 1 of 2
    II.   The following Condition supersedes any other provisions to the contrary:

          NON RENEWAL

          We may elect not to renew this policy by mailing or delivering written notice of nonrenewal to the first Named Insured's
          last mailing address known to us. We will mail or deliver the notice at least 30 days before the expiration of the policy. At
          least 5 days before sending notice to the first Named Insured, we will notify the agent or broker, if any, who wrote the
          policy. If notice is mailed, proof of mailing will be sufficient proof of notice. Delivery of the notice will be the same as
          mailing.




                                                                                                   Authorized Agent




                                        Includes copyrighted material of Insurance Services Office Inc.,
LD-2S56a (02/01)                                              with its permission                                             Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #57



                            DELAWARE CHANGES - CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              57
     Policy Symbol
    XSL
                          IG27017381 I02/01/2013
                            Policy Number              Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

     Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

    I.    The Cancellation condition is replaced by the following:

          A. Cancellation

          1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance written
             notice of cancellation.

          2.   We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least:

               a.    10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

               b.    30 days before the effective date of cancellation if we cancel for any other reason.

          3.   We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

          4.   Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

          5.   If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund will be
               pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be effective
               even if we have not made or offered a refund.

          6.   If notice is mailed, proof of mailing will be sufficient proof of notice.

    II.   The following Condition supersedes any other condition to the contrary:

          WHEN WE DO NOT RENEW

          A.   If we decide not to renew this policy, we will mail or deliver written notice of nonrenewal to the first Named Insured, at
               least 60 days before the expiration date, or the anniversary date if this is a policy written for a term of more than one
               year or with no fixed expiration date.

          B. Any notice of nonrenewal will be mailed or delivered to the first Named Insured at the last mailing address known to us.

          C.   If notice of nonrenewal is mailed, it will be sent by certified mail.




                                                                                                                    Authorized Agent




                                                  Includes copyrighted material of Insurance Services Office Inc.,
LD-3S08a (02/01) Printed in U.S.A.                                      with its permission
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #58



                                 FLORIDA CHANGES - CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
    Target Corporation                                                                                               58
     Policy Symbol
    XSL
                          IG27017381 I 02/01/2013
                             Policy Number             Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

     Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation condition is replaced by the following:

         A.    Cancellation

                 1.   The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                      written notice of cancellation.

                2.    A. CANCELLATION FOR POLICIES IN EFFECT 90 DAYS OR LESS

                            If this policy has been in effect for 90 days or less, we may cancel this policy by mailing or delivering to the
                            first Named Insured written notice of cancellation, accompanied by the reasons for cancellation, at least:

                            1. 10 days before the effective date of cancellation if we cancel for nonpayment of premium.

                            2.    20 days before the effective date of cancellation if we cancel for any other reason, except we may cancel
                                   immediately if there has been:

                                  (a) A material misstatement or misrepresentation; or

                                  (b) A failure to comply with underwriting requirements established by the insurer.

                      B. CANCELLATION FOR POLICIES IN EFFECT FOR MORE THAN 90 DAYS

                            If this policy has been in effect for more than 90 days, we may cancel this policy only for one or more of the
                            following reasons:

                            1. Nonpayment of premium;

                            2. The policy was obtained by a material misstatement;

                            3.    There has been failure to comply with underwriting requirements within 90 days of the effective date of
                                  coverage;

                            4.    There has been a substantial change in the risk covered by the policy; or

                            5.    The cancellation is for all insureds under such policies for a given class of insureds.

                            If we cancel this policy for any of these reasons, we will mail or deliver to the first Named Insured written
                            notice of cancellation, accompanied by the reasons for cancellation, at least:

                                  (a) 10 days before the effective date of cancellation if cancellation is for the reason stated in Paragraph
                                      2.a above; or

                                  (b) 45 days before the effective date of cancellation if cancellation is for the reasons stated in 2.b, c, d or
                                      e above.




LD-2S57b (02/01) Printed in U.S.A.                                                                                                                             Page 1 of2
                         3.   We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

                         4.   Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

                         5.   If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
                              refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
                              cancellation will be effective even if we have not made or offered a refund.

                         6.   If notice is mailed, proof of mailing will be sufficient proof of notice.

           II.   The following Condition supersedes any other provisions to the contrary:

                   NON RENEWAL

                 A.     If we decide not to renew this policy, we will mail or deliver to the first Named Insured written notice of
                        nonrenewal, accompanied by the reason for non renewal, at least 45 days prior to the expiration of this policy.

                   B. Any notice of nonrenewal will be mailed or delivered to the first Named Insured's last mailing address known to
                      us. If notice is mailed, proof of mailing will be sufficient proof of notice.

                   Renewal Notification. If we elect to renew this policy, we will let you know, in writing:

                   a.   Of our decision to renew this policy; and

                   b.   The amount of renewal premium payable to us.

                   This notice will be delivered to you or mailed to you at your mailing address shown in the Declarations at least 45
                   days before the expiration date of this policy. Proof of mailing will be sufficient proof of notice.




                                                                                                      Authorized Agent




                                           Includes copyrighted material of Insurance Services Office Inc.,
LD-2S57b (02/01)                                                with its permission                                                 Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #59



                              GEORGIA CHANGES- CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              59
     Policy Symbol
    XSL
                           IG27017381
                            Policy Number I Policy Period
                                            02/01/2013                        to     02/01/2014
                                                                                                                     Effective Date of Endorsement

    Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation condition is replaced by the following:

         A.    Cancellation

         1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance written
            notice of cancellation stating a future date on which the policy is to be cancelled, subject to the following:

               a.    If only the interest of the first Named Insured is affected, the effective date of cancellation will be either the date we
                     receive notice from the first Named Insured or the date specified in the notice, whichever is later. However, upon
                     receiving a written notice of cancellation from the first Named Insured, we may waive the requirement that the
                     notice state the future date of cancellation, by confirming the date and time of cancellation in writing to the first
                     Named Insured.

               b.     If by statute, regulation or contract this policy may not be cancelled unless notice is given to a governmental
                     agency, mortgagee or other third party, we will mail or deliver at least 10 days notice to the first Named Insured and
                     the third party as soon as practicable after receiving the first Named Insured's request for cancellation. Our notice
                     will state the effective date of cancellation, which will be the later of the following:

                     (1) 10 days from the date of mailing or delivering our notice, or

                     (2)    The effective date of cancellation stated in the first Named Insured's notice to us.

               c.    Premium Refund

                     (1)    If this policy is cancelled, we will send the first Named Insured any premium refund due.

                     (2)    If we cancel, the refund will be pro rata, except as provided in c. below.

                     (3)    If the cancellation results from failure of the first Named Insured to pay, when due, any premium to us or any
                            amount, when due, under a premium finance agreement, then the refund may be less than pro rata.
                            Calculation of the return premium at less than pro rata represents a penalty charged on unearned premium.

                     (4)    If the first Named Insured cancels, the refund may be less than pro rata.

         2.    We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least:

               a.    10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

               b.    30 days before the effective date of cancellation if we cancel for any other reason.

         3.    We will mail or deliver our notice to the first Named Insured's last mailing address known to us.




LD-2S58c (02/01) Printed in U.S.A.                                                                                                                             Page 1 of 2
          4.    Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

          5.    If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund will
                be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                effective even if we have not made or offered a refund.

          6.    If notice is mailed, proof of mailing will be sufficient proof of notice.

    II.   The following Condition supersedes any other provisions to the contrary:

          If we decide to:

          1.    Cancel or non renew this policy; or

          2.    Increase current policy premium by more than 15% (other than any increase due to change in risk, exposure or
                experience modification or resulting from an audit of auditable coverage(s); or

          3.    Change any policy provision which would limit or restrict coverage;

          Then:

          We will mail or deliver notice of our action (including the dollar amount of any increase in renewal premium of more than
          15%) to the first Named Insured and lienholder, if any, at the last mailing addresses known to us. We will mail or deliver
          notice at least:

           1.   10 days before the effective date of cancellation if this policy has been in effect less than 60 days or if we cancel for
                nonpayment of premium; or

           2.     45 days before the effective date of cancellation if this policy has been in effect 60 or more days and we cancel for a
                  reason other than nonpayment of premium; or

           3.     45 days before the expiration date of this policy if we decide to nonrenew, increase the premium or limit or restrict
                  coverage.




                                                                                                      Authorized Agent




                                           Includes copyrighted material of Insurance Services Office Inc.,
LD-2S58c (02/01)                                                 with its permission                                             Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #60



                                HAWAII CHANGES- CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              60
     Policy Symbol
    XSL
                            IG27017381 I02/01/2013
                             Policy Number             Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

     Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation condition is replaced by the following:

         A.    Cancellation

                 1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                       written notice of cancellation.

                 2.    We may cancel this policy prior to the expiration of the agreed term, or one year from the effective date of the
                       policy or renewal, whichever is less, only for one or more of the following reasons, by delivering to the first Named
                       Insured written notice of cancellation, at least 30 days before the effective date of cancellation:

                       a.   Nonpayment of premium;

                       b.   Fraud or material misrepresentation;

                       c.   Substantial increase in the risk hazard, except to the extent that we should have reasonably foreseen the
                            change when entering into the contract;

                       d.   Substantial breaches of contractual duties, conditions or warranties;

                       e.   Violation of any local fire, health or safety statute or ordinance;

                       f.   Conviction of the Named Insured for a crime having as one of its necessary elements, an act increasing any
                            hazard that is insured against;

                       g. Determination by the insurance commissioner that the continuation of the policy places us in violation of
                            chapter 431, Hawaii Revised Statutes; or

                       h.   Any good faith reason with the approval of the insurance commissioner.

                3.     We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

                4.     Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

                5.     If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                       with be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                       effective even if we have not made or offered a refund.

                6.     If notice is mailed, proof of mailing will be sufficient proof of notice.




LD-2S59a (02/01) Printed in U.S.A.                                                                                                                             Page 1 of 2
    11.   The following Condition supersedes any other provisions to the contrary:

          NONRENEWAL OF POLICY

          A.    If we decide not to renew this policy, we will mail or deliver to the first Named Insured written notice of nonrenewal,
               stating the reasons for nonrenewal, at least 45 days prior to the expiration of this policy.

          B.   Any notice of nonrenewal will be mailed or delivered to the first Named Insured's last mailing address known to us. If
               notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                   Authorized Agent




                                        Includes copyrighted material of Insurance Services Office Inc.,
LD-2S59a (02/01)                                              with its permission                                             Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                   ENDT. #61



                                   IOWA CHANGES -CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              61
     Policy Symbol
     XSL
                           IG27017381 I 02/01/2013
                                Policy Number          Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

     Issued By (Name of Insurance Company)
     ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

        I.   The CANCELLATION Condition is replaced by the following:

                   CANCELLATION

              A.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                     written notice of cancellation.

              B.    1. We may cancel this policy, by mailing or delivering to the first Named Insured and any loss payee written notice
                          of cancellation at least:

                          a.     30 days before the effective date of cancellation if we cancel due to loss of reinsurance coverage;
                          b.     10 days before the effective date of cancellation if we cancel for any other reason.

                    2. If this policy is a new policy and has been in effect for less than 60 days, we may cancel for:

                          a.      loss of reinsurance, subject to 4. below; or

                          b.      any other reason.

                     3. If this policy has been in effect for more 60 days or more, or is a renewal of a policy we issued, we may cancel
                          only for one or more of the following reasons:

                           a.      Nonpayment of premium;

                           b.      Misrepresentation or fraud made by or with your knowledge in obtaining the policy, when renewing the
                                   policy, or in presenting a claim under the policy;

                           c.      Acts or omissions by you that substantially change or increase the risk insured;

                           d.      Determination by the commissioner that the continuation of the policy would jeopardize our solvency or
                                   would place us in violation of the insurance laws of this or any other state.

                           e.      You have acted in a manner which you knew or should have known was in violation or breach of a policy
                                   term or condition; or

                           f.      Loss of reinsurance, subject to 4. below

                     4.   We may cancel due to loss of reinsurance which provides coverage to us for a significant portion of the
                          underlying risk insured, but only if the commissioner determines that such cancellation is justified,.

             C.     We will mail or deliver our notice to the first Named Insured's and any loss payee's last mailing address known to
                    us.

             D.    Notice of cancellation will state:

                    1.    The reason for cancellation; and

                    2.    The effective date of cancellation. The policy period will end on that date.



LD-2563 (3/92) Printed in U.S.A.                                                                                                                            .    Page 1 of2
           E.    If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund will
                 be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                 effective even if we have not made or offered a refund.

           F. If notice is mailed, a post office department certificate of mailing is proof of receipt of notice. However, if cancellation
               is for non payment of premium, a certificate of mailing is not required.

     II.   The following supersedes any other provision to the contrary:

                 NON RENEWAL

           A.    If we decide not to renew this policy, we will mail or deliver written notice of nonrenewal to the first Named Insured
                 and any loss payee at least 45 days before the expiration date of this policy, except if:

                 a. We have offered to issue a renewal policy; or

                 b. You have failed to pay a premium due or any advance premium required by us for renewal.

           B.    If notice is mailed, a post office department certificate of mailing is proof of receipt of notice.




                                                                                                     Authorized Agent




                                          Includes copyrighted material of Insurance Services Office Inc.,
LD-2563 (3/92)                                                  with its permission                                              Page 2 of 2
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #62



                                    IDAHO CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                   Endorsement Number
   Target Corporation                                                                                              62
   Policy Symbol           I Policy Number I Policy Period                                                         Effective Date of Endorsement
  XSL                       G27017381                02/01/2013             to     02/01/2014
   Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseouent to the oreoaration of the policy.


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions
        more favorable to the Named Insured than this endorsement, then those provisions apply.
       I.      The Cancellation Condition is replaced by the following:
               1.     The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
                      advance written notice of cancellation. Cancellation will be effective on the later of the date requested
                      by the first Named Insured or the date we receive the request.
               2.     POLICIES IN EFFECT
                      a.      60 DAYS OR LESS
                              If this policy has been in effect for 60 days or less, we may cancel this policy by mailing or
                              delivering to the first Named Insured written notice of cancellation at least:
                              (1)   10 days before the effective date of cancellation if we cancel for nonpayment of premium. If
                                    delivered via United States mail, the 10 day notification period begins to run 5 days following
                                    the date of postmark; or
                              (2)    30 days before the effective date of cancellation if we cancel for any other reason.
                      b.      MORE THAN 60 DAYS
                              If this policy has been in effect for more than 60 days, or is a renewal of a policy we issued, we
                              may cancel this policy only for one or more of the following reasons:
                              (1)    Nonpayment of premium; or
                              (2)    Fraud or material misrepresentation made by you or with your knowledge in obtaining the
                                     policy, continuing the policy or in presenting a claim under the policy;
                              (3)   Acts or omissions on your part which increase any hazard insured against;
                              (4)   Change in risk which materially increases the risk of loss after the policy has been issued or
                                    renewed including, but not limited to, an increase in exposure due to regulation, legislation or
                                    court decision;
                              (5)    Loss of or decrease in reinsurance which provided us with coverage for all or part of the risk
                                     insured;
                              (6)   A determination by the Director of Insurance that continuation of this policy would jeopardize
                                    our solvency or place us in violation of the insurance laws of Idaho or any other state; or
                              (7)   Violation or breach by the insured of any policy terms or conditions other than nonpayment of
                                    premium.
                              We will mail or deliver written notice of cancellation to the first Named Insured at least:
                                    (a)     10 days before the effective date of cancellation if we cancel for nonpayment of
                                            premium. If delivered via United States mail, the 10 day notification period begins to
                                            run 5 days following the date of postmark; or




LD-2S60c (03/11)                        Includes copyrighted material of Insurance Services office Inc., with its permission.                               Page 1 of2
                               (b)   30 days before the effective date of cancellation if we cancel for any other reason
                                     stated in 2.b. above.
                   3.    We will mail or deliver our notice to the first Named Insured's last mailing address known to us.
                   4.    Notice of cancellation will state the effective date of cancellation. The policy period will end on that
                         date.
                   5.    If this policy is cancelled, we will send the first Named Insured any premium refund due. If we
                         cancel, the refund will be pro rata. If the first Named Insured cancels, the refund may be less than
                         pro rata. The Cancellation will be effective even if we have not made or offered a refund.
                   6.    If notice is mailed, proof of mailing will be sufficient proof of notice.
       II.   The following Condition supersede any provisions to the contrary:
             PREMIUM OR COVERAGE CHANGES AT RENEWAL

             A.    If we elect to renew this policy, we will mail or deliver written notice of any total premium increase greater
                   than ten (10%) which is the result of a comparable increase in premium rates, change in deductible,
                   reduction in limits or reduction in coverage to the first Named Insured, at the last mailing address known
                   to us.
             B.    Any such notice will be mailed or delivered to the first Named Insured at least 30 days before the
                   expiration or anniversary date of the policy.
             C.    'If notice is not mailed or delivered at least 30 days before the expiration or anniversary date of the
                    policy, the premium, deductible, limits and coverage in effect prior to the changes will remain in effect
                    until the earlier of the following:
                   1.    30 days after notice is given; or
                   2.    The effective date or replacement coverage obtained by the first Named Insured.
             D.    If the first Named Insured accepts the renewal, the premium increase, if any, and other changes will be
                   effective on and after the first day of the renewal term.
             E.    If the first Named Insured elects not to renew, any earned premium for the resulting extended period of
                   coverage will be calculated pro rata at the lower of the new rates or rates applicable to the expiring
                   policy.
             F.    If notice is mailed, proof of mailing will be sufficient proof of notice.

             NON RENEWAL

             A.    If we elect not to renew this policy, we will mail or deliver to the first Named Insured a written notice of
                   intention not to renew at least 45 days prior to the expiration or anniversary date of the policy.
             B.    We will mail or deliver our notice to the first Named Insured's last mailing address known to us.
             C.    If notice is not mailed or delivered at least 45 days before the expiration or anniversary date of this
                   policy, this policy will remain in effect until 45 days after notice is mailed or delivered. Earned premium
                   for the extended period of coverage will be calculated pro rata at the rates applicable to the expiring
                   policy.
             D.    We need not mail or deliver this notice if:
                   1.    You have offered to renew this policy;
                   2.    You have obtained replacement coverage; or
                   3.    You have agreed in writing to obtain replacement coverage.
             E.    If notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                               Authorized Representative




LD-2S60c (03/11)                  Includes copyrighted material of Insurance Services office Inc., with its permission.         Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                                 ENDT. #63



                                     ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                     Endorsement Number
   Target Corporation                                                                                                63
   Policy Symbol
   XSL
                         IG27017381 I 02/01/2013
                            Policy Number             Policy Period
                                                                             to      02/01/2014
                                                                                                                     Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the_ QOiicv.


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       If this policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more
       favorable to the Named Insured than this endorsement, then those provisions apply.

       I. The Cancellation condition is replaced by the following:

                CANCELLATION

                A. The first Named Insured shown in the Declarations may cancel this policy by mailing to us advance written notice
                   of cancellation.

                    1. We may cancel this policy by mailing to you written notice stating the reason for cancellation.

                    2. If we cancel for nonpayment of premium, we will mail the notice at least 10 days prior to the effective date of
                       cancellation.

                    3. If we cancel for a reason other than nonpayment of premium, we will mail the notice at least:

                        a. 30 days prior to the effective date of cancellation if the policy has been in effect for 60 days or less.

                        b. 60 days prior to the effective date of cancellation if the policy has been in effect for more than 60 days.

                B. If this policy has been in effect for more than 60 days, we may cancel only for one or more of the following
                   reasons:

                    1. Nonpayment of premium;
                    2. The policy was obtained through a material misrepresentation;

                    3. Any insured has violated any of the terms and conditions of the policy;

                    4. The risk originally accepted has measurably increased;

                    5. Certification to the Director of Insurance of the loss of reinsurance by the insurer that provided coverage to us
                       for all or a substantial part of the underlying risk insured; or ·

                    6. A determination by the Director of Insurance that the continuation of the policy could place us in violation of
                       the insurance laws of this State.

               C. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

                D. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                   will be pro rata. If the first Named Insured cancels, the refund will be less than pro rata. The cancellation will be
                   effective even if we have not offered a refund.

       II. The following is added and supersedes any provision to the contrary:

               NON RENEWAL

               A. If we decide not to renew this policy, we will mail written notice stating the reason for nonrenewal no less than 60
                  days before the expiration date to:




LD-£::io1a (U£/U1) 1-'ta.   In   U.::i.A.                                                                                                                     1-'age 1 of 2
              1. You; and

              2. The broker, if known to us, or the agent of record.

           B. Even if we do not comply with these terms, this policy, will terminate:

              1. On the expiration date if:

                   a. You fail to perform any of your obligations in connection with the payment of the premium for the policy, or
                      any installment payment, whether payable directly to us or our agents or indirectly under any premium
                      finance plan or extension of credit; or

                   b. We have indicated our willingness to renew this policy to you or your representative; or

                   c. You have notified us or our agent that you do not want to renew this policy.

           C. Mailing of Notices

                   We will mail cancellation and nonrenewal notices to you, and the agent or broker, at the last addresses
                   known to us. Proof of mailing will be sufficient proof of notice.




                                                                                          Authorized Agent




                               Includes copyrighted material of Insurance Services Office Inc.,
LD-2S61a (02/01)                                    with its permission                                                   Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #64



                                   INDIANA CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               64
   Policy Symbol
   XSL
                         I
                    Policy Number
                    G27017381
                                      Policy Period
                                      02/01/2013
                                                   I                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If this policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more
    favorable to the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation Condition is replaced by the following:

         A. Cancellation

             1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

             2. a.     Cancellation of Policies in Effect for 90 Days or Less

                       If this policy has been in effect for 90 days or less, we may cancel this policy by mailing or delivering to the first
                       Named Insured written notice of cancellation at least:

                       (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium.

                       (2) 20 days before the effective date of cancellation if you have perpetrated a fraud or material
                           misrepresentation on us;

                       (3) 30 days before the effective date of cancellation if we cancel for any other reason.

                 b.    Cancellation of Policies in Effect for More Than 90 Days

                       If this policy has been in effect for more than 90 days, or is a renewal of a policy we issued, we may cancel this
                       policy, only for one or more of the reasons listed below, by mailing or delivering to the first Named Insured
                       written notice of cancellation at least:

                       (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium.

                       (2) 20 days before the effective date of cancellation if you have perpetrated a fraud or material
                           misrepresentation on us;

                       (3) 45 days before the effective date of cancellation if:

                             (a) There has been a substantial change the scale of risk covered by this policy; or

                             (b) Reinsurance of the risk associated with this policy has been cancelled.

             3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

             4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

             5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                effective even if we have not made or offered a refund.

             6. If notice is mailed, proof of mailing will be sufficient proof of notice.



LD-2t>62a 02/01 1-'nnted m U.S.A.                          Includes copyrighted matenal of Insurance Services Office Inc.,                                   Page 1 ot 2
                                                                                 with its permission
    II.   The following Condition supersedes any other condition to the contrary.

          NON RENEWAL

          A. If we elect not to renew this policy, we will mail or deliver to the first Named Insured written notice of non renewal at
             least 45 days before:

             1. The expiration date of this policy, if the policy is written for a term of one year or less; or

             2. The anniversary date of this policy, if the policy is written for a term of more than one year.

          B. We will mail or deliver our notice to the first Named Insured's last mailing address known to us. If notice is mailed,
             proof of mailing will be sufficient proof of notice.




                                                                                                 Authorized Agent




LD-2S62a (02/01) Printed in U.S.A.                Includes copyrighted material of Insurance Services Office Inc.,                Page 2 of2
                                                                       with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #65



                                   KANSAS CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               65
   Policy Symbol         I Policy Number I Policy Period                                                            Effective Date of Endorsement
   XSL              G27017381         02/01/2013                             to     02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation Condition is replaced by the following:

         A. Cancellation

             1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

             2. a.     We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation,
                       stating the reasons for cancellation, at least:

                       (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium;

                       (2) 30 days before the effective date of cancellation if we cancel for any other reason.

                 b.    If this policy has been in effect for 90 days or more, or if it is a renewal of a policy we issued, we may cancel
                       this policy only for one or more of the following reasons:

                       (1) Nonpayment of premium;

                       (2) This policy was issued because of material misrepresentation;

                       (3) You or any other insured violated any of the material terms and conditions of this policy;

                       (4) Unfavorable underwriting factors, specific to you, exist that were not present at the inception of this policy;

                       (5) A determination by the insurance commissioner that continuation of coverage could place us in a
                           hazardous financial condition or in violation of the laws of Kansas; or

                       (6) A determination by the insurance commissioner that we no longer have adequate reinsurance to meet our
                           needs.

             3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

             4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

             5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                effective even if we have not made or offered a refund.

             6. If notice is mailed, proof of mailing will be sufficient proof of notice.




LLJ-2:::i64a (02/01 Printed in U.S.A.                      Includes copyrighted material of Insurance Services Office Inc.,                                  1-'age 1 ot 2
                                                                                with its permission
    II.   The following Condition supersedes any other condition to the contrary.

          NONRENEWAL

          A. If we decide not to renew this policy we will mail or deliver written notice of non renewal, stating the reasons for
             nonrenewal, to the first Named Insured at least 60 days prior to the expiration of the policy.

          B. Any notice of nonrenewal will be mailed or delivered to the first Named Insured's last mailing address known to us. If
             notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                              Authorized Agent




LD-2S64a (02/01) Printed in U.S.A.               Includes copyrighted material of Insurance Services Office Inc.,                   Page 2 of2
                                                                      with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #66



                                KENTUCKY CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               66
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                            Policy Number             Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation Condition is replaced by the following:

         A. Cancellation

             1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

             2. Cancellation of Policies in Effect For 60 Days Or Less

                 If this policy has been in effect for 60 days or less, we may cancel this policy for any reason by mailing or delivering
                 to the first Named Insured written notice of cancellation, stating the reasons for cancellation, at least 14 days before
                 the effective date of cancellation.

             3. Cancellation of Policies in Effect For More Than 60 Days

                 A.    If this policy has been in effect for more than 60 days or is a renewal of a policy we issued, we may cancel this
                       policy only for one or more of the following reasons:

                       (1) Nonpayment of premium;

                       (2) Discovery of fraud or material misrepresentation made by you or with your knowledge in obtaining the
                           policy, continuing the policy, or in presenting a claim under the policy;

                       (3) Discovery of willful or reckless acts or omissions on your part which increase any hazard insured against;

                       (4) The occurrence of a change in the risk which substantially increases any hazard insured against after
                           insurance coverage has been issued or renewed;

                       (5) A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to
                           any insured property or the occupancy thereof which substantially increases any hazard insured against;

                       (6) We are unable to reinsure the risk covered by the policy; or

                       (7) A determination by the commissioner that the continuation of the policy would place us in violation of the
                           Kentucky insurance code or regulations of the commissioner.

                 B.    If we cancel this policy based on paragraph G.1. Above, we will mail or deliver to the first Named Insured, a
                       written notice of cancellation, stating the reason for cancellation, at least 75 days before the effective date of
                       the cancellation, at least:

                       (1) 14 days before the effective date of the cancellation, if cancellation is for non-payment of premium; or

                       (2) 75 days before the effective date of the cancellation, if cancellation is for any reason stated in G.1.b.
                           through G.1.g. above.



LD-2S65a {02/01) Pnnted in U.::>.A.                        Includes copynghted material of Insurance Serv1ces Office Inc.,                                   Page 1 of 2
                                                                                with its permission
           4. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

           5. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

          6. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
             will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
             effective even if we have not made or offered a refund.

           7. If notice is mailed, proof of mailing will be sufficient proof of notice.

    II. The following Condition supersedes any other provisions to the contrary.

       XIV.     NONRENEWAL

       A. For the purpose of this Condition:

           1. Any policy period or term of less than 6 months shall be considered to be a policy period or term of six months; and

           2. Any policy period or term of more than 1 year or any policy with no fixed expiration date shall be considered a policy
              period or term of 1 year.

       B. If we elect not to renew this policy, we will mail or deliver written notice of nonrenewal, stating the reason for
          nonrenewal, to the first Named Insured shown in the Declarations, at the last mailing address known to us, at least 75
          days before the expiration date of the policy period.

       C. If notice of nonrenewable is not provided pursuant to this Condition, coverage under the same terms and conditions
          shall be deemed to be renewed the ensuing policy period upon payment of the appropriate premium until you have
          accepted replacement coverage with another insurer, or until you have agreed to the nonrenewal.

       D. If we mail or deliver a renewal notice to the first Named Insured at least 30 days before the end of the policy period,
          stating the renewal premium and its due date, the policy will terminate without further notice unless the renewal
          premium is received by us or our authorized agent by the due date.

       E. If this policy terminates because the renewal premium has not been received by the due date, we will, within 15 days,
          mail or deliver to the first Named Insured at his last known address a notice that the policy was not renewed and the
          date it was terminated.

       F. If notice is mailed, proof of mailing is sufficient proof of notice.




                                                                                             Authorized Agent




LD-2S65a (02/01) Printed in U.S.A.                Includes copyrighted material of Insurance Services Office Inc.,             Page 2 of2
                                                                       with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #67



                                LOUISIANA CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               67
   Policy Symbol
   XSL
                         I
                    Policy Number
                    G27017381
                                      Policy Period
                                      02/01/2013
                                                   I                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation Condition is replaced by the following:

         A. Cancellation

             1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

             2. a.     CANCELLATION OF POLICIES IN EFFECT FOR FEWER THAN 60 DAYS AND NOT RENEWALS.

                       If this policy has been in effect for fewer than 60 days and is not a renewal of a policy we issued, we may
                       cancel this policy for any reason, subject to the following:

                       (1) Cancellation for nonpayment of premium

                             We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation
                             at least 30 days before the effective date of cancellation.

                       (2) Cancellation for any other reason

                             We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation
                             at least 60 days before the effective date of cancellation.

                 b.    CANCELLATION OF RENEWAL POLICIES AND NEW POLICIES IN EFFECT FOR 60 DAYS OR MORE

                       If this policy has been in effect for 60 days or more, or is a renewal of a policy we issued, we may cancel only
                       for one or more of the following reasons:

                       (1) Nonpayment of premium;

                       (2) Fraud or material misrepresentation made by you or with your knowledge in obtaining the policy,
                           continuing the policy, or in presenting a claim under the policy;

                       (3) Activities or omissions by you which change or increase any hazard insured against;

                       (4) Change in the risk which increases the risk of loss after we issued or renewed this policy including an
                           increase in exposure due to regulation, legislation, or court decision;

                       (5) Determination by the Commissioner of Insurance that the continuation of this policy would jeopardize our
                           solvency or would place us in violation of the insurance laws of this or any other state;

                       (6) The insured's violation or breach of any policy terms or conditions; or

                       (7) Any other reason that are approved by the Commissioner of Insurance.




LD-2:s66c 08/Z001) 1-'nnted m u.:s.A.                       Includes copynghted material of Insurance Services Office Inc.,                                  1-'age 1 at 2
                                                                                with its permission
                   We will mail or deliver written notice of cancellation under this item 2. to the first Named Insured at least:

                   (a) 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                   (b) 30 days before the effective date of cancellation if we cancel for a reason described in 2.a. through g.
                       above.

          3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

          4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

          5. If this policy is cancelled, we will send the first Named Insured any premium refund due, subject to paragraphs e.1.
             and e.2. The cancellation will be effective even if we have not made or offered a refund.

              a.   If we cancel, the refund will be pro rata.

              b.   If the first Named Insured cancels, the refund may be less than pro rata, and will be sent to the first Named
                   Insured within 30 days after the effective date of cancellation.

          6. If notice is mailed, proof of mailing will be sufficient proof of notice.

    II. The following Condition supersedes any other provisions to the contrary.

       NONRENEWAL

       A. If we decide not to renew this policy, we will mail or deliver written notice of nonrenewal to the first Named Insured, at
          the last address shown on the policy, at least 60 days before its expiration date, or its anniversary date if it is a policy
          written for a term of more than one year or with no fixed expiration date.

       B. We need not mail or deliver this notice if:

           1. We or another company within our insurance group have offered to issue a renewal policy; or

           2. You have obtained replacement coverage or have agreed in writing to obtain replacement coverage.

       C. Any notice of nonrenewal will be mailed or delivered to the First Named Insured at the last mailing address known to
          us.· If notice is mailed, proof of mailing will be sufficient proof of notice.

       D. Our notice of nonrenewal shall include the Named Insured's loss run information for the period the policy has been in
          force with us, but will not exceed the last three years of coverage.

       E. If the nonrenewal notice is mailed less than sixty days before expiration, coverage will remain in effect under the same
          terms and conditions until sixty days after notice is mailed or delivered. Earned premium for any period of coverage
          that extends beyond the expiration date shall be considered pro rata based upon the previous year's rate. The transfer
          of a policyholder between companies within the same insurance group shall not be a refusal to renew. In addition,
          changes in the deductible, changes in rate, changes in the amount of insurance, or reductions in policy limits or
          coverage shall not be refusals to renew.




                                                                                              Authorized Agent




LD-2S66c (08/2001) Printed in U.S.A.              Includes copyrighted material of Insurance Services Office Inc.,                  Page 2 of2
                                                                       with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #68



                                     MARYLAND CHANGES-CANCELLATION, NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               68
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                             Policy Number            Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.
    A.    The Cancellation Condition is replaced by the following:
          1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.
          2.    When this policy has been in effect for 45 days or less and is not a renewal policy, we may cancel this Coverage Part
                by mailing to the first Named Insured written notice of cancellation at least:
                a.     10 days before the effective date of cancellation if we cancel for nonpayment of premium;
                b.     15 days before the effective date of cancellation if we cancel because the risk does not meet our
                       underwriting standards.
          3.    When this policy has been in effect for more than 45 days or is a renewal policy, we may cancel this policy by mailing
                the first Named Insured, at the last mailing address known to us, written notice of cancellation at least:
                a.     10 days before the effective date of cancellation if we cancel for nonpayment of premium;
                b.     45 days before the effective date of cancellation if we cancel for a permissible reason other than nonpayment
                       of premium, stating the reason for cancellation. Under this Paragraph b., we may cancel only for one or more
                       of the following reasons:
                       (1)    When there exists material misrepresentation or fraud in connection with the application, policy, or
                              presentation of a claim.
                       (2)    Change in the condition of the risk that results in an increase in the hazard insured against.
                       (3)    A matter or issue related to the risk that constitutes a threat to public safety.
                If we cancel pursuant to Paragraph 3.b., you may request additional information on the reason for cancellation within
                30 days from the date of our notice.
          4.    If this policy is cancelled, we will send the first Named Insured any premium refund due.
                If we cancel, the refund will be pro rata. If the first Named Insured cancels, the refund will be calculated as follows:
                a.     Policies Written For One Year Or Less
                We will refund 90% of the pro rata unearned premium.
                b.     Policies Written For More Than One Year
                       (1)    If the policy is cancelled in the first year, we will refund 90% of the pro rata unearned premium for the first
                              year, plus the full annual premium for subsequent years.
                       (2)    If the policy is cancelled after the first year, we will refund the pro rata unearned premium.
               c.      Continuous And Annual Premium Payment Policies
                We will refund 90% of the pro rata unearned premium for the year in which the policy is cancelled.
               However, if this policy is financed by a premium finance company and we or the premium finance company or the
               first Named Insured cancels the policy, the refund will consist of the gross unearned premium computed pro rata,
               excluding any expense constant, administrative fee or nonrefundable charge filed with and approved by the
               insurance commissioner.


LD-2S68b (Uf/1U)                    Includes copynghted matenal of Insurance Serv1ces Office, Inc., w1th 1ts perm1ss1on                                      !-'age 1 ot l
             The cancellation will be effective even if we have not made or offered a refund.
        5.   A certificate of mailing will be proof of mailing and sufficient proof of notice.


   B.   The following condition is added and supersedes any provisions to the contrary:
        When We Do Not Renew
        1.   We may elect not to renew this policy by mailing notice of nonrenewal to the first Named Insured at the last mailing
             address known to us at least 45 days before the expiration date of this policy.
        2.   We will send notice of nonrenewal to the first Named Insured by certificate of mail or by commercial mail delivery
             service. We will maintain proof of mailing in a form authorized or accepted by the United States Postal Service or by
             other commercial mail delivery service when such service is used. Proof of mailing will be sufficient proof of notice.
        3.   When we elect not to renew a policy that has been in effect for more than 45 days for a reason other than
             nonpayment of premium, we will provide a written statement of the actual reason for the refusal to renew. You may
             request additional information within 30 days from the date of our notice.
        4.   If we offer to renew at least 45 days before the renewal date and you fail to make the required premium payment by
             the renewal date, the policy will terminate on the renewal date for nonpayment of premium.




                                                                                           Authorized Representative




LD-2S68b (07/10)              Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                 ENDT. #69



                                  MAINE CHANGES- CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                    Endorsement Number
     Target Corporation                                                                                               69
     Policy Symbol
     XSL
                            IG27017381
                             Policy Number I Policy Period
                                             02/01/2013                        to     02/01/2014
                                                                                                                      Effective Date of Endorsement

     Issued By (Name of Insurance Company)
     ACE American Insurance Company
     Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

     I.    If this is a new policy in effect for less than 60 days, the following is added to the Cancellation Condition and supersedes any
          other provisions to the contrary:

           A.   Cancellation

                 1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                       written notice of cancellation.

                 2.    We may cancel this policy by mailing or delivering written notice of cancellation to the first Named Insured. If we
                       cancel, cancellation will not be effective prior to 10 days after the receipt by the first Named Insured of the notice
                       of cancellation.

                 3.    We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

                 4.    Notice of cancellation to the first Named Insured will state the effective date of and reasons for cancellation. The
                       policy period will end on that date.

                 5.    If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                       with be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                       effective even if we have not made or offered a refund.

                 6.    A post office certificate of mailing to the first Named Insured at the last known mailing address will be conclusive
                       proof of receipt of notice on the third calendar day after mailing.

   II.    If this policy has been in effect for 60 days or more, or if it is a renewal or continuation of a policy issued by Us, the following
           is added to the CANCELLATION Condition and supersedes any other provisions to the contrary:

                 1.    We may cancel this policy only for one or more of the following reasons:

                       a.    Nonpayment of premium;

                       b.    Fraud or material misrepresentation made by you or with your consent in obtaining the policy, continuing the
                             policy or in presenting a claim under the policy;

                       c.    Substantial change in the risk which increases the risk of loss after insurance coverage has been issued or
                             renewed, including, but not limited to, an increase in exposure due to regulation, legislation or court decision;

                       d.    Failure to comply with reasonable loss control recommendations;

                       e.    Substantial breach of contractual duties, conditions or warranties; or

                       f.   Determination by the superintendent of insurance that the continuation of a class or block of business to which
                            the policy belongs will jeopardize our solvency or will place us in violation of the insurance laws of Maine or
                            any other state.




LD-2S67a (02/01) ptd. in U.S.A.                                                                                                                                 Page 1 of 2
 --------------




   Ill.   The following Condition supersedes any other provisions to the contrary:

          NON RENEWAL

          If we decide not to renew this policy, we will mail or deliver notice of nonrenewal to the first Named Insured. Nonrenewal
          will not be effective prior to 30 days after the receipt by the first Named Insured of the notice of nonrenewal. A post office
          certificate of mailing to the first Named Insured at the last known mailing address will be conclusive proof of receipt of
          notice on the third calendar day after mailing.




                                                                                                   Authorized Agent




                                        Includes copyrighted material of Insurance Services Office Inc.,
LD-2S67a (02/01)                                              with its permission                                              Page 2 of 2
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #70



                                 MICHIGAN CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                   Endorsement Number
   Target Corporation                                                                                              70
   Policy Symbol        I Policy Number            / Policy Period                                                 Effective Date of Endorsement
   XSL                    G27017381                  02/01/2013             to      02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

   I.    The Cancellation Condition is replaced by the following:

         A. Cancellation

            1. The first Named Insured shown in the Declarations may cancel this policy at any time by giving us or our authorized
               agent notice of cancellation on or before the date of cancellation.

            2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least:

                a.    10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                b.    30 days before the effective date of cancellation if we cancel for any other reason.

            3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us or our authorized
               agent.

            4. The time of surrender or the effective date and hour of cancellation stated in the notice shall become the end of the
               policy period.

            5. If this policy is cancelled, we will send the first Named Insured any pro rata premium refund due. The minimum
               earned premium shall not be less than the pro rata premium for the expired time or $25.00, whichever is greater.
               The cancellation will be effective even if we have not made or offered a refund.

            6. If notice is mailed, proof of mailing will be sufficient proof of notice.



   II. The following Condition supersedes any other provisions to the contrary:

         NON RENEWAL

        If we decide not to renew this policy we will mail or deliver to the first Named Insured's last mailing address known to us or
        our authorized agent written notice of the nonrenewal not less than 30 days before the expiration date.

         If notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                           Authorized Representative




LD-2S69d (03/11)                       Includes copyrighted material of Insurance Services Office, Inc., with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #71



                                  MINNESOTA CHANGES - CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               71
   Policy Symbol
   XSL
                            I
                    Policy Number
                    G27017381
                                      Policy Period
                                      02/01/2013
                                                   I                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

    I.   The CANCELLATION Condition is replaced by the following:

         A. CANCELLATION

             1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

             2. We may cancel this policy subject to the provisions of A.3. below, by first class mailing, or by delivery, of a written
                notice of cancellation to the first Named Insured and any agent, to their last mailing addresses known to us. Notice
                of cancellation will state the effective date of cancellation. The policy period will end on that date.

             3. Policies In Effect

                 a.    Less than 90 days

                       If this policy is a new policy and has been in effect for fewer than 90 days, we may cancel for any reason by
                       giving notice at least:

                       1.       10 days before the effective date of cancellation, if we cancel for nonpayment of premium; or

                       2.       30 days before the effective date of cancellation, if we cancel for any other reason.

                 b.    90 Days Or More

                       If this policy has been in effect for 90 days or more, or if it is a renewal of policy we issued, we may cancel only
                       for one or more of the following reasons:

                       1.       Nonpayment of premium;

                       2.       Misrepresentation or fraud made by you or with your knowledge in obtaining the policy or in pursuing a
                                claim under the policy;

                       3.       An act or omission by you that substantially increases or changes the risk insured;

                       4.       Refusal by you to eliminate known conditions that increase the potential for loss after notification by us that
                                the condition must be removed;

                       5.       Substantial change in the risk assumed, except to the extent that we should reasonably have foreseen the
                                change or contemplated the risk in writing the contract;

                       6.       Loss of reinsurance by us which provided coverage to us for a significant amount of the underlying risk
                                insured. Any notice of cancellation pursuant to this item shall advise the policyholder that he or she has 10
                                days from the date of receipt of the notice to appeal the cancellation to the commissioner of commerce and
                                that the commissioner will render a decision as to whether the cancellation is justified because of the loss
                                of reinsurance within 30 business days after receipt of the appeal;

LD-2S70a (02/01) Printed in U.S.A.                          Includes copyrighted matenal of Insurance serv1ces Off1ce Inc.,                                  !-'age 1 of2
                                                                                 with its permission
                  7.   A determination by the commissioner that the continuation of the policy could place us in violation of the
                       Minnesota insurance laws; or

                  8.   Nonpayment of dues to an association or organization, other than an insurance association or
                       organization, where payment of dues is a prerequisite to obtaining or continuing such insurance. This
                       provision for cancellation for failure to pay dues shall not be applicable to persons who are retired at 62
                       years of age or older or who are disabled according to social security standards.

                   Under this item A.3.b., will give notice at least:

                       (1)   10 days before the effective date of cancellation, if we cancel for nonpayment of premium. The
                             cancellation notice shall contain the information regarding the amount of premium due and the due
                             date, and shall state the effect of nonpayment by the due date. Cancellation shall not be effective if
                             payment of the amount due is made prior to the effective date of cancellation; or

                       (2)   60 days before the effective date, if we cancel for a reason described in A.3.b.(2) through (8) above.
                             The notice of cancellation will state the reason for cancellation.

          4. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
             will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
             effective even if we have not made or offered a refund.

          5. Proof of mailing of any notice shall be sufficient proof of notice.

       B. The following supersedes any provisions to the contrary:
       NON RENEWAL

       If we decide not to renew this policy, we may do so by giving the first Named Insured and any agent written notice of our
       intent not to renew at least 60 days before the expiration date of this policy. Such notice will be delivered or mailed by first
       class mail to their last mailing addresses known to us.

       Proof of mailing of any notice shall be sufficient proof of notice.

       We need not mail or deliver this notice if you have:

          1. Insured elsewhere;

          2. Accepted replacement coverage; or

          3. Agreed not to renew this policy.




                                                                                             Authorized Agent




LD-2S70a (02/01) Printed in U.S.A.                Includes copyrighted material of Insurance Services Office Inc.,              Page 2 of2
                                                                       with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #72




                                                   MINNESOTA CHANGES ENDORSEMENT

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               72
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                            Policy Number             Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               This endorsement modifies all insurance provided under the following:

                                              EXCESS COMMERCIAL GENERAL LIABILITY POLICY




                Item 1. Bankruptcy of Section IV Conditions is replaced by the following:


                         Bankruptcy or insolvency or dissolution of the insured or of the insured's estate will not relieve us of our

                         obligations under this policy.




                                                                                                                  Authorized Agent




XS-22360 (06/07)                  Includes copynghted matenal of Insurance                ~erv1ces   un1ce, Inc. w1th 1ts perm1ss1on                         Page 1 of 1
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #73




                                MISSOURI CHANGES- CANCELLATION AND NONRENEWAL

  Named Insured                                                                                                    Endorsement Number
  Target Corporation                                                                                               73
  Policy Symbol        _1 Policy Number           I Policy Period                                                  Effective Date of Endorsement
  XSL                       G27017381               02/01/2013              to     02/01/2014
  Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy,


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable
   to the Named Insured than this endorsement, then those provisions apply.

   I.   The Cancellation Condition is replaced by the following:

        A. Cancellation

            1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

            2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation, stating
                the actual reason for cancellation, at least:

                a.    10 days before the effective date of cancellation, if we cancel for nonpayment of premium

                b.    30 days before the effective date of cancellation if cancellation is for one or more of the following reasons:
                      (1)    Fraud or material misrepresentation affecting this policy or a claim filed under this policy or a violation of
                             any of the terms or conditions of this policy;

                      (2)    Changes in conditions after the effective date of this policy which have materially increased the risk
                             assumed;

                      (3)    We become insolvent; or

                      (4)    We involuntarily lose reinsurance for this policy.

                c.    60 days before the effective date of cancellation if we cancel for any other reason.

            3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

            4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

            5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                effective even if we have not made or offered a refund.

            6. If notice is mailed, proof of mailing will be sufficient proof of notice.

   II. The following Condition supersedes any other provisions to the contrary.

        NON RENEWAL

        A. We may elect not to renew this policy by mailing or delivering to the first Named Insured, at the last mailing address
            known to us, written notice of nonrenewal, stating the actual reason for nonrenewal at least sixty days prior to the
            effective date of the nonrenewal.

        B. If notice is mailed, proof of mailing will be sufficient proof of notice.



LD-2~72c   (08/05) Pnnted In U.S.A.                        Includes copyrighted material ot Insurance Services Office Inc.,                                 Page 1 ot 2
                                                                                with its permission
    Ill. The following is added:

       Missouri Property and Casualty Insurance Guaranty Association Coverage Limitations

       A. Subject to the provisions of the Missouri Property and Casualty Insurance Guaranty Association Act (to be referred to
           as the Act), if we are a member of the Missouri Property and Casualty Insurance Guaranty Association (to be referred
           to as the Association), the Association will pay claims covered under the Act is we become insolvent.

       B. The Act contains various exclusions, conditions and limitations that govern a claimant's eligibility to collect payment
          from the Association and affect the amount of any payment. The following limitations apply subject to all other
          provisions of the Act.

           1. Claims covered by the Association do not include a claim by or against an insured of an insolvent insurer, if the
              insured has a net worth of more than $25 million on the later of the end of the insured's most recent fiscal year or
              the December thirty-first of the year next preceding the date the insurer becomes insolvent, provided that an
              insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its
              affiliates as calculated on a consolidated basis.

           2. Payments made by the Association for covered claims will include only that amount of each claim which is less than
              $300,000.

           However, the Association will not:

                   (1)   Pay an amount in excess of the applicable limit of insurance of the policy from which a claim arises; or

                   (2)   Return to an insured any unearned premium in excess of $25,000.

    These limitations have no effect on the coverage we will provide under this policy.




                                                                                           Authorized Agent




LD-2S72c (08/05) Printed in U.S.A.               Includes copyrighted material of Insurance Services Office Inc.,             Page 2 of2
                                                                      with its permission
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #74



                               MISSISSIPPI CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                   Endorsement Number
   Target Corporation                                                                                              74
   Policy Symbol
   XSL
                        IG27017381 I 02/01/2013
                           Policy Number             Policy Period
                                                                            to      02/01/2014
                                                                                                                   Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the oolicv.



                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

    The following Condition supersedes any other provisions to the contrary.

    NONRENEWAL

    A. If we decide not to renew this policy, we will mail or deliver written notice of nonrenewal to the first Named Insured at least:

         1. 10 days before the effective date of nonrenewal, if the nonrenewal is due to nonpayment of premium; or

         2. 30 days before an anniversary date or the expiration date of the policy, if the non renewal is for any other reason.

    B. The notice of nonrenewal will be mailed or delivered to the first Named Insured's last mailing address known to us. If
       notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                                 Authorized Agent




LD-2S71a 02/01 Printed         1n   U.S.A.                 Includes copyrighted material of Insurance services unice Inc.,
                                                                                with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #75



                                                 MONTANA AMENDATORY ENDORSEMENT

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               75
   Policy Symbol
   XSL
                         I Policy Number
                    G27017381
                                      Policy Period
                                      02/01/2013
                                                   I                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation condition is replaced by the following:

         A. Cancellation

             1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

             2. a.     MIDTERM CANCELLATION

                       We may cancel this policy based on the provisions below, by mailing or delivering written notice to the first
                       Named Insured at least 10 days before the effective date of cancellation.

                       (1) If this policy has been in effect for less than 60 days, except as provided in B.1.c. below, we may cancel for
                             any reason.

                       (2) If this policy has been in effect for 60 days or more, we may cancel this policy prior to the expiration of the
                           agreed term or prior to one year from the effective date of the policy or renewal, whichever is less, only for
                           one or more of the following reasons:

                             (a) Failure to pay a premium when due;

                             (b) Material misrepresentation;

                             (c) Substantial change in the risk assumed, except to the extent that we should reasonably have foreseen
                                 the change or contemplated the risk in writing the contract;

                             (d) Substantial breaches of contractual duties, conditions or warranties;

                             (e) Determination by the Commissioner of Insurance that continuation of the policy would place us in
                                 violation of the Montana Insurance Code;

                             (f)   Financial impairment of us; or

                             (g) Such other reasons that are approved by the Commissioner of Insurance.

                       (3) If this policy has been issued for a term longer than one year, and if either the premium is prepaid or an
                           agreed term is guaranteed for additional premium consideration, we may cancel this policy only for one or
                           more of the reasons stated in B.1.b. above.

                 b.    ANNIVERSARY CANCELLATION

                       We may cancel any policy with a term or more than one year by mailing or delivering to the first Named Insured
                       written notice of cancellation at least 45 days before the anniversary date of the policy. Such cancellation will
                       be effective on the policy's anniversary date.

            3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

LD-2S73e (04/07)                                   Includes copyrighted material of Insurance Services Ott1ce Inc.,                                          Page 1 ot 2
                                                                         with its permission
          4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

          5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
             will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
             effective even if we have not made or offered a refund. However, when a financed insurance policy is canceled, we
             will send any refund due to the premium finance company on a pro rata basis.

          6. If notice is mailed, proof of mailing will be sufficient proof of notice.

    II. The following Condition supersedes any other provisions to the contrary.

       WHEN WE DO NOT RENEW

       A. If we elect not to renew this policy or Coverage Part, we will mail or deliver to the first Named Insured shown in the
           Declarations and agent, if any, a notice of intention not to renew at least 45 days before the agreed expiration date.

       B. We need not mail or deliver this notice if:

          1. You have purchased insurance elsewhere;

          2. You have accepted replacement coverage;

          3. You have requested or agreed to nonrenewal; or

          4. This policy is expressly designated as nonrenewable.

       CONFORMITY WITH MONTANA STATUTES

       A. The provisions of this policy conform to the minimum requirements of Montana law and control over any conflicting
          statutes of any state in which you reside on or after the effective date of this policy.

       B. Any provision of this policy (including endorsements which modify the policy) that does not conform to the minimum
           requirements of a Montana statute is amended to conform to such statute.




                                                                                             Authorized Agent




LD-2S73e (04/07)                         Includes copyrighted material of Insurance Services Office Inc.,                     Page 2 of2
                                                              with its permission
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #76



                     NORTH CAROLINA CHANGES -CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
    Target Corporation                                                                                               76
     Policy Symbol
    XSL
                          IG27017381 I 02/01/2013
                              Policy Number            Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

    Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

        I.   The Cancellation condition is replaced by the following:

              A.    Cancellation

                   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                      written notice of cancellation.

                   2.    POLICIES IN EFFECT LESS THAN 60 DAYS

                         If this policy has been in effect for less than 60 days, we may cancel this policy by mailing or delivering to the
                         first Named Insured written notice of cancellation at least:

                         a. 15 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                         b. 30 days before the effective date of cancellation if we cancel for any other reason.

                   3.    CANCELLATION OF POLICIES IN EFFECT FOR 60 DAYS OR MORE

                         If this policy has been in effect for 60 days or more, or is a renewal of a policy we issued, we may cancel this
                         policy prior to the:

                         a.    Expiration of the policy term; or

                         b.    Anniversary date,

                         stated in the policy only for one or more of the following reasons:

                               (1) Nonpayment of premium;

                               (2) An act or omission by the insured or his or her representative that constitutes material
                                   misrepresentation or nondisclosure of a material fact in obtaining this policy, continuing this policy or
                                   presenting a claim under this policy;

                               (3)    Increased hazard or material change in the risk assumed that could not have been reasonably
                                     contemplated by the parties at the time of assumption of the risk;

                               (4)   Substantial breach of contractual duties, conditions or warranties that materially affects the insurability
                                     of the risk;

                               (5)    A fraudulent act against us by the insured or his or her representative that materially affects the
                                     insurability of the risk;

                               (6)    Willful failure by the insured or his or her representative to institute reasonable loss control measures
                                     that materially affect the insurability of the risk after written notice by us;

                               (7)   Loss of facultative reinsurance, or loss of or substantial changes in applicable reinsurance as provided
                                      in G.S.58-41-30;




LD-2S78b (02/01) Ptd. in U.S.A.                                                                                                                                Page 1 of 2
                          (8)   Conviction of the insured of a crime arising out of acts that materially affect the insurability of the risk;

                          (9)   A determination by the Commissioner of Insurance that the continuation of the policy would place us
                                in violation of the laws of North Carolina; or

                          (10) You fail to meet the requirements contained in our corporate charter, articles of incorporation or by-
                               laws when we are a company organized for the sole purpose of providing members of an
                               organization with insurance coverage in North Carolina.

                                We will mail or deliver written notice of cancellation to the first Named Insured at least;

                                (a) 15 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                                (b) 30 days before the effective date of cancellation if we cancel for any other reason.

                 4.     Cancellation for nonpayment of premium will not become effective if you pay the premium amount due before
                       the effective date of cancellation.

                 5.    We may also cancel this policy for any reason not stated above provided we obtain your prior written consent.

   II.     The following Conditions are added and supersede any other conditions to the contrary;

           NON RENEWAL

           A.   If we elect not to renew this policy, we will mail or deliver to the first Named Insured shown in the Declarations
                written notice of nonrenewal at least 45 days prior to the:

                1.    Expiration of the policy if this policy has been written for one year or less; or

                2.    Anniversary date of the policy if this policy has been written for more than one year or for an indefinite term.

           B.   We need not mail or deliver the notice of nonrenewal if you have:

                1.    Insured property covered under this policy, under any other insurance policy;

                2.    Accepted replacement coverage; or

                3.    Requested or agree to nonrenewal of this policy.

           C. If notice is mailed, proof of mailing will be sufficient proof of notice.

           D. The written notice of cancellation or nonrenewal will:

                1.     Be mailed or delivered to the first Named Insured and any designated mortgagee or loss payee at their
                      addresses shown in the policy, or if not indicated in the policy, at their last known addresses; and

                2.    State the reason or reasons for cancellation or nonrenewal.




                                                                                                     Authorized Agent




                                          Includes copyrighted material of Insurance Services Office Inc.,
LD-2S78b                                                        with its permission                                                  Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #77



                                                        NORTH DAKOTA CHANGES -
                                                     CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               77
   Policy Symbol         I Policy Number I Policy Period                                                            Effective Date of Endorsement
   XSL                     G27017381                  02/01/2013             to     02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed onlv when this endorsement is issued subseauent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    I.   The Cancellation Condition is replaced by the following:

         1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance written
            notice of cancellation.

         2. POLICIES IN EFFECT

             a. FOR LESS THAN 90 DAYS

                 If this policy has been in effect for less than 90 days, we may cancel the policy for any reason by mailing to the first
                 Named Insured, and agent, if any, written notice of cancellation at least:

                 (1) 10 days before the effective date of cancellation; or

                 (2) 5 days before the effective date of cancellation for any condition stated in paragraph B. of this endorsement.

             b. FOR 90 DAYS OR MORE OR POLICIES WITH TERMS LONGER THAN ONE YEAR OR CONTINUOUS
                 POLICIES

                 If this policy has been in effect for 90 days or more, is a renewal of a policy we issued, is a policy issued for a term
                 longer than one year or is a continuous policy, we may cancel the policy only for one or more of the following
                 reasons:

                 (1) Nonpayment of premiums;

                 (2) Misrepresentation of fraud made by the "insured" or with the "insured's" knowledge in obtaining the policy or in
                     pursing a claim under the policy;

                 (3) The "insured's" actions that have substantially increased or substantially changed the risk insured;

                 (4) The "insured's" refusal to eliminate known conditions that increase the potential for loss, after our notification
                     that the condition must be removed;

                 (5) Substantial change in the risk assumed, except to the extent that we should reasonably have foreseen the
                     change or contemplated the risk in writing the contract;

                 (6) Loss of reinsurance which provided us with coverage for a significant amount of the underlying risk insured;

                 (7) A determination by the insurance commissioner that the continuation of the policy could place us in violation of
                     North Dakota insurance laws;

                 (8) Nonpayment of dues to an association or organization, other than an insurance association or organization,
                     where payment of dues is a prerequisite to obtaining or continuing such insurance. Cancellation for this reason
                     does not apply to persons who are retired at sixty-two years of age or older or to any person who is disabled
                     according to social security standards;

                 (9) A violation of any local fire, health, safety, building or construction regulation or ordinance with respect to
                     Covered Property or the occupancy thereof which substantially increases any hazard insured against; or


LU-2::i79d (05/06) 1-'nnted       In   U.S.A.                                                                                                                Page 1 ot 2
             (10) We will mail written notice of cancellation to the first Named Insured, and agent, if any, at least:

                   (a)   10 days before the effective date of cancellation for nonpayment of premium; or

                   (b)   30 days before the effective date of cancellation for any reason stated in paragraphs 2.b.(2) through (9)
                         above.

              However, for policies with terms longer than one year or continuous policies, notice of cancellation will be mailed at
              least 30 days prior to any anniversary date for any reason stated in paragraphs 2.b.(1) through (9) above.

              If we cancel for a reason listed in paragraphs 2.b.(1) through (9) above, the notice of cancellation will state our
              reasons for cancellation.

       3. We will mail our notice, by first class mail, to the first Named Insured and agent, if any, at the last mailing address
          known to us.

    II. The following Condition supersedes any provision to the contrary.

       NON RENEWAL

       1. If we elect not to renew this policy, we will mail to the first Named Insured shown in the Declarations, and agent, if any,
          a notice of intention not to renew at least 60 days prior to the expiration date of the policy. The notice of nonrenewal
          will state our reason for nonrenewal.

       2. We will mail our notice, by first class mail, to the first Named Insured and agent, if any, at the last mailing address
          known to us.

       3. We need not mail or deliver this notice if you have:

          a. Insured elsewhere;

           b. Accepted replacement coverage; or

          c. Requested or agreed to nonrenewal.




                                                                                             Authorized Agent




                                           Includes copyrighted material of Insurance Services Office Inc.,
LD-2S79d (05/06)                                                with its permission                                          Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #78



                                         NEBRASKA- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               78
   Policy Symbol
   XSL
                         I
                    Policy Number
                    G27017381
                                      Policy Period
                                      02/01/2013
                                                   I                         to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy_number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation Condition is replaced by the following:

         A. Cancellation

             1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                written notice of cancellation.

             2. We may cancel this policy by mailing by registered, certified or first class mail to the first Named Insured at the
                Insured's last known mailing address written notice of cancellation, stating the reasons for cancellation; at least:

                 a.    10 days before the effective date of cancellation, if we cancel for nonpayment of premium; or

                 b.    60 days before the effective date of cancellation if cancellation is for any other reason.

                 If sent by First Class Mail, a United States Postal Services certificate of mailing shall be sufficient proof of receipt of
                 notice on the third calendar day after the date of the certificate.

                 If this policy has been in effect for 60 days or more or is a renewal of a policy written through us, we may cancel this
                 policy only for one or more of the following reasons:

                 a.    Nonpayment of premium;

                 b.    The policy was obtained through a material misrepresentation;

                 c.    You submit a fraudulent claim under this policy;

                 d.    Violation by you or any of the terms and conditions of this policy;

                 e.    The risk originally accepted has substantially increased;

                 f.    Certification to the Director of Insurance of our loss of reinsurance which provided coverage to us for all or a
                       substantial part of the underlying risk insured; or

                 g.    The determination by the Director of Insurance that the continuation of the policy could place us in violation of
                       the Nebraska Insurance laws.

             3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

             4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

             5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                 will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                 effective even if we have not made or offered a refund.

             6. If notice is mailed, proof of mailing will be sufficient proof of notice.



LD-2S74a (02/01) Pnnted in u.::;.A.                         Includes copyrighted matenal ot Insurance :services Off1ce Inc.,                                 Page 1 of 2
                                                                                 with its permission
---~---~-~-~----------------------------------------------~




    II. The following Condition supersedes any other provisions to the contrary.

       NON RENEWAL

       A. If we decide not to renew this policy, we will mail by registered, certified or first class mail written notice of non renewal,
          stating the reasons for nonrenewal, to the first Named Insured at the Insured's last known mailing address, at least 60
          days prior to the expiration date of this policy.

       B. If sent by First Class Mail, a United States Postal Service certificate of mailing shall be sufficient proof of receipt of
          notice on the third calendar day after the date of the certificate.




                                                                                              Authorized Agent




LD-2S74a (02/01) Printed in U.S.A.                Includes copyrighted material of Insurance Services Office Inc.,                Page 2 of2
                                                                       with its permission
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #79



                          NEW HAMPSHIRE CHANGES- CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              79
     Policy Symbol
     XSL
                               I Policy Number
                                G27017381
                                                     I02/01/2013
                                                       Policy Period
                                                                              to     02/01/2014
                                                                                                                     Effective Date of Endorsement

     Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseauent to the preparation of the policy.


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

         I.     The Cancellation condition is replaced by the following:

                    A.   Cancellation

                          1.   The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
                               advance written notice of cancellation.

                          2.    We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation
                                stating the reasons for cancellation, at least:

                                a.   10 days before the effective date of cancellation if we cancel for:

                                      (1)   Nonpayment of premium; or
                                      (2)   Substantial increase in hazard;

                                b.   60 days before the effective date of cancellation if we cancel for any other reason.
                          3. If this policy has been in effect for 60 days or more, or if this policy is a renewal of a policy we issued, we may
                                cancel only for one or more of the following reasons:

                                a.   Nonpayment of premium;

                                b.   Fraud or material misrepresentation affecting the policy or in the presentation of a claim thereunder, or
                                     violation of any of the terms or conditions of the policy; or

                                c. Substantial increase in hazard; provided that cancellation for this reason shall be effective only after prior
                                     approval of the Commissioner.

                          4.   We will mail or deliver our notice to you last address known to us. If notice is mailed, it will be by:

                                a.   Certified mail or certificate of mailing if cancellation is for nonpayment of premium.

                                b.   Certified mail if cancellation is for any other reason.

                          5.    If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
                                refund with be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
                                cancellation will be effective even if we have not made or offered a refund.

                          6.    If notice is mailed, proof of mailing will be sufficient proof of notice.

              II.    The following Condition supersedes any other provisions to the contrary:

                          NON RENEWAL

                          1.    If we elect not to renew this policy, we will mail or deliver written notice of non renewal, stating the reasons for
                                 nonrenewal, to your last mailing address known to us at least 60 days prior to the expiration of the policy, or
                                 its anniversary date if it is a policy written for a term of more than one year.




LD-2S75b (02/01) Ptd. in U.S.A.                                                                                                                                Page 1 of 2
                   2.    However, we need not mail or deliver this notice if:

                         a.   We have indicated a willingness to renew:

                         b.   We refuse to renew due to nonpayment of premium;

                         c.   You do not pay any advance premium required by us for renewal; or

                         d.   Any property covered in this policy is insured under any other insurance policy.

                   3.    If notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                     Authorized Agent




                                          Includes copyrighted material of Insurance Services Office Inc.,
LD-2S75b (02/01) Ptd. in U.S.A.                                with its permission                                      Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #80



                              NEW JERSEY CHANGES- CANCELLATION AND NONRENEWAL

  Named Insured                                                                                                    Endorsement Number
  Target Corporation                                                                                               80
  Policy Symbol
  XSL
                        IG27017381
                         Policy Number I 02/01/2013
                                         Policy Period
                                                                            to     02/01/2014
                                                                                                                   Effective Date of Endorsement

  Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policv.


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
   to the Named Insured than this endorsement, then those provisions apply.

                                Any cancellation or non-renewal provisions contained in the policy to which
                                  this endorsement is attached are deleted and replaced by the following:

   I.   Pursuant to New Jersey law, this policy cannot be cancelled or nonrenewed for any underwriting reason or guideline which
        is arbitrary, capricious or unfairly discriminatory or without adequate prior notice to the insured. The underwriting reasons
        or guidelines that an insurer can use to cancel or nonrenew this policy are maintained by the insurer in writing and will be
        furnished to the insured and/or the insured's lawful representative upon written request.

        A. CANCELLATION

            1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
               written notice of cancellation.

            2. If this policy has been in effect for less than 60 days, we may cancel this policy by mailing or delivering to the first
               Named Insured and any person entitled to notice under this policy written notice of cancellation at least:

                a.    10 days before the effective date of cancellation, if we cancel for:

                      (1)    Nonpayment of premium; or

                      (2)    Existence of a moral hazard, as defined in N.J.A.C. 11 :1-20.2(f) as follows:

                             (a)    "The risk, danger or probability that the insured will destroy, or permit to be destroyed, the insured
                                    property for the purpose of collecting the insurance proceeds. Any change in the circumstances of
                                    an insured that will increase the probability of such a destruction may be considered a "moral
                                    hazard'; and

                             (b)    The substantial risk, danger or probability that the character, circumstances or personal habits of
                                    the insured may increase the possibility of loss or liability for which an insurer will be held
                                    responsible. Any change in the character or circumstances of an individual, corporate, partnership
                                    or other insured that will increase the probability of such a loss or liability may be considered a
                                    "moral hazard."

                b.    30 days before the effective date of cancellation if we cancel for any other reason.

            3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

            4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

            5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If the first Named Insured
               cancels, the refund may be less than pro rata. The cancellation will be effective even if we have not made or
               offered a refund.

            6. If notice is mailed, proof of mailing will be sufficient proof of notice.



LD-2S76                                                                                                                                                     Page 1 of 3
          7. Cancellation of Policies in Effect For 60 Days or More.

             a.   If this policy has been in effect for 60 days or more, or is a renewal of a policy we issued, we may cancel this
                  policy only for one or more of the following reasons:

                  (1)    Nonpayment of premium;

                  (2)    Existence of a moral hazard, as defined in N.J.A.C. 11 :1-20.2(f):

                  (3)    Material misrepresentation or nondisclosures to us of a material fact at the time of acceptance of the risk;

                  (4)    Increased hazard or material change in the risk assumed which we could not have reasonably
                         contemplated at the time of assumption of the risk;

                  (5)    Substantial breaches of contractual duties, conditions or warranties that materially affect the nature
                         and/or insurability of the risk;

                  (6)    Lack of cooperation from the insured on loss control matters materially affecting insurability of the risk;

                  {7)    Fraudulent acts against us by the insured or its representative that materially affect the nature of the risk
                         insured;

                  {8)    Loss of or reduction in available insurance capacity;

                  (9)    Material increase in exposure arising out of changes in statutory or case law subsequent to the issuance
                         of the insurance contract or any subsequent renewal;

                  {10)    Loss of or substantial changes in applicable reinsurance;

                  {11)    Failure by the insured to comply with any Federal, State or local fire, health, safety or building or
                          construction regulation, law or ordinance with respect to an insured risk which substantially increases any
                          hazard insured against within 60 days of written notification of a violation of any such law, regulation or
                          ordinance;

                  (12)    Failure by the insured to provide reasonable and necessary underwriting information to us upon written
                          request therefor and a reasonable opportunity to respond;

                  (13)    Agency termination, provided:

                          {a)   We document that replacement coverage at comparable rates and terms has been provided to the
                                first Named Insured, and we have informed the first Named Insured, in writing, of the right to
                                continue coverage with us; or

                          (b)   We have informed the first Named Insured, in writing, of the right to continue coverage with us and
                                the first Named Insured has agreed, in writing, to the cancellation or nonrenewal based on the
                                termination of the first Named Insured's appointed agent.

                  (14)    Any other reason in accordance with our underwriting guidelines for cancellation of commercial lines
                          coverage.

             b.   If we cancel this policy based on paragraph 7.a.(1) or (2) above, we will mail a written notice, stating the reason
                  for cancellation, to the first Named Insured and any person entitled to notice under this policy, at least 10 days
                  before the effective date of cancellation. For cancellation due to the nonpayment of premium, the notice will
                  state the effect of nonpayment by the due date. Cancellation for nonpayment of premium will not be effective if
                  payment of the amount due is made before the effective date set forth in the notice. If we cancel this policy for
                  any other reason listed above, we will mail a written notice, stating the reason for cancellation. to the first
                  Named Insured and any person entitled to notice under this policy, not more than 120 days nor less than 30
                  days before the effective date of such cancellation.

             c.   Notice will be sent to the last mailing addresses known to us, by:

                  (1)    Certified mail; or

                  {2)    First class mail, if we have obtained from the post office a date stamped proof of mailing showing names
                         and addresses.

LD-2S76                                                                                                                          Page 2 of 3
               d.   We need not send notice of cancellation if you have:

                    (1)   Replaced coverage elsewhere; or

                    (2)   Specifically requested termination.

      B. NONRENEWAL

          1.    We may elect not to renew this policy for any reason permitted to cancel it. If we elect not to renew this policy, we
                will mail a notice of nonrenewal, stating the reasons for nonrenewal, to the first Named Insured at least 30 days but
                not more than 120 days before the expiration date of this policy. If this policy does not have a fixed expiration
                date, it shall be deemed to expire annually on the anniversary of its inception.

          2.    This notice will be sent to the first Named Insured at the last mailing address known to us by:

                a. Certified mail; or

                b. First class mail, if we have obtained from the post office a date stamped proof of mailing showing the first
                   Named Insured's name and address.

          3.    We need not mail or deliver this notice if you have:

                a. Replaced coverage elsewhere; or

                b. Specifically requested termination.




                                                                                            Authorized Agent



LD-2S76                                                                                                                       Page 3 of 3
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #81



                               NEW MEXICO CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               81
   Policy Symbol         I Policy Number I Policy Period                                                            Effective Date of Endorsement
   XSL              G27017381         02/01/2013                             to     02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseauent to the preparation of the policy.



    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    I. The Cancellation Condition is replaced by the following:

         1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance written
            notice of cancellation.

         2. Permissible Reasons And Notice Period

             a. If this policy is in effect less than 60 days, we may cancel for any reason by mailing or delivering to the first Named
                Insured written notice of cancellation at least 10 days before the effective date of cancellation.

             b. If this policy is in effect 60 days or more, we may cancel only for one or more of the following reasons:

                 (1) Nonpayment of premium.

                 (2) There has been a substantial change in the risk assumed by us since the policy was issued.

                 (3) The policy was obtained through material misrepresentation, fraudulent statements, omissions or concealment
                     of fact material to the acceptance of the risk or to the hazard assumed by us.

                 (4) Willful and negligent acts or omission by the insured have substantially increased the hazards insured against.

                 (5) You presented a claim based on fraud or material misrepresentation.

             c. If we cancel subject to 2.b. above, we will mail or deliver to the first Named Insured written notice of cancellation at
                least:

                 (1) 10 days before the effective date of cancellation, for the reason set forth in 2.b.(1 ).

                 (2) 30 days before the effective date of cancellation, for the reason set forth in 2.b.(2).

                 (3) 15 days before the effective date of cancellation, for a reason set forth in 2.b.(3), or 2.b.(4) or 2.b.(5).

                       The written notice will state the reason for cancellation, except that such statement may be omitted from a
                       notice mailed to an additional insured or lienholder under this policy.

         3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

        4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

         5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund will be
            pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be effective
            even if we have not made or offered a refund.

         6. If notice is mailed, proof of mailing will be sufficient proof of notice.




LD-10£47 0£/U1 1-'nnted in U.::>.A.                         Includes copyrighted matenal ot Insurance ::>erv1ces umce Inc.,                                  Page 1 ot 2
                                                                                 with its permission
    II.   The following Condition supersedes any other provisions to the contrary:

          NON RENEWAL

          If we decide not to renew this policy, we will mail or deliver to the first Named Insured 'written notice of the nonrenewal not
          less than 30 days before the expiration date of the policy.




                                                                                              Authorized Agent




LD-10247 (02/01) Printed in U.S.A.                Includes copyrighted material of Insurance Services Office Inc.,                Page 2 of2
                                                                       with its permission
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #82



                               NEVADA CHANGES- CANCELLATION AND NONRENEWAL

     Named Insured                                                                                                   Endorsement Number
     Target Corporation                                                                                              82
     Policy Symbol          I Policy Number I Policy Period                                                          Effective Date of Endorsement
    XSL                      G27017381                 02/01/2013             to     02/01/2014
     Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseQuent to the preparation of the policy.




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

    I.   The following are added to the CANCELLATION Condition:

         A.    Cancellation

                 1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                       written notice of cancellation.

                 2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least:

                       a.   10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                       b.   30 days before the effective date of cancellation if we cancel for any other reason.

                3.     We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

                4.     Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

                5.     If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                       with be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
                       effective even if we have not made or offered a refund.

                6.     If notice is mailed, proof of mailing will be sufficient proof of notice.

                7.     A.    MIDTERM CANCELLATION

                              If this policy has been in effect for 70 days or more, or if this policy is a renewal of a policy we issued, we
                              may cancel only for one or more of the following reasons:

                              1.   Nonpayment of premium;

                              2.   Conviction of the insured of a crime arising out of acts increasing in hazard insured against;

                              3.   Discovery of fraud or material misrepresentation in obtaining the policy or in presenting a claim
                                   thereunder;

                              4.   Discovery of an act or omission or a violation of any condition of the policy which occurred after the first
                                   effective date of the current policy, and substantially and materially increases the hazard insured
                                   against;

                              5.   A material change in the nature or extent of the risk, occurring after the first effective date of the current
                                   policy, which causes the risk of loss to be substantially and materially increased beyond that
                                   contemplated at the time the policy was issued or last renewed;




LD-3S07a (02/01) Printed in U.S.A.                                                                                                                             Page 1 of 2
                         6.    A determination by the commissioner that continuation of our present volume of premiums would
                               jeopardize our solvency or be hazardous to the interests of our policyholders, creditors or the public;

                         7.    A determination by the commissioner that the continuation of the policy would violate, or place us in
                               violation of, any provision of the code.

                   B.   ANNIVERSARY CANCELLATION

                         If this policy is written for a term longer than one year, we may cancel for any reason at an anniversary, by
                         mailing or delivering written notice of cancellation to the first Named Insured at the last mailing address
                         known to us at least 60 days before the anniversary date.

            II.    The following Condition supersedes any other provisions to the contrary:

                   NON RENEWAL

                   A.   If we elect not to renew this policy, we will mail or deliver to the first Named Insured shown in the Declarations
                        a notice of intention not to renew at least 60 days before the anniversary date.

                        If notice is mailed, proof of mailing will be sufficient proof of notice.

                   B.   We need not provide this notice if:

                        1.    You have accepted replacement coverage.

                        2.    You have requested or agreed to nonrenewal; or

                        3.    This policy is expressly designated as nonrenewable.

           Ill.    NOTICES

                   A.   Notice of cancellation or nonrenewal in accordance with I. and II. above, will be mailed, first class or certified,
                        or delivered to the first Named Insured at the last mailing address known to us and will state the reason for
                        cancellation or nonrenewal.

                   B.   We will also provide a copy of the notice of cancellation, for both policies in effect less than 70 days and
                        policies in effect 70 days or more, to the agent who wrote the policy.




                                                                                                     Authorized Agent




                                          Includes copyrighted material of Insurance Services Office Inc.,
LD-3S07a (02/01)                                                with its permission                                               Page 2 of 2
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #83




                                                                  NEW YORK CHANGES


   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               83
   Policy Symbol
   XSL
                        I    Policy Number
                             G27017381
                                                   I Policy Period
                                                      02/01/2013             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subseauent to the preparation of the policy.



                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  This endorsement modifies all insurance provided under the following:


                                     COMMERCIAL UMBRELLA LIABILITY POLICY
                          CONTRACTUAL INDEMNITY COVERAGE PART OCCURRENCE CORRIDOR
                           CONTRACTUAL INDEMNITY COVERAGE PART SLIDING ATTACHMENT
                        CONTRACTUAL INDEMNITY COVERAGE PART DEDUCTIBLE REIMBURSEMENT
                                      EXCESS BUSINESS AUTOMOBILE POLICY
                              EXCESS COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                      EXCESS CATASTROPHE LIABILITY POLICY
                                            EXCESS LIABILITY POLICY
                                        EXCESS TRUCKERS LIABILITY POLICY



             The Legal Action Against Us Condition is replaced by the following:


                       Legal Action Against Us
                       a.    Except as provided in Paragraph b., no person or organization has a right under this Coverage Part:
                             (1)    To join us as a party or otherwise bring us into a "suit" asking for damages from an insured; or
                             (2)    To sue us on this Coverage Part unless all of its terms have been fully complied with.
                             A person or organization may sue us to recover on an agreed settlement or on a final judgment
                             against an insured; but we will not be liable for damages that are not payable under the terms of this
                             Coverage Part or that are in excess of the applicable limit of insurance. An agreed settlement
                             means a settlement and release of liability signed by us, the insured and the claimant or the
                             claimant's legal representative.
                       b.    With respect to "bodily injury" claims, if we deny coverage or do not admit liability because an
                             insured or the injured person, someone acting for the injured person or other claimant fails to give us
                             written notice as soon as practicable, then the injured person, someone acting for the injured person
                             or other claimant may bring an action against us, provided the sole question is whether the denial of
                             coverage or nonadmission of liability is based on the failure to provide timely notice.
                               However, the injured person, someone acting for the injured person or other claimant may not
                             bring an action if within 60 days after we deny coverage or do not admit liability, we or an insured:
                             1)     Brings an action to declare the rights of the parties under the policy; and
                             2)     Names the injured person, someone acting for the injured person or other claimant as a party
                                    to the action.




ALL-25213 (1U/UB)                   Includes copynghted matena1 ot Insurance :serv1ces Off1ce, Inc. w1th 1ts permiSSIOn                                      Page 1 of2
          The following provision is added and supersedes any provision to the contrary:


          Failure to give notice to us as required under this Coverage Part shall not invalidate any claim made by the
          insured, injured person or any other claimant, unless the failure to provide such timely notice has prejudiced us.
          However, no claim made by the insured, injured person or other claimant will be invalidated if it shall be shown
          not to have been reasonably possible to give such timely notice and that notice was given as soon as was
          reasonably possible thereafter.




                                                                                           Authorized Agent




ALL-25213 (10/08)          Includes copyrighted material of Insurance Services Office, Inc. with its permission                Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #84



                                NEW YORK CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               84
   Policy Symbol
   XSL
                         I Policy Number
                             G27017381
                                                   I02/01/2013
                                                      Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation Condition is replaced by the following:

         1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance written
             notice of cancellation.

         2. Cancellation Of Policies in Effect

             a. 60 Days Or Less

                 We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least:

                 (1) 30 days before the effective date of cancellation if we cancel for any reason not included in Paragraph 2.a. (2)
                     below.

                 (2) 15 days before the effective date of cancellation if we cancel for any of the following reasons:

                       (a)    Nonpayment of premium;

                       (b)    Conviction of a crime arising out of acts increasing the hazard insured against;

                       (c)    Discovery of fraud or material misrepresentation in the obtaining of the policy or in the presentation of a
                              claim;

                       (d)    After issuance of the policy or after the last renewal date, discovery of an act or omission, or a violation of
                              any policy condition, that substantially and materially increases the hazard insured against, and that
                              occurred subsequent to inception of the current policy period;

                       (e)    Material physical change in the property insured, occurring after issuance or last annual renewal
                              anniversary date of the policy, that results in the property becoming uninsurable in accordance with our
                              objective, uniformly applied underwriting standards in effect at the time the policy was issued or last
                              renewed; or material change in the nature or extent of the risk, occurring after issuance or last annual
                              renewal anniversary date of the policy, that causes the risk of loss to be substantially and materially
                              increased beyond that contemplated at the time the policy was issued or last renewed;

                       (f)    Required pursuant to a determination by the Superintendent that continuation of our present premium
                              volume would jeopardize our solvency or be hazardous to the interest of our policyholders, our creditors
                              or the public;

                       (g)    A determination by the Superintendent that the continuation of the policy would violate, or would place us
                              in violation of, any provision of the Insurance Code; or




LD-2S77C (02/01) Pnntea 1n U.S.A.                           1nc1uaes copyrightea matenal ot Insurance serv1ces Uttlce Inc.,                                  1-'age 1 ot 3
                                                                                 with its permission
                   (h)   Where we have reason to believe, in good faith and with sufficient cause, that there is a probable risk of
                         danger that the insured will destroy, or permit to be destroyed, the insured property for the purpose of
                         collecting the insurance proceeds. If we cancel for this reason, you may make a written request to the
                         Insurance Department, within 10 days of receipt of this notice, to review our cancellation decision. Also,
                         we will simultaneously send a copy of this cancellation notice to the Insurance Department.

          b. For More Than 60 Days

               If this policy has been in effect for more than 60 days, or if this policy is a renewal or continuation of a policy we
               issued, we may cancel only for any of the reasons listed in Paragraph 2.a. (2) above, provided we mail the first
               Named Insured written notice at least 15 days before the effective date of cancellation.

       3. We will mail or deliver our notice, including the reason for cancellation, to the first Named Insured at the address shown
          in the policy and to the authorized agent or broker.

       4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

       5. If this policy is cancelled, we will send the first Named Insured any premium refund due.        If we cancel, the refund will
          be pro rata. If the first Named Insured cancels, the refund may be less than pro rata.

          However, when the premium is advanced under a premium finance agreement, the cancellation refund will be pro rata.
          Under such financed policies, we will be entitled to retain a minimum earned premium of 10% of the total policy
          premium or $60, whichever is greater. The cancellation will be effective even if we have not made or offered a refund.

       6. If notice is mailed, proof of mailing will be sufficient proof of notice.

       7. If one of the reasons for cancellation in Paragraph 2.a. (2) exists, we may cancel this entire policy, even if the reason
          for cancellation pertains only to a new coverage or endorsement initially effective subsequent to the original issuance of
          this policy.

    II. The following Conditions supersede any other provisions to the contrary.

       1. NONRENEWAL

           If we decide not to renew this policy, we will send notice as provided in Paragraph 3. below.

       2. CONDITIONAL RENEWAL

           If we conditionally renew this policy subject to a:

          a. Change of limits;

          b. Change of type of coverage;

          c. Reduction of coverage;

          d. Increased deductible;

          e. Addition of exclusion; or

          f.   Increased premiums in excess of 10%, exclusive of any premium increase due to and commensurate with insured
               value added or increased exposure units; or as a result of experience rating, loss rating, retrospective rating or
               audit;

          we will send notice as provided in Paragraph 3. below.

       3. NOTICES OF NONRENEWAL AND CONDITIONAL RENEWAL

          a. If we decide not to renew this policy or to conditionally renew this policy as provided in Paragraphs 1. and 2. above,
             we will mail or deliver written notice to the first Named Insured shown in the Declarations at least 60 but not more
             than 120 days before:

               (1) The expiration date; or

               (2) The anniversary date if this is a continuous policy.



LD-2S77C (02/01) Printed in U.S.A.                 Includes copyrighted material of Insurance Services Office Inc.,             Page 2 of 3
                                                                        with its permission
          b. Notice will be mailed or delivered to the first Named Insured at the address shown in the policy and to the
             authorized agent or broker. If notice is mailed, proof of mailing will be sufficient proof of notice.

          c. Notice will include the specific reasons(s) for nonrenewal or conditional renewal, including the amount of any
             premium increase for conditional renewal and description of any other changes.

          d. If we violate any of the provisions of Paragraphs C.3.a., b. or c. above by sending the first Named Insured an
             incomplete or late conditional renewal notice or a late nonrenewal notice:

              (1) Coverage will remain in effect at the same terms and conditions of this policy at the lower of the current rates or
                  the prior period's rates until 60 days after such notice is mailed or delivered, unless the first Named Insured,
                  during this 60 day period, has replaced the coverage or elects to cancel.

              (2) On or after the expiration date of this policy, coverage will remain in effect at the same terms and conditions of
                  this policy for another policy period, at the lower of the current rates or the prior period's rates, unless the first
                  Named Insured, during this additional policy period, has replaced the coverage or elects to cancel.

          e. We will not send you notice of nonrenewal or conditional renewal if you, your authorized agent or broker or another
             insurer of yours mails or delivers notice that the policy has been replaced or is no longer desired.




                                                                                             Authorized Agent




LD-2S77C (02/01) Printed in U.S.A.               Includes copyrighted material of Insurance Services Office Inc.,               Page 3 of3
                                                                      with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #85



                                      OHIO CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               85
   Policy Symbol
   XSL
                            IG27017381 I02/01/2013
                             Policy Number            Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed onlv when this endorsement is issued subsequent to the preparation of the policy.




                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more
       favorable to the Named Insured than this endorsement, then those provisions apply.


           I.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                 written notice of cancellation.


           II.   With respect to a policy which has been in effect for more than 90 days, or is a renewal of a policy we issued, the
                 CANCELLATION Condition is replaced by the following:

                 A.    We may cancel this policy only for one or more of the following reasons, except as provided in paragraph F.
                       below.

                       1.    Nonpayment of premium;

                       2.    Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any
                             claims submitted thereunder;

                       3.    Discovery of a moral hazard or willful or reckless acts or omissions on your part which increases any
                             hazard insured against;

                       4.    The occurrence of a change in the individual risk which substantially increases any hazard insured against
                             after the insurance coverage has been issued or renewed except to the extent the insurer could reasonably
                             have foreseen the change or contemplated the risk in writing the contract;

                       5.    Loss of applicable reinsurance or a substantial decrease in applicable reinsurance, if the Superintendent
                             has determined that reasonable efforts have been made to prevent the loss of, or substantial decrease in,
                             the applicable reinsurance, or to obtain replacement coverage;

                       6.    Failure of an insured to correct material violations of safety codes or to comply with reasonable written loss
                             control recommendation; or

                       7.    A determination by the Superintendent of Insurance the continuation of the policy would create a condition
                             that would be hazardous to the policyholders or the public.

                 B.    We will mail written notice of cancellation to the first Named Insured, and agent if any, at the last mailing
                       addresses known to us. Proof of mailing will be sufficient proof of notice.

                 C.    We will mail the notice of cancellation at least:

                       1.    10 days before the effective date of cancellation, if we cancel for nonpayment of premium; or

                       2.    30 days before the effective date of cancellation, if we cancel for a reason stated in 8.2. through 8.7.
                             above.

LD-2S80c (07/06)                                 Includes copyngnted material ot Insurance Services Office Inc.,                                             Page 1 of 2
                                                                      with its permission
            D.     1.   The notice of cancellation will state the effective date of cancellation. The policy period will end on that
                        date.

                   2.   The notice will also contain the date of the notice and the policy number, and will state the reason for
                        cancellation.

            E.     Policies written for a term of more than one year or on a continuous basis may be cancelled by us for any
                   reason at an anniversary date, upon 30 days' written notice of cancellation.

                   If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
                   refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata.

            F.     The cancellation will be effective even if we have not made or offered a refund.

        Ill. The following Condition supersedes any other provisions to the contrary.

            NON RENEWAL

            A.     If we elect not to renew this policy, we will mail written notice of nonrenewal to the first Named Insured, and
                   agent, if any, at the last mailing addresses known to us. The notice will contain the date of the notice and the
                   policy number, and will state the expiration date of the policy.

            B.     We will mail the notice of nonrenewal at least 30 days before the expiration date of the policy.

            C.     Proof of mailing will be sufficient proof of notice.




                                                                                           Authorized Agent




LD-2S80c (07/06)                 Includes copyrighted material of Insurance Services Office Inc.,                          Page 2 of2
                                                      with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                 ENDT. #86




                             OKLAHOMA CHANGES- CANCELLATION AND NONRENEWAL
 Named Insured                                                                                                           Endorsement Number
 Target Corporation                                                                                                      86
 Policy Symbol         I Policy Number I Policy Period                                                                   Effective Date of Endorsement
 XSL                    G27017381               02/01/2013             to      02/01/2014
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable to the
Named Insured than this endorsement, then those provisions apply.

       I.   The CANCELLATION condition is replaced by the following:

            A.    Cancellation

                  1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                        written notice of cancellation.

                  2.    We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least:

                        a.    10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                        b.    45 days before the effective date of cancellation if we cancel for any other reason.

                        After coverage has been in effect for more than 45 business days or after the effective date of a renewal of this
                        policy, no notice of cancellation will be issued by us unless it is based on at least one of the following reasons:

                        (1) Nonpayment of premium;

                        (2) Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any
                            claims submitted under it;

                        (3) Discovery of willful or reckless acts or omissions by you that increase any hazard insured against;

                        (4) The occurrence of a change in the risk that substantially increases any hazard insured against after insurance
                            coverage has been issued or renewed;

                        (5) A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to any
                            covered property or its occupancy that substantially increases any hazard insured against;

                        (6) A determination by the Insurance Commissioner that the continuation of the policy would place us in violation of
                            the insurance laws of this state;

                        (7) Your conviction of a crime having as one of its necessary elements an act increasing any hazard insured
                            against; or

                        (8) Loss of or substantial changes in applicable reinsurance.

                  3.    We will mail or deliver our notice to the first Named Insured's last mailing address known to us.

                  4.    Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.




LD-2S81c (10/06)                                Includes copyrighted material of Insurance Services Office Inc.,                                              Page 1 of 3
                                                                     with its permission
--------------------




                      5.   If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel,
                           the refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata.
                           The cancellation will be effective even if we have not made or offered a refund.

                      6.   If notice is mailed, proof of mailing will be sufficient proof of notice.

           II.   The following conditions are added and supersedes any provisions to the contrary.

                 NONRENEWAL

                 A.   If we elect not to renew this policy, we will mail or deliver written notice of non renewal to the first Named
                      Insured at least 45 days before:

                      1.   The expiration date of the policy; or

                      2.   An anniversary date of this policy, if it is written for a term longer than one year or with no fixed
                           expiration date.

                 B.   Any notice of non renewal will be mailed or delivered to the first Named Insured at the last mailing address
                      known to us.

                 C.   If notice is mailed:

                      1.   It will be considered to have been given to the first Named Insured on the day it is mailed.

                      2.   Proof of mailing will be sufficient proof of notice.

                 D.   If notice of nonrenewal is not mailed or delivered at least 45 days before the expiration date or an
                      anniversary date of this policy, coverage will remain in effect until 45 days after notice is given. Earned
                      premium for such extended period of coverage will be calculated pro rata based on the rates applicable to
                      the expiring policy.

                 E.   We will not provide notice of nonrenewal if:

                      1.   We, or another company within the same insurance group, have offered to issue a renewal policy; or

                      2.   You have obtained replacement coverage or have agreed in writing to obtain replacement coverage.

                 F.   If we have provided the required notice of nonrenewal as described in A. above, and thereafter extend the
                      policy for a period of 90 days or less, we will not provide an additional nonrenewal notice with respect to
                      the period of extension.

                 PREMIUM OR COVERAGE CHANGES AT RENEWAL

                      1.   If we elect to renew this policy, we will give written notice of any premium increase, change in
                           deductible, or reduction in limits or coverage, to the first Named Insured at the last mailing address
                           known to us.

                      2.   Any such notice will be mailed or delivered to the first Named Insured at least 45 days before:

                           a.   The expiration date of this policy; or

                           b.   An anniversary date of this policy, if it is written for a term longer than one year or with no fixed
                                expiration date.

                      3.   If notice is mailed:

                           a.   It will be considered to have been given to the first Named Insured on the day it is mailed.

                           b.   Proof of mailing will be sufficient proof of notice.

                      4.   If the first Named Insured accepts the renewal, the premium increase or coverage changes will be
                           effective the day following the prior policy's expiration or anniversary date.


      LD-2S81 c (1 0/06)                          Includes copyrighted material of Insurance Services Office Inc.,                      Page 2 of3
                                                                       with its permission
              5.     If notice is not mailed or delivered at least 45 days before the expiration date or anniversary date of
                     this policy, the premium, deductible, limits and coverage in effect prior to the changes will remain in
                     effect until:

                     a.   45 days after notice is given; or

                     b.   The effective date of replacement coverage obtained by the insured;

                     whichever occurs first.

                     If the first Named Insured then elects not to renew, any earned premium for the resulting extended
                     period of coverage will be calculated pro rata at the lower of the new rates or rates applicable to the
                     expiring policy.

              6.     We will not provide notice of the following:

                     a.   Changes in a rate or plan filed with or approved by the State Board for Property & Casualty
                          Rates or filed pursuant to the Property and Casualty Competitive Loss Cost Rating Act and
                          applicable to an entire class of business;

                     b.   Changes which are based upon the altered nature or extent of the risk insured.

                     c.   Changes in policy forms filed with or approved by the Insurance Commissioner and applicable to
                          an entire class of business.




                                                                                         Authorized Agent




LD-2S81 c (1 0/06)                  Includes copyrighted material of Insurance Services Office Inc.,                           Page 3 of 3
                                                         with its permission
POLICY NUMBER: XSL G27017381                                                                                                                               ENDT. #87



                                 OREGON CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                   Endorsement Number
   Target Corporation                                                                                              87
   Policy Symbol
  XSL
                           IG27017381
                            Policy Number I Policy Period
                                            02/01/2013                      to     02/01/2014
                                                                                                                   Effective Date of Endorsement

   Issued By (Name of Insurance Company)
  ACE American Insurance Company
  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

   I.   The Cancellation Condition is replaced by the following:

        A. Cancellation

            1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
               written notice of cancellation.

            2. a.     If this policy has been in effect for fewer than 60 days and is not a renewal policy, we may cancel for any
                      reason.

                b.    If this policy has been in effect for 60 days or more or is a renewal policy, we may cancel only for one or more
                      of the following reasons:

                      1.     Nonpayment of premium;

                      2.     Fraud or material misrepresentation made by you or with your knowledge in obtaining the policy,
                             continuing the policy or in presenting a claim under the policy;

                      3.     Substantial increase in the risk of loss after insurance coverage has been issued or renewed, including but
                             not limited to an increase in exposure due to rules, legislation or court decision;

                      4.     Substantial breach of contractual duties, conditions or warranties;

                      5.     Determination by the commissioner that the continuation of a line of insurance or class of business to
                             which the policy belongs will jeopardize our solvency or will place us in violation of the insurance laws of
                             Oregon or any other state; or

                      6.     Loss or decrease in reinsurance covering the risk.

                c.    If this policy has been in effect for 60 days or more or is a renewal policy, we may cancel for any other reason
                      approved by the commissioner by rule.

            3. We will mail or deliver to the first Named Insured written notice of cancellation, stating the reason for cancellation.

            4. Cancellation will not be effective until at least 10 working days after the first Named Insured receives our notice.

            5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
               will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
               effective even if we have not made or offered a refund.

            6. If notice is mailed, proof of mailing will be sufficient proof of notice.




LD-2S82a (02/01)                                           lncluaes copyngnted material of Insurance Serv1ces Office Inc.,                                  1-'age 1 ot £
                                                                               with its permission
   II. The following Conditions supersedes any other provisions to the contrary.

       NONRENEWAL

       We may elect not to renew this policy by mailing or delivering to the first Named Insured, at the last mailing address known
       to us, written notice of nonrenewal before the:

       A. Expiration date of the policy; or

       B. Anniversary date of the policy if the policy is written for a term of more than one year or without a fixed expiration date.

       However, if this policy is issued for a term of more than one year and for additional consideration the premium is
       guaranteed, we may not refuse to renew the policy at its anniversary date.

       Nonrenewal will not be effective until at least 30 days after the first Named Insured receives our notice.

       MAILING OF NOTICES

       If notice of cancellation or non renewal is mailed, a post office certificate of mailing will be conclusive proof that the first
       Named Insured received the notice of the third calendar day after the day of the certificate of mailing.




                                                                                                Authorized Agent




LD-2S82a (02/01)                                  Includes copyrighted material of Insurance Services Office Inc.,                  Page 2 of2
                                                                       with its permission
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #88



                            PENNSYLVANIA CHANGES- CANCELLATION AND NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               88
   Policy Symbol
   XSL
                         IG27017381 I02/01/2013
                            Policy Number             Policy Period
                                                                             to     02/01/2014
                                                                                                                    Effective Date of Endorsement

   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the oolicv number. The remainder of the information is to be completed only when this endorsement is issued subsequent to thejll"~aration of the policy.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    If the policy or coverage part to which this endorsement applies contains cancellation or non renewal provisions more favorable
    to the Named Insured than this endorsement, then those provisions apply.

        The CANCELLATION Condition is replaced by the following:

         CANCELLATION

        A. The first Named Insured shown in the Declarations may cancel this policy by mailing or giving notice of cancellation.

         B. CANCELLATION OF POLICIES IN EFFECT FOR LESS THAN 60 DAYS

             We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at least 30
             days before the effective date of cancellation.

         C. CANCELLATION OF POLICIES IN EFFECT FOR 60 DAYS OR MORE

             If this policy has been in effect for 60 days or more or if this policy is a renewal of a policy we issued, we may cancel
             this policy only for one or more of the following reasons:

             1. You have made a material misrepresentation which affects the insurability of the risk. Notice of cancellation will be
                mailed or delivered at least 15 days before the effective date of cancellation.

             2. You have failed to pay a premium when due, whether the premium is payable directly to us or our agents or
                 indirectly under a premium finance plan or extension of credit. Notice of cancellation will be mailed at least 15 days
                 before the effective date of cancellation.

             3. A condition, factor or loss experience material to insurability has changed substantially or a substantial condition,
                factor or loss experience material to insurability has become known during the policy period. Notice of cancellation
                will be mailed or delivered at least 60 days before the effective date of cancellation.

             4. Loss of reinsurance or a substantial decrease in reinsurance has occurred, which loss or decrease, at the time of
                 cancellation, shall be certified to the Insurance Commissioner as directly affecting inforce policies.                                  Notice of
                 cancellation will be mailed or delivered at least 60 days before the effective date of cancellation.

             5. Material failure to comply with policy terms, conditions or contractual duties. Notice of cancellation will be mailed or
                delivered at least 60 days before the effective date of cancellation.

             6. Other reasons that the Insurance Commissioner may approve. Notice of cancellation will be mailed or delivered at
                least 60 days before the effective date of cancellation.

        This policy may also be cancelled from inception upon discovery that the policy was obtained through fraudulent
        statements, omissions or concealment of facts material to the acceptance of the risk or to the hazard assumed by us.

        D. We will mail or deliver our notice to the first Named Insured's last mailing address known to us. Notice of cancellation
           will state the specific reasons for cancellation.




LD-2S83a (2/01) Printed 1n U.S.A.                                                                                                                            Page 1 of 2
       E. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

       F. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund will be
          pro rata and will be returned within 10 business days after the effective date of cancellation. If the first Named Insured
          cancels, the refund may be less than pro rata and will be returned within 30 days after the effective date of cancellation.
          The cancellation will be effective even if we have not made or offered a refund.

       G. If notice is mailed, it will be by registered or first class mail. Proof of mailing will be sufficient proof of notice.

       The following supersedes any provisions to the contrary:

       A. NONRENEWAL

           If we decide not to renew this policy, we will mail or deliver written notice of non renewal, stating the specific reasons for
           nonrenewal, to the first Named Insured at least 60 days before the expiration date of the policy.

       B. INCREASE PREMIUM

           If we increase your renewal premium, we will mail or deliver to the first Named Insured;

           1.   Written notice of our intent to increase the premium at least 60 days before the effective date of the premium
                increase; and

           2.
       Any notice of nonrenewal or renewal premium increase will be mailed or delivered to the first Named Insured's last known
       address. If notice is mailed, it will be by registered or first class mail. Proof of mailing will be sufficient proof of notice.




                                                                                                 Authorized Agent




LD-2S83a (2/01) Printed in U.S.A.                                                                                                   Page 2 of2
 POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #89



                         RHODE ISLAND CHANGES- CANCELLATION AND NONRENEWAL

    Named Insured                                                                                                    Endorsement Number
    Target Corporation                                                                                               89
    Policy Symbol         I Policy Number I Policy Period                                                            Effective Date of Endorsement
    XSL                     G27017381                  02/01/2013             to      02/01/2014
    Issued By (Name of Insurance Company)
    ACE American Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions more favorable to
    the Named Insured than this endorsement, then those provisions apply.

    I.   The Cancellation condition is replaced by the following:

          A.    Cancellation

                 1.    The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us advance
                       written notice of cancellation.

                 2.    a. We may cancel this policy by giving, mailing or delivering to the first Named Insured and agent, if any, written
                          notice of cancellation at least:

                           (1)   10 days before the effective date of cancellation if we cancel for nonpayment of premium; or

                           (2) 30 days before the effective date of cancellation if we cancel for any other reason.

                       b. If this policy has been in effect for 60 days or more, or if this is a renewal of a policy we issued, we may cancel
                           only for one or more of the following reasons:

                           (1)    Nonpayment of premium;

                           (2)    Fraud or material misrepresentation made by you or with your knowledge in obtaining the policy,
                                  continuing the policy, or in presenting a claim under the policy;

                           (3)    Activities or omissions on your part which increase any hazard insured against; including a failure to
                                  comply with loss control recommendations;

                           (4) Change in the risk which increases the risk of loss after insurance coverage has been issued or renewed,
                                including but not limited to an increase in exposure due to regulation, legislation or court decision;

                           (5)   Loss or decrease of our reinsurance covering all or part of the risk or exposure covered by the policy;

                           (6)    Determination by the Commissioner of Insurance that the continuation of the policy would jeopardize our
                                  solvency or would place us in violation of the insurance laws of this state;

                           (7)   Owner or occupant incendiarism;

                           (8)   Violation or breach by you of any policy terms or conditions;

                           (9)   Constructive or actual total loss of the Covered Property;

                           (1 0) Such other reasons as may be approved by the Commissioner of Insurance.

                  3.    We will give, mail or deliver written notice to the first Named Insured at the last address known to us, and to the
                        agent, if any.




LD-2S85b (02/01) Printed in U.S.A.                                                                                                                             Page 1 of2
              4.   Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

              5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                  will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The Cancellation will
                  be effective even if we have not made or offered a refund.

                   The following sentence is added to paragraph E.:

                   If this policy is financed under a premium finance agreement and we cancel at the request of the premium
                   finance company upon default of the first Named Insured, any premium refund will be determined on a pro rata
                   basis.

              6.   Proof of giving, mailing or delivering notice of cancellation will be sufficient proof of notice.

              7.   We will provide you with the reasons for cancellation if:

                   a.   You request in writing a statement of the reasons for cancellation; and

                   b.   You agree in writing to hold us harmless from liability for any:

                        (1)   Communication giving notice of, or specifying the reasons for, cancellation; or

                        (2)   Statement made in connection with an attempt to discover or verify the existence of conditions which
                              would be a reason for cancellation as provided under paragraph 8.1. above.

   11.   The following supersedes any provision to the contrary:

         NON RENEWAL

         A.   If we elect not to renew this policy, we will give, mail or deliver to the first Named Insured and agent, if any, written
              notice of non renewal at least 30 days before:

              1.   The expiration date of the policy; or

              2.   An anniversary date of the policy, if the policy is written for a term longer than one year or with no fixed expiration
                   date.

         B.   However, we need not give, mail or deliver this notice if:

              1.   We have offered to issue a renewal policy; or

              2.   The first Named Insured has obtained, or has agreed in writing to obtain, replacement coverage.




                                                                                                    Authorized Agent




                                         Includes copyrighted material of Insurance Services Office Inc.,
LD-2S85b (02/01)                                              with its permission                                                   Page 2 of2
POLICY NUMBER: XSL G27017381                                                                                                                                ENDT. #90



                                SOUTH CAROLINA CHANGES-CANCELLATION, NONRENEWAL

   Named Insured                                                                                                    Endorsement Number
   Target Corporation                                                                                               90
   Policy Symbol            I Policy Number I Policy Period                                                         Effective Date of Endorsement
   XSL                       G27017381                02/01/2013             to     02/01/2014
   Issued By (Name of Insurance Company)
   ACE American Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the oolicv.


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         If the policy or coverage part to which this endorsement applies contains cancellation or nonrenewal provisions
         more favorable to the Named Insured than this endorsement, then those provisions apply.
        A.      The Cancellation Condition is replaced by the following:
                1.     The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
                       advance written notice of cancellation.
                2.     We may cancel this policy by mailing or delivering to the first Named Insured and the agent, if any,
                       written notice of cancellation at least:
                       a.      10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
                       b.      30 days before the effective date of cancellation if we cancel for any other reason.
                3.     We will mail or deliver our notice to the first Named Insured's and agent's last known addresses.
                4.     Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
                5.     If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel,
                       the refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
                       cancellation will be effective even if we have not made or offered a refund.
                6.     If notice is mailed, proof of mailing will be sufficient proof of notice.
                7.     Cancellation Of Policies In Effect For 120 Days Or More
                       If this policy has been in effect for 120 days or more, or is a renewal or continuation of a policy we
                       issued, we may cancel this policy only for one or more of the following reasons:
                       a.      Nonpayment of premium;
                       b.      Material misrepresentation of fact which, if known to us, would have caused us not to issue the
                               policy;
                       c.      Substantial change in the risk assumed, except to the extent that we should reasonably have
                               foreseen the change or contemplated the risk in writing the policy;
                       d.      Substantial breaches of contractual duties, conditions or warranties; or
                       e.      Loss of our reinsurance covering all or a significant portion of the particular policy insured, or
                               where continuation of the policy would imperil our solvency or place us in violation of the insurance
                               laws of South Carolina.
                               Prior to cancellation for reasons permitted in this Item e., we will notify the Commissioner, in
                               writing, at least 60 days prior to such cancellation and the Commissioner will, within 30 days of
                               such notification, approve or disapprove such action.
                       Any notice of cancellation will state the precise reason for cancellation.




LD-2S86b (08/1 0)                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.                               Page 1 of2
